 

Execution



 



 

 

Term Loan Agreement

 

dated as of October 21, 2013

 

among

 

Woodbury Mews III Urban Renewal, LLC,

 

And

 

Woodbury Mews IV Urban Renewal, LLC

 

as the Borrowers

 

the Lenders from time to time parties hereto,

 

as Lenders

 

and

 

KeyBank National Association,

 

as a Lender and Agent

 



 

 

 

 

 

SECTION 1. DEFINITIONS 1 1.1 Definitions 1 1.2 Other Interpretive Provisions 18
SECTION 2. COMMITMENTS OF THE LENDERS; BORROWING  PROCEDURES 19 2.1 Commitments
19 2.2 Loan Procedures 19 2.3 Commitments Several 19 2.4 Certain Conditions 19
2.5 Joint and Several 19 SECTION 3. EVIDENCING OF LOANS 22 3.1 Notes 22 3.2
Recordkeeping 22 SECTION 4. INTEREST 23 4.1 Interest Rates 23 4.2 Interest
Payment Dates 24 4.3 Setting and Notice of LIBOR Rates 24 4.4 Computation of
Interest 24 4.5 Hedging Agreements 24 4.6 Late Charge 24 SECTION 5. FEES 25 5.1
Upfront Fees 25 5.2 Exit Fee 25 SECTION 6. PREPAYMENTS 25 6.1 Prepayments 25 6.2
Manner of Prepayments 26 6.3 Term of the Loan 26 6.4 Required Principal
Repayments 27 SECTION 7. MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES 27 7.1
Making of Payments 27 7.2 Application of Certain Payments 27 7.3 Due Date
Extension 27 7.4 Setoff 27 7.5 Proration of Payments 28

 

i

 

 

7.6 Taxes 28 SECTION 8. INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS 30
8.1 Increased Costs 30 8.2 Basis for Determining Interest Rate Inadequate or
Unfair 31 8.3 Changes in Law Rendering LIBOR Loans Unlawful 32 8.4 Funding
Losses 32 8.5 Right of Lenders to Fund through Other Offices 32 8.6 Discretion
of Lenders as to Manner of Funding 32 8.7 Mitigation of Circumstances;
Replacement of Lenders 33 8.8 Conclusiveness of Statements; Survival of
Provisions 33 SECTION 9. REPRESENTATIONS AND WARRANTIES 34 9.1 Organization 34
9.2 Authorization; No Conflict 34 9.3 Validity and Binding Nature 34 9.4
Financial Condition 35 9.5 Governmental and Other Approvals 35 9.6 Compliance
with Laws; Permits 35 9.7 Title to Properties; Liens 35 9.8 Registrations, etc
36 9.9 Litigation; Compliance with Laws 36 9.10 Federal Reserve Regulations 36
9.11 Governmental Regulation 36 9.12 Use of Proceeds 36 9.13 Tax Returns 36 9.14
No Misstatements 36 9.15 ERISA 37 9.16 Environmental Compliance 37 9.17 Project
38 9.18 Utilities, etc 38 9.19 [Intentionally Omitted] 38 9.20 Insurance 38 9.21
Flood Hazard Areas 38 9.22 Solvency 38

 

S-ii

 

 

9.23 Filings 38 9.24 Casualty; Eminent Domain 38 SECTION 10. COVENANTS 39 10.1
Existence, Etc 39 10.2 Insurance 39 10.3 Taxes, Claims for Labor and Materials;
Compliance with Laws 39 10.4 Nature of Business 40 10.5 Visitation Rights 40
10.6 Financial Information 40 10.7 Responsible Officer’s Certificate 43 10.8
Financial Covenants 43 10.9 Borrower Merger, etc 44 10.10 Liens 44 10.11
Indebtedness 45 10.12 Loans and Investments 45 10.13 Transactions with
Affiliates 45 10.14 Use of Proceeds; Margin Stock 45 10.15 Contingent
Obligations 46 10.16 Compliance with ERISA 46 10.17 Restricted Payments 46 10.18
Change in Structure 46 10.19 Related Documents 46 10.20 Environmental 46 10.21
Management and Consulting Arrangements 47 10.22 Compliance With Laws 47 10.23
Payment and Performance of Obligations 47 10.24 Capital Expenditures 47 10.25
Leasing Restrictions 47 10.26 Books and Records 47 10.27 Maintenance of
Properties 47 10.28 Fiscal Year 48 10.29 Sale of Assets 48 10.30 Facility Lease
Agreement 48

 

S-iii

 

 

10.31 Bank Accounts 48 10.32 Post Closing Lien Searches 48 SECTION 11.
CASUALTIES AND CONDEMNATION 48 11.1 Agent’s Election to Apply Proceeds on
Indebtedness 48 11.2 Borrowers’ Obligation to Rebuild and Use of Proceeds
Therefor 49 SECTION 12. EFFECTIVENESS; CONDITIONS OF LENDING, ETC 49 12.1
Closing Date 49 SECTION 13. [Intentionally Omitted] 53 SECTION 14. EVENTS OF
DEFAULT AND THEIR EFFECT 53 14.1 Events of Default 53 14.2 Effect of Event of
Default 54 SECTION 15. The Agent 56 15.1 Appointment and Authorization 56 15.2
[Intentionally Omitted] 56 15.3 Delegation of Duties 56 15.4 Exculpation of
Agent 57 15.5 Reliance by Agent 57 15.6 Notice of Default 57 15.7 Credit
Decision 58 15.8 Indemnification 58 15.9 Agent in Individual Capacity 59 15.10
Successor Agent 59 15.11 Collateral Matters 59 15.12 Agent May File Proofs of
Claim 60 15.13 Other Agents; Arrangers and Managers 60 SECTION 16. GENERAL 61
16.1 Waiver; Amendments 61 16.2 Confirmations 61 16.3 Notices 61 16.4
Computations 61 16.5 Costs and Expenses 62 16.6 Assignments; Participations 62
16.7 Register 64

 

S-iv

 

 

16.8 GOVERNING LAW 64 16.9 Severability 64 16.10 Nature of Remedies 64 16.11
Entire Agreement 65 16.12 Counterparts 65 16.13 Successors and Assigns 65 16.14
Captions 65 16.15 Patriot Act Notification 65 16.16 Indemnification by the
Borrowers 65 16.17 Nonliability of Lenders 66 16.18 FORUM SELECTION AND CONSENT
TO JURISDICTION 67 16.19 WAIVER OF JURY TRIAL 67 16.20 Modification, Waiver in
Writing 67

 

S-v

 

 

 

ANNEXES           ANNEX A   Lenders and Pro Rata Shares       ANNEX B  
Addresses for Notices       SCHEDULES           SCHEDULE 9.1   Subsidiaries    
  SCHEDULE 9.2   Conflicts       SCHEDULE 9.4   Financial Statements      
SCHEDULE 9.6   Permits/Licenses       SCHEUDLE 10.11   PMSI/Capital Leases      
SCHEDULE 10.13   Affiliate Transactions       SCHEDULE 10.25   Operating Leases
      EXHIBITS           EXHIBIT A   Form of Note (Section 3.1)       EXHIBIT B
  Form of Assignment Agreement (Section 16.6.1)       EXHIBIT C   Form of Notice
of Borrowing (Section 2.2)       EXHIBIT D   Form of Notice of Conversion
(Section 4.1)       EXHIBIT E   Form of Account Control Agreement       EXHIBIT
F   Legal Description of Property       EXHIBIT G   Form of Compliance
Certificate       EXHIBIT H   Form of Real Estate Report

 

 

S-vi

 

 

Term Loan Agreement

 

This Term Loan Agreement dated as of October 21, 2013 (this “Agreement”) is
entered into among (a) Woodbury Mews III Urban Renewal, LLC, a Delaware limited
liability company (“Three”), (b) Woodbury Mews IV Urban Renewal, LLC, a Delaware
limited liability company (“Four” and collectively with Three, the “Borrowers”
and individually, a “Borrower”), (c) the several financial institutions from
time to time party to this Agreement, as Lenders (the “Lenders”); and (d)
KeyBank National Association, as a Lender (in such capacity, “Key”), and as
Agent (in such capacity, the “Agent”) as provided herein.

 

Recitals

 

The Lenders have agreed to make available to the Borrowers a term loan upon the
terms and conditions set forth herein.

 

Each of the Borrowers will receive substantial, tangible and direct benefit from
the making of the term loan contemplated hereby.

 

In consideration of the mutual agreements herein contained, the parties hereto
agree as follows:

 

SECTION 1. DEFINITIONS.

 

1.1           Definitions. When used herein the following terms shall have the
following meanings:

 

“Account Control Agreements” means the Account Control Agreements among any
Borrower, the Agent and the financial institution party thereto with respect to
the bank accounts of the Borrowers.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person (other than the Borrower or any currently existing Subsidiary
thereof), (b) the acquisition of in excess of fifty percent (50%) of the Equity
Interests of any Person or otherwise causing any Person to become a Subsidiary
of any Borrower other than the Borrower or any currently existing Subsidiary
thereof), or (c) a merger or consolidation or any other combination with another
Person.

 

“Affected Loan” - see Section 8.3.

 

“Affiliate” of any Person means (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, and (b) with respect to any Lender, any entity administered or managed
by such Lender or an Affiliate or investment advisor thereof and which is
engaged in making, purchasing, holding or otherwise investing in commercial
loans. A Person shall be deemed to be “controlled by” any other Person if such
Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise. Unless expressly stated otherwise herein, neither the Agent nor any
Lender shall be deemed an Affiliate of any Loan Party.

 

-1-

 

 

“Agent” means Key in its capacity as administrative agent for the Lenders
hereunder and any successor thereto in such capacity.

 

“Agreement” - see the Preamble.

 

“AL Portion” means that portion of the Project described as Parcel One on
Exhibit F attached hereto.

 

“Applicable Law” means all Federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions affecting the Loan Parties, the Loan Documents (and the
transactions and agreements contemplated thereby) or the Project or the
demolition, construction, use, operation or alteration thereof, whether now or
hereafter enacted and in force, including any that require repairs,
modifications or alterations in or to the Project or in any way limit the use
and enjoyment thereof (including all building, zoning and fire codes and the
Americans with Disabilities Act of 1990, 42 U.S.C. § 1201 et seq. and any other
similar Federal, state or local laws or ordinances and the regulations
promulgated thereunder) and any that may relate to environmental requirements
(including all Environmental Laws), and all permits, certificates of occupancy,
licenses, authorizations and regulations relating thereto, and all covenants,
agreements, restrictions and encumbrances contained in any instruments which are
either of record or known to the Loan Parties affecting the Loan Parties, the
Loan Documents (and the transactions and agreements contemplated thereby) and
the Project, the rights appurtenant thereto and any easements, licenses or other
agreements entered into.

 

“Applicable Margin” means, with respect to (a) any LIBOR Loan, as of any date of
determination, 300 basis points (3.00%) and (b) Base Rate Loans, as of any date
of determination, 300 basis points (3.00%).

 

“Applicable Rate” - see Section 4.1.1.

 

“Appraisal” means an appraisal of the Project conducted in accordance with the
standards of the Appraisal Institute by an Appraiser and certified by such
Appraiser as having been prepared in accordance with the requirements of the
Standards of Professional Practice of the Appraisal Institute and the Uniform
Standards of Professional Appraisal Practice of the Appraisal Foundation, as
well as the Financial Institutions Reform, Recovery and Enforcement Act of 1989,
as amended.

 

“Appraised Value” means the value of the Project as determined by an Appraisal.

 

“Appraiser” means an independent appraiser, selected by the Agent that is in
good standing of the Appraisal Institute and that is certified or licensed in
the State of New Jersey and who has a minimum of five (5) years’ experience in
the appraisal of comparable properties in the geographic area in which the
Project is located.

 

-2-

 

 

“Assignee” - see Section 16.6.1.

 

“Assignment Agreement” - see Section 16.6.1.

 

“Assignment of Leases and Rents” means the Assignment of Leases and Rents dated
as of the date hereof, from the Owner and Operator to the Agent for the benefit
of the Lenders, as amended, restated, supplemented or otherwise modified from
time to time.

 

“Attorney Costs” means, with respect to any Person, all reasonable fees and
charges of any counsel to such Person, all reasonable disbursements of such
counsel and all court costs and similar legal expenses.

 

“Available Units” means the two hundred twenty eight (228) units at the
Facility.

 

“Bank Product Agreements” means those certain cash management service
agreements, if any, entered into from time to time between any Loan Party and a
Lender or its Affiliates in connection with any of the Bank Products.

 

“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by any Loan Party to any
Lender or its Affiliates pursuant to or evidenced by the Bank Product Agreements
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all such amounts that a Loan Party is obligated
to reimburse to the Agent or any Lender as a result of the Agent or such Lender
purchasing participations or executing indemnities or reimbursement obligations
with respect to the Bank Products provided to the Loan Parties pursuant to the
Bank Product Agreements; provided, however, that Bank Products Obligations shall
not include any of the above with respect to Guarantor if the same are not (or
were not) incurred in connection with the Loan.

 

“Bank Products” means any service or facility extended to any Loan Party by the
Agent or any Lender or its Affiliates including: (a) credit cards, (b) credit
card processing services, (c) debit cards, (d) purchase cards, (e) ACH
transactions, (f) cash management, including controlled disbursement, accounts
or services, or (g) Hedging Agreements.

 

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. § 101 et.
seq.) or any replacement or supplemental Federal statute dealing with the
bankruptcy of debtors.

 

“Base Rate” means, for any day, a fluctuating interest rate per annum as shall
be in effect from time to time which rate per annum shall at all times be equal
to the greatest of (i) the rate of interest established by KeyBank National
Association, from time to time, as its "prime rate,” whether or not publicly
announced, which interest rate may or may not be the lowest rate charged by it
for commercial loans or other extensions of credit; (ii) the Federal Funds
Effective Rate in effect from time to time, determined one Business Day in
arrears, plus 1/2 of 1% per annum; and (iii) the then-applicable LIBOR Rate for
one month interest periods, plus 1.00% per annum.

 

“Base Rate Loan” means any portion of the Loan which bears interest at or by
reference to the Base Rate.

 

-3-

 

 

“Base Rate Option” – see Section 4.1.1.

 

“Borrower” and “Borrowers” – see the Preamble.

 

“Breakage Costs” – see Section 8.4.

 

“BSA” - see Section 10.3.

 

“Business Day” means any day on which Key is open for commercial banking
business in Cleveland, Ohio and, in the case of a Business Day which relates to
a LIBOR Loan, on which dealings are carried on in the London interbank
eurodollar market.

 

“Capital Lease” means a lease required to be capitalized under GAAP.

 

“Cash” or “Cash Equivalents” means assets properly classified as “marketable
securities”, “cash”, “cash equivalents” or “short term investments” under GAAP.

 

“Casualty” means any damage or destruction of all or any portion of the Project
as a result of a fire, flood, earthquake or other casualty.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, 42 U.S.C. §§ 9601 et seq., as amended by the Superfund
Amendments and Reauthorization Act of 1986.

 

“Change of Control” means the occurrence or existence of any one or more of the
following without Agent’s prior written consent (which consent, if given, shall
be provided without additional fees or costs, other than the reasonable
out-of-pocket costs and expenses of the Agent (including Attorney Costs)
incurred in connection with granting such consent):

 

(a)   the Borrowers cease to own the Property;

 

(b)   Four ceases to operate the IL Portion of the Property;

 

(c)   WM III TRS, LLC ceases to operate the AL Portion of the Property;

 

(d)   Service Provider ceases to provide services under the Service Contract;

 

(e)   100% of the Equity Interests in each of Operator, Service Provider, and
each Borrower ceases to be owned (directly or indirectly) as follows:

 

(i) 50% or more by the Guarantor or, 40% or more by the Guarantor if (A) the
Take-Out/Management Criteria are satisfied, and, (B) at such time Guarantor has
and thereafter maintains (1) Cash Equivalents of not less than $5,000,000 and
(2) a consolidated tangible net worth of not less than $50,000,000, and

 

(ii) the balance thereof by Sentinel RE Investment Holdings LP (“Sentinel”) or
any other Affiliates of Sentinel, KKR & Co., L.P. or KKR Financial Holdings, LLC
(together with Sentinel, the “KKR Entities”); or

 

-4-

 

 

(f)   the KKR Entities, without Agent’s prior written consent (which shall not
be unreasonably withheld), (i) own (directly or indirectly) 50% or more of the
Equity Interests in Guarantor or (ii) otherwise have the ability to control the
appointment of a majority of the Guarantor’s board of directors; provided,
however, that neither (f)(i) nor (f)(ii) above shall constitute a Change of
Control if the Take-Out/Management Criteria are satisfied.

 

As used herein, the term “Take-Out/Management Criteria” means (a) the applicable
proposed changes do not render the Loan Parties (or the Properties) ineligible
to participate in any Permanent Loan involving a Governmental Agency, and (b)
the Guarantor is managed (or continues to be managed) by either a management
team led by John Mark Ramsey or an experienced seniors housing management team
reasonably acceptable to Agent. Notwithstanding anything to the contrary
contained in this Agreement, the Take-Out/Management Criteria must only be
satisfied at the time that (i) an event occurs that causes less than 50% of
Equity Interests in any of Operator, Service Provider and each Borrower to be
owned (directly or indirectly) by Guarantor or (ii) an event described in clause
(f)(i) or (f)(ii) occurs. For the avoidance of doubt, the Take-Out/Management
Criteria shall not be deemed an ongoing covenant of the Borrowers.

 

As used herein, the term "consolidated tangible net worth" means the excess of
the consolidated assets of Guarantor, over the consolidated liabilities
Guarantor, less the sum of all intangible assets (as defined by GAAP), and less
amounts due from officers and from mortgage servicing rights.

 

“Closing Date” – see Section 12.1.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means all assets of the Borrowers in which a Lien has been granted
to the Agent for the benefit of the Lenders pursuant to the Collateral Documents
to secure the payment and performance of the Obligations.

 

“Collateral Documents” means, collectively, the Security Agreements, the
Mortgage, the Assignment of Leases and Rents, the Account Control Agreement(s),
if any, the Environmental Indemnity Agreement and any other agreement or
instrument pursuant to which any Borrower or any other Person grants or purports
to grant collateral to the Agent for the benefit of the Lenders to secure the
performance of any Obligations or otherwise relates to any Collateral.

 

“Commitment” means $25,000,000, and, as to any Lender, such Lender’s commitment
to make the Loan under this Agreement. The initial amount of each Lender’s
commitment to make the Loan is set forth on Annex A, or in the Assignment
Agreement pursuant to which such Lender shall have assumed its Commitment, as
applicable.

 

“Computation Period” means the three (3) consecutive fiscal months ending on
December 31, 2013 and each period of three (3) consecutive fiscal months
thereafter.

 

-5-

 

 

“Condemnation” means any condemnation, requisition, confiscation, seizure or
other taking or sale of the use, access, occupancy, easement rights or title to
the Project or any part thereof, wholly or partially (temporarily or
permanently), by or on account of any actual or threatened eminent domain,
proceeding or other taking of action by any Person having the power of eminent
domain, including an action by a Governmental Authority to change the grade of,
or widen the streets adjacent to, the Project or alter the pedestrian or
vehicular traffic flow to the Project so as to result in change in access to the
Project, or by or on account of an eviction by paramount title or any transfer
made in lieu of any such proceeding or action. A “Condemnation” shall be deemed
to have occurred on the earliest of the dates that use, occupancy or title vests
in the condemning authority.

 

“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of such Person: (a) with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; (b) with
respect to any letter of credit issued for the account of such Person or as to
which such Person is otherwise liable for reimbursement of drawings; (c) under
any Hedging Agreements; (d) to make take-or-pay or similar payments if required
regardless of nonperformance by any other party or parties to an agreement; or
(e) for the obligations of another through any agreement to purchase, repurchase
or otherwise acquire such obligation or any property constituting security
therefor, to provide funds for the payment or discharge of such obligation or to
maintain the solvency, financial condition or any balance sheet item or level of
income of another Person. The amount of any Contingent Obligation shall be equal
to the amount of the obligation so guaranteed or otherwise supported or, if not
a fixed and determined amount, the maximum amount so guaranteed or supported.

 

“Debt Service Coverage Ratio” means for any period, the ratio of (i) the net
income before taxes of the Borrowers for such period, plus, to the extent
deducted in determining such net income, the sum (without duplication) of
(1) income taxes, (2) interest expense, (3) depreciation, (4) amortization, (5)
rental expense and (6) actual management fees paid to the Manager in cash (and
permitted to be paid pursuant to Section 10.21 of this Agreement) pursuant to
the Management Agreement, less (A) an amount equal to five percent (5%) of Gross
Revenues for such period, and (B) an amount equal to the greater of (1) $350 per
Available Unit annual repair and replacement reserve, or (2) the actual per unit
cost for replacement reserves as required by the Property Condition Report, to
(ii) principal payments due on the Borrowers’ long-term Indebtedness (such
principal payments to be calculated on an assumed thirty (30) year amortization
period) during the period measured, plus the Borrowers’ interest expense
(including any payments in connection with any Hedging Agreement or Hedging
Obligation) (such interest expense to be calculated at an assumed interest rate
of the greater of (i) six percent (6%) per annum, or (ii) the current rate for
United States Treasury Notes with a ten (10) year maturity plus 2.50%.

 

“Default Rate” means at any time the Base Rate plus the Applicable Margin plus
three percent (3.0%).

 

“Disposition” or “Dispose” means the sale, transfer, license or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal with or
without recourse of any notes or accounts receivable or any rights and claims
associated therewith.

 



-6-

 

 

“Dollar” and the sign “$” mean lawful money of the United States of America.

 

“Environmental Audit” means a Phase One environmental site assessment (the scope
and performance of which meets or exceeds the then most current ASTM Standard
Practice E1527-93 Standard Practice for Environmental Site Assessments: Phase
One Environmental Site Assessment Process) of the Project.

 

“Environmental Indemnity Agreement” means that certain Environmental and
Hazardous Substances Indemnity Agreements dated as of the date hereof, executed
by the Borrowers in favor of the Agent for the benefit of the Lenders, as
amended, restated, supplemented or otherwise modified from time to time.

 

“Environmental Laws” means any and all applicable Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes, decrees
or other legal requirement regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment or
the use, storage, recycling, handling, disposal, discharge, transport, treatment
or generation of Hazardous Materials, as now or may at any time be in effect,
including CERCLA, RCRA, the Clean Air Act, 42 USC §7401 et seq., the Toxic
Substances Control Act 15 USC §2601 et seq. and any rules and regulations
promulgated thereunder.

 

“Equity Interests” means the membership interests, partnership interests,
capital stock of any class or any other equity interest of any Person and
options, warrants and other rights to acquire membership interests, partnership
interests, capital stock of any class or any other equity interest of such
Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control of any Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Loan Party or any ERISA
Affiliate.

 

-7-

 

 

“Event of Default” means any of the events described in Section 14.1.

 

“Excluded Taxes” means taxes based upon, or measured by, a Lender’s or the
Agent’s (or a branch of a Lender’s or the Agent’s) overall net income, overall
net receipts, or overall net profits (including franchise taxes imposed in lieu
of such taxes), but only to the extent such taxes are imposed by the United
States or a taxing authority (a) in a jurisdiction in which such Lender or the
Agent is organized, (b) in a jurisdiction which such Lender’s or the Agent’s
principal office is located, or (c) in a jurisdiction in which such Lender’s or
the Agent’s lending office (or branch) in respect of which payments under this
Agreement are made is located.

 

“Exit Fee” – see Section 5.2.

 

“Extension Option” – see Section 6.3.1.

 

“Facility” means the independent living, assisted living and Alzheimer care
facility located on the Property currently consisting of 228 units and 256 beds
and known as Woodbury Mews.

 

“Facility Lease Agreement” means, with respect to the AL Portion, that certain
Lease Agreement dated as of October 21, 2013 between Three, as lessor, and
Operator, as lessee.

 

“Facility Lease Subordination Agreement” means that certain Subordination
Agreement dated as of the date hereof, between Operator and the Agent, and
acknowledged by Three, as amended, restated, supplemented or otherwise modified
from time to time.

 

“Finally Paid” or “Final Payment”, when used in connection with any debt, means
the full payment in cash of all of the obligations with respect to such debt
(other than contingent indemnity obligations not expected to be incurred) and
the irrevocable termination of all commitments related thereto.

 

“Final Maturity Date” – see Section 6.3.1(a).

 

“Financing Statements” means UCC financing statements appropriately completed
and executed for filing in the applicable jurisdiction in order to protect and
perfect the Liens created under the Collateral Documents.

 

“FRB” means the Board of Governors of the Federal Reserve System or any
successor thereto.

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession).

 

-8-

 

 

“Governmental Action” means all permits, authorizations, registrations,
consents, approvals, waivers, exceptions, variances, orders, judgments, written
interpretations, decrees, licenses, exemptions, publications, filings, notices
to and declarations of or with, or required by, any Governmental Authority, or
required by any Applicable Law, and shall include, without limitation, all
environmental and operating permits and licenses that are required for the full
use, occupancy, zoning and operation of the Project.

 

“Governmental Agency” means Fannie Mae, Freddie Mac, or HUD.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

 

“Gross Revenue” means, with respect to the Project, the total of all rents,
revenues, income and receipts (less any refunds) of every kind derived from the
operation of the Project and all departments and parts thereof, including: (i)
all amounts actually paid as rent and other amounts under lease, license or
occupancy agreements relating to the Project; (ii) all amounts payable by
Medicaid with respect to the relevant period; (iii) business interruption
insurance proceeds allocable to the applicable reporting period; and (iv) all
other amounts (to the extent not covered pursuant to clauses (i) through (iii)
of this sentence) which in accordance with GAAP, are included in the Borrower’s
annual financial statements as income attributable to the Project.

 

“Guarantor” means Sentio Healthcare Properties, Inc., a Maryland corporation.

 

“Guaranty” means that certain Guaranty dated as of the date hereof, executed and
delivered by Guarantor in favor of the Agent and the Lenders, as amended,
restated, supplemented or otherwise modified from time to time.

 

“Hazardous Materials” means any hazardous or toxic materials, substances,
chemicals, wastes or pollutants that from time to time are defined by or
pursuant to or are regulated under any Environmental Laws, including asbestos,
polychlorinated biphenyls, petroleum, petroleum derivatives or by-products,
other hydrocarbons, urea formaldehyde and any material, substance, pollutant or
waste that is defined as a hazardous waste under RCRA or defined as a hazardous
substance under CERCLA.

 

“Hedging Agreement” means any interest rate, currency or commodity swap
agreement, cap agreement or collar agreement, and any other agreement or
arrangement designed to protect a Person against fluctuations in interest rates,
currency exchange rates or commodity prices, entered into in connection with the
Loan.

 

“Hedging Obligation” means, with respect to any Person, any liability of such
Person under any Hedging Agreement. The amount of any Person’s obligation in
respect of any Hedging Obligation shall be deemed to be the incremental
obligation that would be reflected in the financial statements of such Person in
accordance with GAAP.

 

-9-

 

  

“IL Portion” means that portion of the Project described as Parcel Two on
Exhibit F attached hereto.

 

“Implied Debt Service” – see Section 2.1.

 

“Indebtedness” of any Person means, without duplication: (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (other than trade payables
incurred in the ordinary course of business or accrued expenses paid on
customary terms in the ordinary course of business); (c) all reimbursement or
payment obligations (whether or not contingent) with respect to letters of
credit, surety bonds and other similar instruments; (d) all obligations
evidenced by notes, bonds, debentures or similar instruments, including
obligations so evidenced incurred in connection with the acquisition of
property, assets or businesses; (e) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to property acquired by such Person (even
though the rights and remedies of the seller or the Person providing financing
under such agreement in the event of default are limited to repossession or sale
of the Property); (f) all Capital Lease obligations; (g) earn outs and similar
obligations; (h) all obligations under Hedging Agreements; (i) all Indebtedness
and obligations referred to in clauses (a) through (h) above secured by (or for
which the holder of such Indebtedness or obligations has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in property
(including accounts and contracts rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Indebtedness or
obligations; and (j) all Contingent Obligations described in clause (a) of the
definition thereof in respect of Indebtedness or obligations of others of the
kinds referred to in clauses (a) through (i) above.

 

“Indemnified Liabilities” - see Section 16.16.

 

“Initial Maturity Date” means the earlier to occur of (a) October 21, 2014 or
(b) such other date on which the Loans are repaid or are required to be paid
pursuant to Section 6 or 14.

 

“Insurance Requirements” means all terms and conditions of any insurance policy
required hereunder to be maintained by the Borrowers, and all requirements of
the issuer of any such policy.

 

“Interest Period” means, as to any LIBOR Loan, the period commencing on the date
such Loan is borrowed or continued as, or converted into, a LIBOR Loan and
ending on the date one (1) month thereafter; provided that:

 

(a)     if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the following Business
Day unless the result of such extension would be to carry such Interest Period
into another calendar month, in which event such Interest Period shall end on
the preceding Business Day;

 

(b)     any Interest Period that begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

 

-10-

 

  

(c)     Borrowers may not select an Interest Period which would extend beyond
the scheduled Maturity Date.

 

“Investment” – see Section 10.12.

 

“IRS” means the Internal Revenue Service or any other governmental authority
succeeding to any of the principal functions thereof.

 

“Knowledge” or “knowledge” means, when referring to the “Knowledge” or
“knowledge” of any Person or any similar phrase or qualification based on
knowledge or awareness with respect to such Person, (i) the actual knowledge of
such Person, and (ii) the knowledge that any such Person, as a prudent business
person, would have obtained in the conduct of his or her business.

 

“Key” - see the Preamble.

 

“KKR” Transaction” – means the transaction(s) anticipated by that certain
Securities Purchase Agreement dated as of February 10, 2013 (the “SPA”) among
Guarantor, Sentio Healthcare Properties OP, L.P. (the “Partnership”) and
Sentinel RE Investment Holdings LP (“Investor”), providing for Investor’s
investment of up to $150,000,000 in aggregate equity interests in the Guarantor
and the Partnership.

 

“Late Charge” – see Section 4.6.

 

“Lender” - see the Preamble. For the purpose of identifying the Persons entitled
to share in the Collateral and the proceeds thereof under, and in accordance
with the provisions of, this Agreement and the Collateral Documents, the term
“Lender” shall include any Affiliates of a Lender providing a Bank Product.

 

“Lender Party” - see Section 16.16.

 

“LIBOR Loan” means any portion of the Loan which bears interest at a rate
determined by reference to the LIBOR Rate.

 

“LIBOR Office” means with respect to any Lender the office or offices of such
Lender which shall be making or maintaining the LIBOR Loans of such Lender
hereunder. A LIBOR Office of any Lender may be, at the option of the Lender,
either a domestic or foreign office.

 

“LIBOR Rate” means the rate of interest equal to the rate as shown in Dow Jones
Markets (formerly Telerate) (Page 3750) at which deposits in U.S. dollars are
offered by first class banks in the London Interbank Market at approximately
11:00 a.m. (London time) on the day that is two (2) Business Days prior to the
first day of such Interest Period for a LIBOR Loan with a maturity approximately
equal to such Interest Period and in an amount approximately equal to the amount
to which such Interest Period relates, adjusted for reserves and taxes if
required by future regulations. If Dow Jones Markets no longer reports such rate
or the Agent determines in good faith that the rate so reported no longer
accurately reflects the rate available to the Agent in the London Interbank
Market, the Agent may select a replacement index.

 

-11-

 

 

“Lien” means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person (including an interest in respect of a Capital Lease)
which secures payment or performance of any obligation and shall include any
mortgage, lien, encumbrance, title retention lien, charge or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise.

 

“Loan” – see Section 2.1.

 

“Loan Documents” means this Agreement, the Notes, the Collateral Documents, the
Management Fee Subordination Agreement, the Facility Lease Subordination
Agreement, the Service Contract Subordination Agreement, the Guaranty, the
Environmental Indemnity Agreement, any Hedging Agreements entered into by any
Borrower with the Agent or any Lender, and all other documents, instruments and
agreements delivered by a Loan Party in connection with the foregoing.

 

“Loan Party” means each Borrower and Guarantor.

 

“Management Agreement” means collectively, (i) that certain Management Agreement
dated as of October 21, 2013, between the Manager and Operator, and (ii) that
certain Management Agreement dated as of October 21, 2013, between the Manager
and Four.

 

“Management Fee Subordination Agreement” means that certain Subordination
Agreement dated as of the date hereof, between the Manager and Agent and
acknowledged by Four, as amended, restated, supplemented or otherwise modified
from time to time.

 

“Manager” means CHG Management Woodbury, LLC, a Delaware limited liability
company.

 

“Margin Stock” means any “margin stock” as defined in Regulation U.

 

“Material Adverse Change” or “material adverse change” means, if, in Agent’s
reasonable good faith discretion, the business, prospects, operations or
financial condition of a Person, entity or property has changed in a manner
which would reasonably be expected to impair the value of Agent’s security for
the Loan, prevent timely repayment of the Loan or otherwise prevent the
applicable Person or entity from timely performing any of its material
obligations under the Loan Documents.

 

“Material Adverse Effect” means (a) a material impairment of the ability of any
Loan Party to perform any of its obligations under any Loan Document to which it
is or will be a party or (b) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document or (c) a material adverse effect on the value or condition of the
Property or the Facility.

 

“Maturity Date” means the earlier to occur of (a) October 21, 2014; provided, if
the Borrowers timely satisfy the conditions to extend the term of the Loans
pursuant to Section 6.3.1, then the Maturity Date shall be extended to the Final
Maturity Date or (b) such other date on which the Loan is repaid or are required
to be paid pursuant to Section 6 or 13.

 



-12-

 

 

“Mortgage” with respect to the Project, means that certain Mortgage, Assignment
of Leases and Rents, Security Agreement and Fixture Filing dated as of the date
hereof, from the Borrowers to the Agent for the benefit of the Lenders, granting
a Lien on the Project, as amended, restated, supplemented or otherwise modified
from time to time.

 

“Multiemployer Plan” means any Plan which is a “multiemployer plan” (as such
term is defined in section 4001(a)(3) of ERISA).

 

“Non-U.S. Participant” - see Section 7.5(e)(i).

 

“Note” means a promissory note substantially in the form of Exhibit A.

 

“Notice of Borrowing” - see Section 2.2.

 

“Notice of Conversion” - see Section 4.1.2.

 

“Obligations” means all obligations (monetary (including post-petition interest,
allowed or not) or otherwise) of any Loan Party under this Agreement and any
other Loan Document including Attorney Costs, all Hedging Obligations permitted
hereunder which are owed to any Lender or its Affiliate, and all Bank Products
Obligations, all in each case howsoever created, arising or evidenced, whether
direct or indirect, absolute or contingent, now or hereafter existing, or due or
to become due.

 

“OFAC” - see Section 10.3.

 

“Operating Account” means a deposit account opened and maintained by Borrowers
with the Agent, to be utilized in the manner set forth in Section 2.1.

 

“Operator” means WM III TRS, LLC, a Delaware limited liability company, with
respect to the AL Portion.

 

“Participant” - see Section 16.6.2.

 

“Payment Conditions” means, with respect to any Restricted Payment, that at the
time of such Restricted Payment (a) no Unmatured Event of Default or Event of
Default has occurred and is continuing or would occur as a result thereof and
(b) as of the date of such Restricted Payment, such Restricted Payment, when
aggregated with (x) all payments of principal and interest on the Loan
(including any payments in connection with any Hedging Agreement or Hedging
Obligation), and (y) all other Restricted Payments made prior to or concurrently
with such Restricted Payment, would not cause the Debt Service Coverage Ratio of
the Borrowers to be less than 1.00 to 1.00 (based on the most recent financial
statements delivered pursuant to Section 10.6 giving pro forma effect to the
payments described in clauses (x) and (y) as of the last day of the fiscal
quarter then most recently ended).

 

“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.

 

-13-

 

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.

 

“Permanent Loan” – see Section 5.2.

 

“Permitted Liens” means, (a) with respect to the Project, any of the following:

 

(i)          the respective rights and interests of the parties to the Loan
Documents as provided in the Loan Documents;

 

(ii)         Liens for Taxes that either are not yet subject to interest or
penalties or are being contested in accordance with the provisions of
Section 10.3;

 

(iii)        Liens arising by operation of law, materialmen’s, mechanics’,
workers’, repairmen’s, employees’, carriers’, warehousemen’s and other like
Liens in connection with any modifications or improvements to the Project or
arising in the ordinary course of business for amounts that either are not more
than sixty (60) days past due or are being diligently contested in good faith by
appropriate proceedings, so long as such proceedings satisfy the conditions for
the continuation of proceedings to contest Taxes set forth in Section 10.3;

 

(iv)        Liens of any of the types referred to in clause (iii) above that
have been bonded for not less than the full amount in dispute (or as to which
other security arrangements satisfactory to the Agent have been made), which
bonding (or arrangements) shall comply with applicable Requirements of Law, and
has effectively stayed any execution or enforcement of such Liens;

 

(v)         Liens arising out of judgments or awards with respect to which
appeals or other proceedings for review are being prosecuted in good faith and
for the payment of which adequate reserves have been provided as required by
GAAP or other appropriate provisions have been made, so long as such proceedings
have the effect of staying the execution of such judgments or awards and satisfy
the conditions for the continuation of proceedings to contest Taxes set forth in
Section 10.3;

 

(vi)        Liens created by a Borrower with the consent of the Required
Lenders;

 

(vii)       Liens described on the title insurance policy delivered with respect
to the Project pursuant to Section 12.1.11, other than Liens described in
clause (iii) or (v) above;

 

(viii)      all encumbrances, exceptions, restrictions, easements, rights of
way, servitudes, encroachments and irregularities in title, other than Liens
which, in the reasonable assessment of the Agent, materially impair the value,
use or marketability of the Project or the use of the Project for its intended
purpose; and

 



-14-

 

 

(ix)         Liens on equipment securing purchase money Indebtedness or Capital
Leases incurred to finance the purchase of equipment permitted by Section
10.11(b); and

 

(b)          with respect to any other Collateral, Liens described in
clauses (a)(i), (iii), (v), (vi) and (ix) above.

 

“Person” means any natural person, corporation, partnership, trust, limited
liability company, association, governmental authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.

 

“Plan” shall mean any employee pension benefit plan (as such term is defined in
Section 3 of ERISA) which is or has been established or maintained, or to which
contributions are or have been made, by any Loan Party or any ERISA Affiliate.

 

“Pooling Agreement” – see Section 10.21.

 

“Proceeds” - see Section 11.1(a).

 

“Project” means, collectively, the Property and the Facility.

 

“Pro Rata Share” means with respect to a Lender’s obligation to make a Loan and
receive payments of interest, fees, and principal with respect thereto,
(x) prior to the making of the Loans, the percentage obtained by dividing
(i) such Lender’s Commitment, by (ii) the aggregate amount of all Commitments,
and (y) from and after the making of the Loans, the percentage obtained by
dividing (i) the principal amount of such Lender’s Loan by (ii) the principal
amount of all Loans of all Lenders.

 

“Property” means that parcel of real property located at 122 and 124 Green
Avenue, in the City of Woodbury, County of Gloucester, State of New Jersey and
is legally described in Exhibit F attached hereto.

 

“Property Condition Report” – see Section 12.1.19.

 

“RCRA” means the Resource Conservation and Recovery Act of 1976, as amended by
the Solid and Hazardous Waste Amendments of 1984, 42 U.S.C. §§6901 et seq.

 

“Register” - see Section 16.7.

 

“Regulation T” means Regulation T of the FRB.

 

“Regulation U” means Regulation U of the FRB.

 

“Regulation X” means Regulation X of the FRB.

 

-15-

 

 

“Related Documents” means, collectively, the Management Agreement, the Facility
Lease Agreement, the Service Contract, the TRS Service Contract, the Pooling
Agreement and any and all agreements, documents and instruments executed and
delivered thereunder or in connection therewith, each as amended, modified,
supplemented or restated in accordance with the terms hereof.

 

“Release” means any release, pumping, pouring, emptying, injecting, escaping,
leaching, dumping, seepage, spill, leak, flow, discharge, disposal or emission
of a Hazardous Material.

 

“Replacement Lender” - see Section 8.7(b).

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

 

“Required Lenders” means, at any time, Lenders whose Pro Rata Shares exceed
66-2/3%.

 

“Requirement of Law” means, as to any Person (a) the partnership agreement,
certificate of incorporation, bylaws, operating agreement or other
organizational or governing documents of such Person, and (b) all Federal,
state, county, municipal and other governmental statutes, laws, rules, orders,
regulations, ordinances, judgments, decrees and injunctions affecting the
Project or the demolition, construction, use or alteration thereof, whether now
or hereafter enacted and in force, including any that require repairs,
modifications or alterations in or to the Project or in any way limit the use
and enjoyment thereof (including all building, zoning and fire codes and the
Americans with Disabilities Act of 1990, 42 U.S.C. S 1201 et seq. and any other
similar federal, state or local laws or ordinances and the regulations
promulgated thereunder) and any that may relate to environmental requirements
(including all Environmental Laws), and all permits, certificates of occupancy,
licenses, authorizations and regulations relating thereto, and all covenants,
agreements, restrictions and encumbrances contained in any instruments which are
either of record or known to the Borrowers affecting the Project and any rights
appurtenant thereto.

 

“Responsible Officer” of any Person means the chief executive officer, chief
operating officer, chief financial officer, treasurer or chief accounting
officer of such Person or any other officer of such Person involved principally
in its financial administration or its controllership function.

 

“Restoration” - see Section 11.1(b).

 

“Restricted Payment” means (i) any Investment by any Borrower described in
Section 10.12(c), (ii) any payment or action described in Section 10.17, and
(iii) any payment to the Manager permitted by Section 10.21.

 

“SEC” means the Securities and Exchange Commission or any other governmental
authority succeeding to any of the principal functions thereof.

 

-16-

 

 

“Security Agreements” means that certain Security Agreement dated as of the date
hereof, between each Borrower and the Agent for the benefit of the Lenders, as
amended, restated, supplemented or otherwise modified from time to time.

 

“Service Contract” means that certain Service Contract dated as of October 21,
2013 between Four and Service Provider.

 

“Service Contract Subordination Agreement” means that certain Subordination
Agreement dated as of the date hereof, between the Service Provider and Agent
and acknowledged by Four, as amended, restated, supplemented or otherwise
modified from time to time.

 

“Service Provider” means WM IV TRS, LLC, a Delaware limited liability company.

 

“Solvent” means, with respect to any Person on any date, that on such date
(a) the fair value of the property of such Person is greater than the fair value
of the liabilities (including contingent, subordinated, matured and unliquidated
liabilities) of such Person, (b) the present fair saleable value of the assets
of such Person is greater than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature, and (d) such Person is not engaged in or about to engage in
business or transactions for which such Person’s property would constitute an
unreasonably small capital.

 

“State” means the State of New Jersey.

 

“Subsidiary” means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of outstanding capital securities as have more than 50%
of the ordinary voting power for the election of directors or other managers of
such corporation, partnership, limited liability company or other entity. Unless
the context otherwise requires, each reference to Subsidiaries herein shall be a
reference to Subsidiaries of the Borrowers.

 

“Taxes” means any and all present and future taxes, duties, levies, imposts,
deductions, assessments, charges or withholdings, and any and all liabilities
(including interest and penalties and other additions to taxes) with respect to
the foregoing, but excluding Excluded Taxes.

 

“Title Company” means Acres Land Title Agency, Inc. or such other title
insurance company licensed in the State of New Jersey as may be approved in
writing by the Agent.

 

“Title Policy” has the meaning specified in Section 12.1.11.

 

“TRS Service Contract” means that certain Service Contract dated as of October
21, 2013 between Manager and Service Provider.

 

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

 

-17-

 

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“Unmatured Event of Default” means any event that, if it continues uncured,
will, with lapse of time or notice or both, constitute an Event of Default.

 

“Withholding Certificate” - see Section 7.5(e)(i).

 

1.2           Other Interpretive Provisions. (a) The meanings of defined terms
are equally applicable to the singular and plural forms of the defined terms.

 

(b)     “Section”, “Annex”, “Schedule” and “Exhibit” references are to this
Agreement unless otherwise specified.

 

(c)     The term “including” is not limiting and means “including without
limitation.”

 

(d)     In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including.”

 

(e)     Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement and the other Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
supplements and other modifications thereto, but only to the extent such
amendments, restatements, supplements and other modifications are not prohibited
by the terms of any Loan Document, and (ii) references to any statute or
regulation shall be construed as including all statutory and regulatory
provisions amending, replacing, supplementing or interpreting such statute or
regulation.

 

(f)     This Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and each shall be
performed in accordance with its terms.

 

(g)     This Agreement and the other Loan Documents are the result of
negotiations among and have been reviewed by counsel to the Loan Parties, the
Agent, the Lenders and the other parties thereto and are the products of all
parties. Accordingly, they shall not be construed against the Agent or the
Lenders merely because of the Agent’s or the Lenders’ involvement in their
preparation.

 

(h)     Unless otherwise defined or specified herein, all accounting terms used
herein shall be interpreted, all accounting determinations hereunder shall be
made, and all financial statements required to be delivered hereunder shall be
prepared, in accordance with GAAP as in effect from time to time, applied on a
basis consistent (except for such changes approved by the Borrowers’ independent
public accountants) with the most recent audited financial statements of the
Borrowers and the Guarantor delivered pursuant to Section 10.6(c).

 

-18-

 

  

SECTION 2. COMMITMENTS OF THE LENDERS; BORROWING PROCEDURES.

 

2.1           Commitments. On and subject to the terms and conditions of this
Agreement, each of the Lenders, severally and for itself alone, agrees to make a
term loan to Borrowers in the aggregate amount not to exceed $25,000,000.00
which shall be made on the Closing Date (such advance referred to as a “Loan”
and sometimes referred to collectively as the “Loan” or “Loans”). The total
Commitment of all Lenders under this Agreement to make Loans (the “Committed
Amount”) shall not exceed $25,000,000.00 (assuming that (a) the current real
property taxes owing in year one of the Loan under the PILOT Program Tax Benefit
(“PPTB”) do not exceed by $324,717 for the Borrowers, and (b) the term of the
tax relief provided in the PPTB continues until December 31, 2037). The
Commitments of the Lenders to the Loan to Borrowers shall expire concurrently
with the making of such Loan on the Closing Date. Once prepaid or repaid, the
Loan may not be reborrowed. The Loan shall be repaid in accordance with Section
6 hereof.

 

2.2           Loan Procedures. The Borrowers shall give a written notice (such
written notice, a “Notice of Borrowing”) substantially in the form of Exhibit C
attached hereto to the Agent of the proposed borrowing not later than
11:00 A.M., Cleveland time, at least three (3) Business Days prior to the
proposed date of borrowing (which proposed borrowing date shall be on a Business
Day). The notice shall be effective upon receipt by the Agent, shall be
irrevocable, and shall specify the date, amount and type of the borrowing.
Promptly upon receipt of such notice, the Agent shall advise each Lender
thereof.

 

2.3           Commitments Several. The failure of any Lender to make a requested
Loan on the borrowing date shall not relieve any other Lender of its obligation
(if any) to make a Loan on such date, but no Lender shall be responsible for the
failure of any other Lender to make any Loan to be made by such other Lender.

 

2.4           Certain Conditions. Notwithstanding any other provision of this
Agreement, no Lender shall have an obligation to permit the continuation (past
the then existing Interest Period) of or any conversion into any LIBOR Loan, if
an Event of Default or Unmatured Event of Default exists.

 

2.5           Joint and Several. (a) The obligations of each Borrower under this
Agreement and the other Loan Documents shall be joint and several and, to the
fullest extent permitted by Applicable Law, shall not be affected by (i) the
failure of the Agent or any Lender, or any of their respective successors or
assigns, or any holder of the Notes or any of the Obligations to assert any
claim or demand or to exercise or enforce any right, power or remedy against any
other Borrower or the Collateral or otherwise, (ii) any extension or renewal for
any period (whether or not longer than the original period) or exchange of any
of the Obligations or the release or compromise of any obligation of any nature
of any Person with respect thereto, (iii) the surrender, release or exchange of
all or any part of any property (including without limitation the Collateral)
securing payment, performance and observance of any of the Obligations or the
compromise or extension or renewal for any period (whether or not longer than
the original period) of any obligations of any nature of any Person with respect
to the Property, (iv) the invalidity or unenforceability or disallowance of any
of the Obligations (including those for post-petition interest) as against any
other Borrower, any Guarantor, any other guarantor thereof or any other Person,
and (v) any other act, matter or thing which would or might, in the absence of
this provision, operate to release, discharge or otherwise prejudicially affect
the obligations of Borrowers, other than Final Payment.

 

-19-

 

  

(b)          To the fullest extent permitted by applicable law and except to the
extent that any of the following are expressly required by the provisions of any
of the Loan Documents, each Borrower hereby waives (i) presentment, demand for
payment and protest of nonpayment of any of the Obligations, and notices of
protest, dishonor or nonperformance, (ii) notice of any Event of Default or
Unmatured Event of Default or the Agent’s or any Lender’s inability to enforce
performance of the other Borrowers’ obligations to any holder of Obligations,
(iii) demand for performance or observance of, and any enforcement of any
provision of, or any pursuit or exhaustion of rights or remedies with respect to
any security for the Obligations or against the other Borrowers or any other
Loan Party or other guarantor of, the Obligations pursuant to this Agreement or
any other Loan Document or otherwise, and any requirements of diligence or
promptness on the part of the Agent, any Lender or any holder of the Obligations
in connection therewith, (iv) any action or nonaction on the part of the Agent
or any Lender or any holder of Obligations which may impair or prejudice the
rights of any Borrower, including without limitation subrogation rights or
rights to obtain exoneration, contribution, indemnification or any other
reimbursement or compensation from any other Borrower, any Guarantor, any other
guarantor or borrowers in respect of the Obligations or any other Person,
(v) failure or delay to perfect or continue the perfection of any security
interest in any Collateral, (vi) any action which harms or impairs the value of,
or any failure to preserve or protect the value of, any Collateral, (vii) any
defense based upon an election of remedies by the Agent, any Lender or the
holders of the Obligations, (viii) any defense based upon any statute or rule of
law which provides that the obligation of a surety must be neither larger in
amount nor in other respects more burdensome than that of the principal,
(ix) any and all demands and notices of every kind and description, including
notice of the creation of any of the Obligations, with respect to the foregoing
or which may be required to be given by any statute or rule of law and (x) all
defenses (other than indefeasible payment in full) which any other Borrower may
now or hereafter have to the payment of the Obligations which could otherwise be
asserted by such Borrower. No delay or omission on the part of the Agent, any
Lender or any holder of any Obligation or with respect to the Collateral shall
operate as a waiver or relinquishment of such right. No action which the Agent,
any Lender, the holder of any Obligation, any Borrower or any other Loan Party
may take or refrain from taking with respect to the Obligations, including any
amendments thereto or modifications thereof or waivers with respect thereto,
shall affect the provisions of this Agreement or the obligations of Borrowers
hereunder. None of the rights of the Agent, any Lender or of any holder of any
Obligation shall at any time in any way be prejudiced or impaired by any act or
failure to act on the part of any of them or any Borrower or any other Loan
Party, by any noncompliance by any Borrower with the terms, provisions and
covenants of this Agreement, regardless of any knowledge thereof which the
Agent, any Lender or any holder of the Obligations may have or otherwise be
charged with. Each Borrower hereby agrees to waive, and does hereby absolutely
and irrevocably waive and relinquish the benefit and advantage of, and does
hereby covenant not to assert, any appraisement, valuation, stay, extension,
redemption or similar guarantor protection laws, now or at any time hereafter in
force, which might delay, prevent or otherwise impede the performance or
enforcement of this Agreement or any other Loan Document or the Obligations.
Each Borrower’s obligations under this Section 2.5 shall not be affected by the
invalidity or unenforceability of any of the Obligations as against any other
Borrower, any other guarantor thereof or any other Person. For purposes of this
Section 2.5, the Obligations shall be due and payable when and as the same shall
be so due and payable under the terms of any Loan Document, notwithstanding the
fact that the collection or enforcement thereof may be stayed or enjoined under
the Bankruptcy Code, as from time to time in effect, or other applicable law,
regulation or order.

 

-20-

 

  

(c)          To the fullest extent permitted by Applicable Law, each Borrower
hereby grants to the Agent full power in its sole discretion, without notice to
such Borrower, such notice being hereby expressly waived, and without in any way
affecting the joint and several liability of such Borrower under this Agreement:

 

(i)          To waive compliance with, and any Event of Default or Unmatured
Event of Default under, and to consent to any amendment to or modification of
any term or provision of, or to give any waiver in respect of, this Agreement,
any other Loan Document, the Collateral, the Obligations or any guarantee
thereof (each as from time to time in effect);

 

(ii)         To grant any one or more extensions or renewals of the Obligations
(for any period, no matter how long), or any total or partial release (by
operation of law or otherwise), discharge, compromise or settlement with respect
to the obligations of any Borrower or any other Person in respect of the
Obligations, whether or not rights against the other Borrowers under this
Section 2.5 are reserved in connection therewith;

 

(iii)        To take security in any form for the Obligations, and to the extent
permitted in any security agreement to consent to (A) the addition to, (B) the
substitution, exchange, surrender, release or other disposition of, or (C) deal
in any other manner with, all or any part of any property contained in the
Collateral whether or not the property, if any, received upon the exercise of
such power shall be of a character or value the same as or different from the
character or value of any property disposed of, and to obtain, modify or release
any present or future guarantees of the Obligations and at any time after the
occurrence and during the continuance of an Event of Default to proceed against
any of the Collateral or such guarantees in any order;

 

(iv)        To, at any time after the occurrence and during the continuance of
an Event of Default, collect or liquidate any of the Obligations or the
Collateral in any manner or to refrain from collecting or liquidating any of the
Obligations or the Collateral; and

 

(v)         To extend credit under this Agreement or any other Loan Document, or
otherwise, in such amount as the Agent may determine, even though the condition
of the Borrowers (financial or otherwise on an individual or consolidated basis)
may have deteriorated since the date hereof.

 

-21-

 

 

(d)          Each Borrower acknowledges and agrees that it has made such
investigation as it deems desirable of the risks undertaken by such Borrower in
entering into this Agreement and the other Loan Documents and is fully satisfied
that it understands all such risks. Each Borrower hereby waives any obligation
which may now or hereafter exist on the part of the Agent, any Lender or any
holder of any Obligation to inform such Person of the risks being undertaken by
entering into this Agreement and the other Loan Documents or of any changes in
such risks and, from and after the date hereof, each Borrower undertakes to keep
itself informed of such risks and any changes therein. Further, each Borrower
hereby expressly waives any duty which may now or hereafter exist on the part of
the Agent, any Lender or any holder of any Obligation to disclose to such
Borrower any matter related to the business, operations, character, collateral,
credit or condition (financial or otherwise) of any Loan Party (including the
other Borrowers) or Affiliates or its or their properties or management, whether
now or hereafter known by the Agent, any one or more of the Lenders or any
holder of any Obligation. Each Borrower represents, warrants and agrees that it
assumes sole responsibility for obtaining from each other Borrower all
information concerning this Agreement and all other Loan Documents and all other
information as to any other Loan Party and Affiliates or their properties or
management or anything relating to any of the above as such Borrower deems
necessary or desirable.

 

(e)          Each Borrower hereby covenants and agrees that (i) it will not
enforce or otherwise exercise any rights of reimbursement, subrogation,
contribution or other similar rights with respect to the Obligations against any
Person, including without limitation any other guarantor of the Obligations or
the other Borrowers, prior to the payment in full of the Obligations and the
termination of the Commitments hereunder, and (ii) all debt, claims and
obligations now or hereafter owing by the other Borrowers to such Borrower are
hereby subordinated to the prior payment in full of the Obligations and are
subordinated as a claim against the other Borrowers or any of their assets,
whether such claim be in the ordinary course of business or in the event of
voluntary or involuntary liquidation, dissolution, insolvency or bankruptcy.

 

SECTION 3. EVIDENCING OF LOANS.

 

3.1           Notes. The Loan of each Lender to Borrowers shall be evidenced by
a Note from the Borrowers, with appropriate insertions, payable to the order of
such Lender in a face principal amount equal to the portion of such Lender’s
Commitment.

 

3.2           Recordkeeping. Each Lender shall record in its records, the date
and amount of each Loan made by such Lender, each repayment or conversion
thereof and, in the case of each LIBOR Loan, the dates on which each Interest
Period for such Loan shall begin and end. The aggregate unpaid principal amount
so recorded shall be rebuttably presumptive evidence of the principal amount of
the Loans owing and unpaid. The failure to so record any such amount or any
error in so recording any such amount shall not, however, limit or otherwise
affect the Obligations of the Borrowers hereunder or under any Note to repay the
actual principal amount of the Loans hereunder, together with all interest
accruing thereon.

 

-22-

 

  

SECTION 4. INTEREST.

 

4.1           Interest Rates. Borrowers promise to pay interest on the unpaid
principal amount of the Loan for the period commencing on the date each portion
of the Loan is advanced until the Loan is paid in full as set forth in this
Section 4.1.

 

4.1.1. Subject to Sections 8.2 and 8.3, the Loan will bear interest at the
Applicable Rate, unless the Default Rate is applicable as set forth in Section
4.1.5. The LIBOR Rate plus the Applicable Margin shall be the “Applicable Rate”,
except when the Base Rate plus the Applicable Margin shall be the “Applicable
Rate” with respect to portions of the Loan as to which a Base Rate Option is
then in effect or at any time the Default Rate is applicable. Borrowers shall
have the option (the “Base Rate Option”) to elect from time to time in the
manner and subject to the conditions hereinafter set forth the Base Rate as the
Applicable Rate for the Loan.

 

4.1.2. The only manner in which Borrowers may exercise the Base Rate Option is
by giving Agent irrevocable notice (which may be verbal notice provided that
Borrowers deliver to Agent facsimile confirmation in the form of Exhibit D
attached hereto (such written notice, a “Notice of Conversion”) within
twenty-four (24) hours) of such exercise not later than 11:00 a.m. Cleveland
time on the third Business Day prior to the end of the relevant LIBOR Rate
Interest Period, which written notice shall specify: (i) the portion of the Loan
with respect to which Borrowers are electing the Base Rate Option and (ii) the
Business Day upon which the Base Rate is to commence. The Applicable Rate for
any portion of the Loan with respect to which Borrowers have elected the Base
Rate Option shall not revert back to the LIBOR Rate unless Borrowers shall elect
to convert to the LIBOR Rate as provided in Section 4.1.3. If no notice is
received by Agent by 11:00 a.m. Cleveland time as specified above, the Loan
shall continue to bear interest at the LIBOR Rate.

 

4.1.3. In order to convert any portion of the Loan bearing interest at the Base
Rate to the LIBOR Rate, the Borrowers must give Agent irrevocable notice (which
may be verbal notice provided that the Borrowers deliver to Lender facsimile
confirmation in the form of Exhibit D attached hereto within twenty-four (24)
hours) of such exercise not later than 11:00 a.m. Cleveland time on the third
LIBOR Business Day prior to the proposed commencement of the relevant LIBOR Rate
Interest Period, which written notice shall specify: (i) the portion of the Loan
with respect to which Borrowers are electing the LIBOR Rate and (ii) the LIBOR
Business Day upon which the applicable LIBOR Rate Interest Period is to
commence.

 

4.1.4. Borrowers shall pay all Breakage Costs incurred from time to time by any
Lender upon demand.

 

4.1.5. The Loan shall bear interest at the Default Rate at any time at which an
Event of Default shall exist.

 

-23-

 

 

4.2           Interest Payment Dates. Accrued interest on each Base Rate Loan
shall be payable in arrears on the first day of each calendar month and at
maturity. Accrued interest on each LIBOR Loan shall be payable on the first day
of each calendar month, upon a prepayment of Loan, and at maturity. After
maturity, and at any time an Event of Default exists, accrued interest on the
Loan shall be payable on demand.

 

4.3           Setting and Notice of LIBOR Rates. The applicable LIBOR Rate for
each Interest Period shall be determined by the Agent, and notice thereof shall
be given by the Agent promptly to the Borrowers and each Lender. Each
determination of the applicable LIBOR Rate by the Agent shall be conclusive and
binding upon the parties hereto, in the absence of demonstrable error. The Agent
shall, upon written request of the Borrowers and any Lender, deliver to the
Borrowers or such Lender a statement showing the computations used by the Agent
in determining any applicable LIBOR Rate hereunder.

 

4.4           Computation of Interest. Computation of interest on the Loan when
the Applicable Rate is the Base Rate and when the Base Rate is determined by the
Agent’s “prime rate” shall be calculated on the basis of a year of 365 or 366
days, as the case may be, and the actual number of days elapsed. Computation of
all other types of interest and all fees shall be calculated on the basis of a
year of 360 days and the actual number of days elapsed, which results in a
higher yield to the Lenders than a method based on a year of 365 or 366 days.
The applicable interest rate for the Loan when the Base Rate applies shall
change simultaneously with each change in the Base Rate.

 

4.5           Hedging Agreements.

 

4.5.1. Any indebtedness incurred pursuant to a Hedging Agreement entered into by
any Borrower and the Agent or any Lender shall constitute Obligations secured by
the Collateral Documents and the other Loan Documents to the same extent and
effect as if the terms and provisions of such Hedging Agreement were set forth
herein, whether or not the aggregate of such Obligations, together with the
disbursements made by the Agent or any Lender of the proceeds of the Loans,
shall exceed the face amount of the Notes or the maximum principal amount of the
Loans hereunder.

 

4.5.2. Each Borrower hereby collaterally assigns to the Agent for the benefit of
the Lenders any and all Hedging Agreements purchased or to be purchased by such
Borrower in connection with the Loan, as additional security for the Loans, and
agrees to provide the Agent with any additional documentation requested by the
Agent in order to confirm or perfect such security interest during the term of
the Loans. If a Borrower obtains a Hedging Agreement from a party other than the
Agent, such Borrower shall deliver to the Agent such third party’s consent to
such collateral assignment. No Hedging Agreement purchased from a third party
may be secured by an interest in any Borrower or the Project.

 

4.6           Late Charge. Any and all amounts due hereunder or under the other
Loan Documents which remain unpaid more than five (5) days after the date said
amount was due and payable shall incur a fee (the “Late Charge”) of four percent
(4%) of said amount, which payment shall be in addition to all of the Agent’s
and the Lenders’ other rights and remedies under the Loan Documents.

 

-24-

 

  

SECTION 5. FEES.

 

5.1           Upfront Fees. On the Closing Date, Borrowers agree to pay to each
Lender an upfront fee in the amount of one-half of one percent (0.50%) of such
Lender’s Commitment in respect of Loans to Borrowers as set forth on Annex A
hereto.

 

5.2           Exit Fee. Upon repayment in full of any Loan (whether pursuant to
Section 6 or Section 14 or otherwise), the Borrowers will pay to the Agent an
exit fee equal to one percent (1.0%) of the difference between the Committed
Amount less any principal prepayments made pursuant to Section 6.4 hereof (the
“Exit Fee”); provided, however, that Borrowers shall not be required to pay the
Exit Fee if the Loan is repaid with a new permanent loan provided by Key or an
Affiliate of Key or the Loan is repaid with a permanent loan arranged by Key or
an affiliate of Key through another investor or lender including, but not
limited to, Fannie Mae, Freddie Mac, or HUD (each a “Governmental Agency”) (each
such permanent loan is referred to herein as a “Permanent Loan”). The Exit Fee
shall be deemed to be earned upon the execution of this Agreement but is not due
and payable until repayment in full of the Loan.

 

Notwithstanding the foregoing, in the event the Borrowers submit to Key (or an
affiliate of Key) a properly completed application for a Permanent Loan and (a)
Key (or an affiliate of Key) does not provide a proposal (a “Proposal”) for a
Permanent Loan within forty-five (45) days of its receipt of such properly
completed application(s) or (b) Borrowers determine that the Proposal is not
competitive with other comparable options then available in the market, then
Borrowers may seek permanent financing (similar to a Permanent Loan) from other
lenders (any such written proposal/term sheet from another lender is referred to
as an “Alternative Proposal”).

 

If Borrowers obtain an Alternative Proposal they hereby agree to provide
promptly to Key (or an affiliate of Key) such Alternative Proposal (in writing)
and Key (or an affiliate of Key) shall have a period of five (5) Business Days
after receipt thereof to meet or decline to meet the substantive terms of such
Alternative Proposal.

 

In the event Key (or an affiliate of Key) elects in writing to meet the terms of
any Alternative Proposal (a “Matched Proposal”) then Borrowers agree to proceed
with such Permanent Loan from Key (or an affiliate of Key) as set forth in such
Matched Proposal.

 

In the event Key (or an affiliate of Key) declines in writing to meet the terms
of any Alternative Proposal then Borrowers may proceed to close such permanent
loan consistent with the Alternative Proposal and the Exit Fee will thereafter
be waived.

 

SECTION 6. PREPAYMENTS.

 

6.1           Prepayments.

 

6.1.1. Voluntary. Upon notice to the Agent not later than 11:00 A.M., Cleveland
time, on the day of such prepayment (which shall be a Business Day), the
Borrowers may at any time voluntarily prepay the Loan in part in an amount equal
to $1,000,000 or a higher integral multiple of $250,000 or in full, without
premium or penalty other than as otherwise provided in Section 5.2. The Agent
will promptly notify each Lender thereof and of such Lender’s Pro Rata Share of
such prepayment. Any prepayment of the Loan shall be accompanied by all accrued
interest on the amount being prepaid, and, in the case of any LIBOR Loan, the
amounts forth in Section 8.4. Amounts prepaid may not be reborrowed.

 

-25-

 

  

6.1.2. Hedging Agreements Unaffected. Any repayment or prepayment made pursuant
to this Section 6.1 shall not affect any party’s obligation to continue to make
payments under any Hedging Agreement, which shall remain in full force and
effect notwithstanding such repayment or prepayment, subject to the terms of
such Hedging Agreement.

 

6.2           Manner of Prepayments. Any prepayment shall include interest on
the principal amount being repaid and, with respect to any LIBOR Loan, shall be
accompanied with a payment to the related Lender of all sums due and payable to
such Lender pursuant to Section 8.4. Except as otherwise provided by this
Agreement, all principal payments in respect of the Loan shall be applied first,
to repay outstanding Base Rate Loans and then to repay outstanding LIBOR Loans
in direct order of Interest Period maturities.

 

6.3           Term of the Loan. (a) All principal, interest and other sums due
under the Loan shall be due and payable in full on the Maturity Date. All
references herein to the Maturity Date shall mean Initial Maturity Date,
provided that (subject to the requirements of Section 6.3(b) below) the
Borrowers shall have the right to extend the Maturity Date for two (2)
additional twelve (12) month terms (each, an “Extension Option”), and the first
Extension Option shall extend the Maturity Date by an additional twelve (12)
months from the anniversary of the Initial Maturity Date (i.e., extended to
October 21, 2015) and the second Extension Option shall extend the Maturity Date
by an additional twelve (12) months thereafter (ending twelve (12) months from
the anniversary of the Initial Maturity Date) (i.e., extended to October 21,
2016) (such ending date, the “Final Maturity Date”).

 

(b)          The Borrowers may only exercise the Extension Option upon
satisfying the following conditions:

 

(i)          The Borrowers shall have delivered to the Agent written notice of
such election of the Extension Option no earlier than ninety (90) days and no
later than thirty (30) days prior to the Initial Maturity Date (or, in the case
the second Extension Option is exercised, no earlier than ninety (90) days and
no later than thirty (30) days prior to October 21, 2015);

 

(ii)         The Agent shall have received the Borrowers’ current financial
statements (which may be year-end, unaudited financial statements prepared by
the Borrowers if audited statements are not available), certified as correct by
the Borrowers;

 

(iii)        Each Extension Option notice shall be accompanied by an extension
fee in an amount equal to twenty-five basis points (0.25%) of the aggregate
principal amount of the Loan outstanding at the time each such Extension Option
notice is delivered to the Agent; and

 

-26-

 

  

(iv)        No Event of Default and no Unmatured Event of Default shall exist
under the Loan Documents.

 

6.4           Required Principal Repayments. If the Extension Option is
exercised, the principal amount of the Loan shall be paid in monthly
installments commencing on October 1, 2014, payable monthly (on the first day of
each calendar month thereafter) based on a 25-year level payment
(mortgage-style) amortization calculated using an assumed interest rate of six
percent (6%) per annum. Unless sooner paid in full, the outstanding principal
balance of the Loan shall be paid in full on the Maturity Date.

 

SECTION 7. MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.

 

7.1           Making of Payments. All payments of principal or interest on the
Loans, and of all fees, shall be made by the Borrowers to the Agent in
immediately available funds at the office specified by the Agent not later than
noon, Cleveland time, on the date due; and funds received after that hour shall
be deemed to have been received by the Agent on the following Business Day. The
Agent shall promptly remit to each Lender its share of all such payments
received in collected funds by the Agent for the account of such Lender. All
payments under Section 8.1 shall be made by the Borrowers directly to the Lender
entitled thereto without setoff, counterclaim or other defense.

 

7.2           Application of Certain Payments. So long as no Event of Default
has occurred and is continuing, (a) payments matching specific scheduled
payments then due shall be applied to those scheduled payments and (b) voluntary
and mandatory prepayments shall be applied as set forth in Sections 6.2 and 6.4.
After the occurrence and during the continuance of an Event of Default, all
amounts collected or received by the Agent or any Lender as proceeds from the
sale of, or other realization upon, all or any part of the Collateral shall be
applied as the Agent shall determine in its discretion or, in the absence of a
specific determination by the Agent, as set forth in Section 14.2 hereof.
Concurrently with each remittance to any Lender of its share of any such
payment, the Agent shall advise such Lender as to the application of such
payment.

 

7.3           Due Date Extension. If any payment of principal or interest with
respect to the Loan, or of any fees or other amounts, falls due on a day which
is not a Business Day, then such due date shall be extended to the immediately
following Business Day (unless, in the case of a LIBOR Loan, such immediately
following Business Day is the first Business Day of a calendar month, in which
case such due date shall be the immediately preceding Business Day) and, in the
case of principal, additional interest shall accrue and be payable for the
period of any such extension.

 

7.4           Setoff. Borrowers agree that the Agent and each Lender has all
rights of set-off and bankers’ lien provided by Applicable Law, and in addition
thereto, the Borrowers agree that at any time any Event of Default exists, the
Agent and each Lender may apply to the payment of any Obligations of the
Borrowers hereunder, whether or not then due, any and all balances, credits,
deposits, accounts or moneys of any Borrower then or thereafter with the Agent
or such Lender, excluding any trust accounts or accounts with funds held for the
benefit of third parties (such as residents). Agent and each Lender will provide
prompt notice to Borrowers after exercise of such rights.

 

-27-

 

 

7.5           Proration of Payments. Subject to Section 16 hereof, if any Lender
shall obtain any payment or other recovery (whether voluntary, involuntary, by
application of offset or otherwise, on account of principal of or interest on
the Loan, but excluding (a) any payment pursuant to Section 8.7 or 15.6 and
(b) payments of interest on any Affected Loan) in excess of its applicable Pro
Rata Share of payments and other recoveries obtained by all Lenders on account
of principal of and interest on the Loan (or any participation) then held by
them, then such Lender shall purchase from the other Lenders such participations
in the Loan held by them as shall be necessary to cause such purchasing Lender
to share the excess payment or other recovery ratably with each of them;
provided that if all or any portion of the excess payment or other recovery is
thereafter recovered from such purchasing Lender, the purchase shall be
rescinded and the purchase price restored to the extent of such recovery

 

7.6           Taxes.

 

(a)    All payments made by the Borrowers hereunder or under any Loan Documents
shall be made without setoff, counterclaim, or other defense. To the extent
permitted by Applicable Law, all payments hereunder or under the Loan Documents
(including any payment of principal, interest, or fees) to, or for the benefit,
of any Person shall be made by the Borrowers free and clear of and without
deduction or withholding for, or account of, any Taxes now or hereinafter
imposed by any taxing authority.

 

(b)    If the Borrowers make any payment hereunder or under any Loan Document in
respect of which it is required by applicable law to deduct or withhold any
Taxes, the Borrowers shall increase the payment hereunder or under any such Loan
Document such that after the reduction for the amount of Taxes withheld (and any
taxes withheld or imposed with respect to the additional payments required under
this Section 7.6(b)), the amount paid to the Agent or the Lenders equals the
amount that was payable hereunder or under any such Loan Document without regard
to this Section 7.6(b). To the extent the Borrowers withhold any Taxes on
payments hereunder or under any Loan Document, the Borrowers shall pay the full
amount deducted to the relevant taxing authority within the time allowed for
payment under Applicable Law and shall deliver to the Agent within thirty (30)
days after they have made payment to such authority a receipt issued by such
authority (or other evidence satisfactory to the Agent) evidencing the payment
of all amounts so required to be deducted or withheld from such payment.

 

(c)    If the Agent or any Lender is required by law to make any payments of any
Taxes on or in relation to any amounts received or receivable hereunder or under
any other Loan Document, or any Tax is assessed against the Agent or a Lender
with respect to amounts received or receivable hereunder or under any other Loan
Document, the Borrowers will indemnify such person against (i) such Tax (and any
reasonable counsel fees and expenses associated with such Tax) and (ii) any
taxes imposed as a result of the receipt of the payment under this Section
7.6(c); provided that if the Borrowers reasonably believe that such Taxes were
not correctly or legally asserted and if the Borrowers paid such Taxes to the
taxing authority or reimbursed the Agent or a Lender in the amount of such
Taxes, the Agent or such Lender will use reasonable efforts to cooperate with
the Borrowers to obtain a refund of such Taxes so long as such efforts would
not, in the sole determination of the Agent or such Lender, as the case may be,
result in any additional costs, expenses or risks or be otherwise
disadvantageous to it. A certificate prepared in good faith as to the amount of
such payment by the Agent or such Lender shall, absent manifest error, be final,
conclusive, and binding on all parties.

 

-28-

 

 

(d)    Each of the Agent and the Lenders agrees that if it subsequently
recovers, or receives a permanent net tax benefit with respect to, any amount of
Taxes (i) previously paid by it and as to which it has been indemnified by or on
behalf of the Borrowers or (ii) previously deducted by the Borrowers (including,
without limitation, any Taxes deducted from any additional sums payable under
clause (i) of subsection (c) above), the Agent or such Lender, as the case may
be, shall, so long as no Event of Default has occurred and is continuing,
reimburse the Borrowers to the extent of the amount of any such recovery or
permanent net tax benefit (but only to the extent of indemnity payments made, or
additional amounts paid, by or on behalf of the Borrowers under this Section 7.6
with respect to the Taxes giving rise to such recovery or tax benefit less any
Taxes paid by the Agent or the applicable Lender with respect to such indemnity
payments or such additional amounts paid, by or on behalf of the Borrowers under
this Section 7.6); provided, however that the Borrowers, upon the request of the
Agent or such Lender, agree to repay to the Agent or such Lender, as the case
may be, the amount paid over to the Borrowers (together with any penalties,
interest or other charges), in the event the Agent or such Lender is required to
repay such amount to the relevant taxing authority.

 

(e) (i)    To the extent permitted by applicable law, each Lender that is not a
United States person within the meaning of Code section 7701(a)(30) (a “Non-U.S.
Participant”) shall deliver to the Borrowers and the Agent on or prior to the
Closing Date (or in the case of a Lender that is an Assignee, on the date of
such assignment to such Lender) two accurate and complete original signed copies
of IRS Form W-8BEN, W-8ECI, or W-8IMY (or any successor or other applicable form
prescribed by the IRS) certifying to such Lender’s entitlement to a complete
exemption from, or a reduced rate in, United States withholding tax on interest
payments to be made hereunder or on the Loan. If a Lender that is a Non-U.S.
Participant is claiming a complete exemption from withholding on interest
pursuant to Sections 871(h) or 881(c) of the Code, such Lender shall deliver
(along with two accurate and complete original signed copies of IRS Form W-8BEN)
a certificate in form and substance reasonably acceptable to the Agent (any such
certificate, a “Withholding Certificate”). In addition, such Lender that is a
Non-U.S. Participant agrees that from time to time after the Closing Date, (or
in the case of a Lender that is an Assignee, after the date of the assignment to
such Lender), when a lapse in time (or change in circumstances occurs) renders
the prior certificates hereunder obsolete or inaccurate in any material respect,
such Lender shall, to the extent permitted under applicable law, deliver to the
Borrowers and the Agent two new and accurate and complete original signed copies
of an IRS Form W-8BEN, W-8ECI, or W-8IMY (or any successor or other applicable
forms prescribed by the IRS), and if applicable, a new Withholding Certificate,
to confirm or establish the entitlement of such Lender to an exemption from, or
reduction in, United States withholding tax on interest payments to be made
hereunder or on the Loan.

 

-29-

 

 

(ii)         Each Lender that is not a Non-U.S. Participant (other than any such
Lender which is taxed as a corporation for U.S. federal income tax purposes)
shall provide two properly completed and duly executed copies of IRS Form W-9
(or any successor or other applicable form) to the Borrowers and the Agent
certifying that such Lender is exempt from United States backup withholding tax.
To the extent that a form provided pursuant to this Section 7.6(e)(ii) is
rendered obsolete or inaccurate in any material respects as result of change in
circumstances with respect to the status of a Lender, such Lender shall, to the
extent permitted by applicable law, deliver to the Borrowers and the Agent
revised forms necessary to confirm or establish the entitlement to such Lender’s
exemption from United States backup withholding tax.

 

(iii)        The Borrowers shall not be required to pay additional amounts to a
Lender, or indemnify any Lender, under this Section 7.6 to the extent that such
obligations would not have arisen but for the failure of such Lender to comply
with Section 7.6(e). Each Non-U.S. Participant will promptly notify the
Borrowers and the Agent of any changes in circumstances that would modify or
render invalid any claimed exemption or reduction under this Section 7.6.

 

(iv)        Each Lender agrees to indemnify the Agent and hold the Agent
harmless for the full amount of any and all present or future Taxes and related
liabilities (including penalties, interest, additions to tax and expenses, and
any Taxes imposed by any jurisdiction on amounts payable to the Agent under this
Section 7.6) which are imposed on or with respect to principal, interest or fees
payable to such Lender hereunder and which are not paid by the Borrowers
pursuant to this Section 7.6, whether or not such Taxes or related liabilities
were correctly or legally asserted. This indemnification shall be made within
thirty (30) days from the date the Agent makes written demand therefor.

 

SECTION 8. INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS.

 

8.1           Increased Costs.

 

(a)  If, after the date hereof, the adoption of, or any change in, any
applicable law, rule or regulation, or any change in the interpretation or
administration of any applicable law, rule or regulation by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency: (i) shall impose, modify or deem applicable
any reserve (including any reserve imposed by the FRB, but excluding any reserve
included in the determination of the LIBOR Rate pursuant to Section 4), Tax
(except for income taxes), special deposit or similar requirement against assets
of, deposits with or for the account of, or credit extended by such Lender; or
(ii) shall impose on any Lender any other condition affecting its LIBOR Loans,
its Note(s) or its obligation to make LIBOR Loans; and the result of anything
described in clauses (i) and (ii) above is to increase the cost to (or to impose
a cost on) such Lender (or any LIBOR Office of such Lender) of making or
maintaining any LIBOR Loan, or to reduce the amount of any sum received or
receivable by such Lender (or its LIBOR Office) under this Agreement or under
its Note(s) with respect thereto, within three (3) Business Days after receiving
written demand from such Lender (which demand shall be accompanied by a
statement setting forth the basis for such demand and a calculation of the
amount thereof in reasonable detail, a copy of which shall be furnished to the
Agent), the Borrowers agree to pay directly to such Lender such additional
amount as will compensate such Lender for such increased cost or such reduction,
so long as such amounts have accrued on or after the day which is 180 days prior
to the date on which such Lender first made demand therefor.

 

-30-

 

 

(b)  If any Lender shall reasonably determine that any change in, or the
adoption or phase-in of, any Applicable Law, rule or regulation regarding
capital adequacy, or any change in the interpretation or administration thereof
by any governmental authority, central bank or comparable agency charged with
the interpretation or administration thereof, or the compliance by any Lender or
any Person controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on such Lender’s or such controlling Person’s capital as a
consequence of such Lender’s obligations hereunder to a level below that which
such Lender or such controlling Person could have achieved but for such change,
adoption, phase-in or compliance (taking into consideration such Lender’s or
such controlling Person’s policies with respect to capital adequacy) by an
amount deemed by such Lender or such controlling Person to be material, then
from time to time, within three (3) Business Days after receiving written demand
from such Lender (which demand shall be accompanied by a statement setting forth
the basis for such demand and a calculation of the amount thereof in reasonable
detail, a copy of which shall be furnished to the Agent), the Borrowers agree to
pay to such Lender such additional amount as will compensate such Lender or such
controlling Person for such reduction so long as such amounts have accrued on or
after the day which is 180 days prior to the date on which such Lender first
made demand therefor.

 

8.2           Basis for Determining Interest Rate Inadequate or Unfair. If the
Agent or any Lender reasonably determines in good faith (which determination
shall be binding and conclusive on the Borrowers) that (a) by reason of
circumstances affecting the interbank LIBOR market adequate and reasonable means
do not exist for ascertaining the applicable LIBOR Rate for any Interest Period
or (b) the LIBOR Rate as determined by the Agent will not adequately and fairly
reflect the cost to such Lender of maintaining or funding LIBOR Loans for such
Interest Period (taking into account any amount to which such Lender may be
entitled under Section 8.1) or that the making or funding of LIBOR Loans has
become impracticable as a result of an event occurring after the date of this
Agreement which in the opinion of such Lender materially affects the Loan, then
such Lender shall promptly notify the other parties thereof and, so long as such
circumstances shall continue, (i) such Lender shall not be under any obligation
to make or convert any Base Rate Loans into LIBOR Loans and (ii) on the last day
of the current Interest Period for each LIBOR Loan, the Loan shall, unless then
repaid in full, automatically convert to a Base Rate Loan.

 

-31-

 

 

8.3           Changes in Law Rendering LIBOR Loans Unlawful. If, after the date
hereof, any change in, or the adoption of any new, law or regulation, or any
change in the interpretation of any applicable law or regulation by any
governmental or other regulatory body charged with the administration thereof,
should make it (or in the good faith judgment of any Lender cause a substantial
question as to whether it is) unlawful for any Lender to make, maintain or fund
LIBOR Loans, then such Lender shall promptly notify each of the other parties
hereto and, so long as such circumstances shall continue, (a) such Lender shall
have no obligation to make or convert any Base Rate Loan into a LIBOR Loan and
(b) on the last day of the current Interest Period for each LIBOR Loan of such
Lender (or, in any event, on such earlier date as may be required by the
relevant law, regulation or interpretation), such LIBOR Loan shall, unless then
repaid in full, automatically convert to a Base Rate Loan. Each Base Rate Loan
made by a Lender which, but for the circumstances described in the foregoing
sentence, would be a LIBOR Loan (an “Affected Loan”) shall remain outstanding
for the Interest Period.

 

8.4           Funding Losses. The Borrowers hereby agree that (i) simultaneously
with any prepayment of the Loan (or any portion thereof) and (ii) otherwise
within three (3) Business Days after receiving written demand from any Lender
(which demand shall be accompanied by a statement setting forth the basis and,
if requested, calculation, for the amount being claimed, a copy of which shall
be furnished to the Agent), the Borrowers will pay to each Lender an amount
equal to any net loss or expense which such Lender may sustain or incur
(including any net loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund or
maintain any LIBOR Loan), as reasonably determined by such Lender, as a result
of (a) any payment, prepayment or conversion of any LIBOR Loan of such Lender on
a date other than the last day of an Interest Period for such LIBOR Loan
(including any conversion pursuant to Section 8.3) or (b) any failure of the
Borrowers to borrow, convert or continue the Loan (or any portion thereof) on a
date specified therefore in a Notice of Borrowing or a Notice of Conversion
pursuant to this Agreement (“Breakage Costs”). For this purpose, all notices to
the Agent pursuant to this Agreement shall be deemed to be irrevocable.

 

8.5           Right of Lenders to Fund through Other Offices. Each Lender may,
if it so elects, fulfill its commitment as to any LIBOR Loan by causing a
foreign branch or Affiliate of such Lender to make such LIBOR Loan; provided
that in such event for the purposes of this Agreement such LIBOR Loan shall be
deemed to have been made by such Lender and the obligation of the applicable
Borrower to repay such LIBOR Loan shall nevertheless be to such Lender and shall
be deemed held by it, to the extent of such LIBOR Loan, for the account of such
branch or Affiliate.

 

8.6           Discretion of Lenders as to Manner of Funding. Notwithstanding any
provision of this Agreement to the contrary, each Lender shall be entitled to
fund and maintain its funding of all or any part of its LIBOR Loan in any manner
it sees fit, it being understood, however, that for the purposes of this
Agreement (except for the indemnity obligations) all determinations hereunder
shall be made as if such Lender had actually funded and maintained each LIBOR
Loan during each Interest Period for such LIBOR Loan through the purchase of
deposits having a maturity corresponding to such Interest Period and bearing an
interest rate equal to the LIBOR Rate for such Interest Period.

 



-32-

 

 

8.7           Mitigation of Circumstances; Replacement of Lenders.

 

(a) Each Lender shall promptly notify the Borrowers of any event of which it has
knowledge which will result in, and will use reasonable commercial efforts
available to it (and not, in such Lender’s sole judgment, otherwise
disadvantageous to such Lender) to mitigate or avoid, (i) any obligation by the
Borrowers to pay any amount pursuant to Section 7.6 or 8.1 or (ii) the
occurrence of any circumstances described in Section 8.2 or 8.3 (and, if such
Lender has given notice of any such event described in clause (i) or (ii) above
and thereafter such event ceases to exist, such Lender shall promptly so notify
the Borrowers and the Agent). Without limiting the foregoing, each Lender will
provide to the Borrowers or file any document or instrument or designate a
different funding office if such designation will avoid (or reduce the cost to
the Borrowers of) any event described in clause (i) or (ii) above and providing
or filing such document or instrument or making such designation will not, in
such Lender’s sole judgment, be otherwise disadvantageous to such Lender.

 

(b) If the Borrowers become obligated to pay additional amounts to the Lender
pursuant to Section 7.6 or 8.1, or any Lender gives notice of the occurrence of
any circumstances described in Section 8.2 or 8.3, the Borrowers may designate
another bank which is acceptable to the Agent in its reasonable discretion (such
other bank being called a “Replacement Lender”) to purchase the Loan of such
Lender and such Lender’s rights hereunder, without recourse to or warranty by,
or expense to, such Lender, for a purchase price equal to the outstanding
principal amount of the Loan payable to such Lender plus any accrued but unpaid
interest on the Loan and all accrued but unpaid fees owed to such Lender and any
other amounts payable to such Lender under this Agreement, and to assume all the
obligations of such Lender hereunder, and, upon such purchase and assumption
(pursuant to an Assignment Agreement), such Lender shall no longer be a party
hereto or have any rights hereunder (other than rights with respect to
indemnities and similar rights applicable to such Lender prior to the date of
such purchase and assumption) and shall be relieved from all obligations to the
Borrowers hereunder, and the Replacement Lender shall succeed to the rights and
obligations of such Lender hereunder. The parties hereto agree that any Loan
purchase made by a Replacement Lender will not constitute, in and of itself,
repayment of the Loan for purposes of Section 5.2.

 

8.8           Conclusiveness of Statements; Survival of Provisions.
Determinations and statements of any Lender pursuant to Section 8.1, 8.2, 8.3 or
8.4 shall be conclusive absent demonstrable error. Lenders may use reasonable
averaging and attribution methods in determining compensation under Sections 8.1
and 8.4, and the provisions of such Sections shall survive repayment of the
Obligations, cancellation of any Notes and termination of this Agreement.

 



-33-

 

 

SECTION 9. REPRESENTATIONS AND WARRANTIES.

 

To induce the Agent and the Lenders to enter into this Agreement and to induce
the Lenders to make Loan, each Borrower hereby represents and warrants to the
Agent and the Lenders that, both before and after giving effect to the
transactions contemplated hereby, as of the Closing Date (and each other date
upon which such representations and warranties are deemed to be made hereunder):

 

9.1           Organization. (a) Each Loan Party (i) has all requisite power and
authority to own its property and assets and to carry on its business as now
conducted and as proposed to be conducted and (ii) has the organizational power
and authority to execute, deliver and perform its obligations under each of the
Loan Documents and each other agreement or instrument, if any, contemplated
thereby to which it is or will be a party hereunder.

 

(b)          (i) Each Borrower is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware,
and (ii) Guarantor is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Maryland.

 

(c)          Except as set forth on Schedule 9.1 hereto, neither the Guarantor
nor any Borrower has any Subsidiaries.

 

(d)          Borrowers are qualified to do business in the state of New Jersey
and in each other jurisdiction where the failure to qualify would reasonably be
likely to have a Material Adverse Effect.

 

(e)          The chief executive office of (i) the Borrowers is c/o the
Guarantor at 189 South Orange Avenue, Suite 1700, Orlando, Florida 32801, and
(ii) Guarantor is 189 South Orange Avenue, Suite 1700, Orlando, Florida 32801.

 

9.2           Authorization; No Conflict. The execution, delivery and
performance by each Loan Party of each of the Loan Documents to which it is a
party (i) have been duly authorized by all requisite corporate or limited
liability company, as the case may be, and, if required, shareholder or member,
as the case may be, action and (ii) except as set forth in Schedule 9.2(ii)
(with respect to the KKR Transactions), will not (A) violate (x) any provision
of law, statute, rule or regulation, or of the articles of incorporation,
articles of organization or other constitutive documents or bylaws or operating
agreement of such Loan Party, (y) any order, writ, ruling, injunction or decree
of any Governmental Authority binding on it or (z) any provision of any
indenture, agreement or other instrument to which such Loan Party is a party or
by which such Loan Party, or any of its property is or may be bound, (B) be in
conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under any such indenture, agreement or other
instrument or (C) result in the creation or imposition of (or the obligation to
create or impose) any Lien upon or with respect to any property or assets now
owned or hereafter acquired by such Loan Party except pursuant to the Loan
Documents.



 



-34-

 

 

9.3           Validity and Binding Nature.

 

(a) Each of this Agreement and each other Loan Document to which any Loan Party
is a party has been duly executed and delivered by each such Loan Party, as the
case may be, and each such Loan Document constitutes a legal, valid and binding
obligation of such Loan Party enforceable against such party in accordance with
its terms, except as such enforceability may be limited by (A) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (B) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

(b) Each of the Financing Statements, the Mortgage and the other Collateral
Documents creates, or upon their execution, recordation and filing will create,
valid security interests in and mortgage liens on the Project or other
Collateral purported to be covered thereby, which security interests and
mortgage liens are, and will remain, perfected security interests and mortgage
liens, prior to all Liens other than Permitted Liens.

 

9.4           Financial Condition. The financial statements and information
listed on Schedule 9.4, copies of which have been delivered to the Agent and the
Lenders, fairly present, in all material respects, in conformity with GAAP, the
financial position of the Persons reported thereon at the applicable date set
forth on Schedule 9.4 and their results of operations and cash flows for such
period. Since December 31, 2012, there has been no material adverse change in
the business, financial position, results of operations or prospects of the Loan
Parties, considered as a whole.

 

9.5           Governmental and Other Approvals. No action, consent or approval
of, registration or filing with or any other action by any Governmental
Authority having jurisdiction over any Loan Party or the Project is required in
connection with the activities of the Loan Parties pursuant to the transactions
contemplated hereby or the enforceability of any Loan Document to which any Loan
Party is a party against any such Loan Party, except for the filing or recording
of the Loan Documents referred to in Section 12.1.13 hereof and the Financing
Statements with the appropriate Governmental Authorities and except such as have
been made or obtained and are in full force and effect.

 

9.6           Compliance with Laws; Permits. Except as set forth on Schedule
9.6, Borrowers are the lawful owner of all permits necessary for the proper and
lawful operation of the Project under applicable Requirements of Law. As of the
Closing Date, each Borrower is in material compliance and at all times will
remain in material compliance with the applicable provisions of residential
care, personal care, adult care, boarding home and/or assisted living facility
laws, rules, regulations and published interpretations to which the Project is
subject. No waivers of any laws, rules, regulations or requirements (including,
but not limited to minimum square foot requirements per bed) are required for
the Project to operate in compliance with applicable Requirements of Law.

 

9.7           Title to Properties; Liens. Each Borrower has good, marketable and
indefeasible title to its respective real properties (including, without
limitation, with respect to the Owners, the Project) and good title to all of
its other respective properties and assets, including the properties and assets
reflected in the most recent audited balance sheet referred to in Section 9.4
(other than properties and assets disposed of in the ordinary course of
business), subject, in each case, only to Permitted Liens.

 



-35-

 

 

9.8           Registrations, etc. The execution, delivery and performance by
each Loan Party of the Loan Documents to which it is a party, and the
consummation by such Persons of the transactions contemplated thereby, do not
and will not require any registration, filing, license, qualification or permit
with, consent or approval of, or notice or obligation to, or any other action
to, with or by any federal, state or governmental authority or regulatory body
having jurisdiction over the ownership, licensing, permitting or operation of
the Project.

 

9.9           Litigation; Compliance with Laws. There is no action, suit,
investigation or proceeding pending or, to the knowledge of the Borrowers,
threatened in writing against any Loan Party or any of their Subsidiaries, or
any properties or rights of any Loan Party or any of their Subsidiaries, by or
before any court, arbitrator or administrative or governmental body that could
be reasonably expected to result in a Material Adverse Effect.

 

9.10         Federal Reserve Regulations. (i) No Loan Party is engaged in the
business of extending credit for the purpose of purchasing or carrying Margin
Stock; and (ii)  no part of the proceeds of the Loan will be used by the
Borrowers, whether directly or indirectly, and whether immediately, incidentally
or ultimately, (A) to the purchase or carry Margin Stock or to extend credit to
others for the purpose of purchasing or carrying Margin Stock or to refund
indebtedness originally incurred for such purpose, or (B) for any purpose which
entails a violation of, or which is inconsistent with the provisions of the
Regulations of the FRB, including Regulation T, U or X.

 

9.11         Governmental Regulation. No Loan Party is an “investment company”
or a company “controlled” by an “investment company” as defined in, or subject
to regulation under, the Investment Company Act of 1940 or subject to regulation
under the Public Utility Holding Company Act of 2005.

 

9.12         Use of Proceeds. The proceeds of the Loan shall be used to finance
acquisition of the Project.

 

9.13         Tax Returns. Each Loan Party has filed all Federal, state and other
income tax returns which are required to be filed or have obtained extensions
for the filing of such returns, and each has paid all taxes as shown on such
returns and on all assessments received by it to the extent that such taxes have
become due, except such taxes (i) as are being contested in good faith by
appropriate proceedings for which adequate reserves have been established in
accordance with GAAP or (ii) the non-payment of which (a) could not be
reasonably expected to have a Material Adverse Effect, and (b) does not result
in the creation of any Lien on the Project or other Collateral other than
Permitted Liens. Agent acknowledges that Borrowers are currently negotiating
payment-in-lieu of taxes agreements with the City of Woodbury.

 

9.14         No Misstatements. Neither the Loan Documents nor any other
document, certificate or statement furnished to the Lenders by or on behalf of
the Loan Parties in connection herewith contains any untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements contained herein and therein not materially misleading.

 



-36-

 

 

9.15         ERISA. No accumulated funding deficiency (as defined in section 302
of ERISA and section 412 of the Code), whether or not waived, exists with
respect to any Plan (other than a Multiemployer Plan). No liability to the PBGC
has been or is expected by any Loan Party or any ERISA Affiliate to be incurred
with respect to any Plan (other than a Multiemployer Plan) by any Loan Party,
any Subsidiary, or any ERISA Affiliate which would have a Material Adverse
Effect. No Loan Party, nor any ERISA Affiliate has incurred or presently expects
to incur any withdrawal liability under Title IV of ERISA with respect to any
Multiemployer Plan which is or would be materially adverse to the business,
property or assets, condition (financial or otherwise) or operations of the Loan
Parties taken as a whole. The execution and delivery of the Loan Documents and
the consummation of the transactions contemplated hereby will be exempt from or
will not involve any transaction which is subject to the prohibitions of section
406 of ERISA and will not involve any transaction in connection with which a
penalty could be imposed under Section 502(i) of ERISA or a tax could be imposed
pursuant to section 4975 of the Code.

 

9.16         Environmental Compliance.

 

(a) Each Loan Party and its Affiliates and all of their respective properties
and facilities have complied (or upon knowledge of a violation, have taken such
steps as are necessary to comply) at all times and in all material respects with
all applicable federal, state, local and regional statutes, laws, ordinances and
judicial or administrative orders, judgments, rulings and regulations relating
to protection of the environment which could have a Material Adverse Effect.

 

(b) (i) No violation of any Environmental Law has been committed by any Loan
Party or at the Project, including without limitation, a violation relating to
Releases, to air, surface water, land or groundwater, or to the withdrawal or
use of groundwater, which could have a Material Adverse Effect, (ii) no
administrative or judicial complaint or order has been filed against any Loan
Party alleging violations of any Environmental Law or requiring any Loan Party
to take any action in connection with the Release of any Hazardous Material into
the environment at, to or from the Project, which could have a Material Adverse
Effect, (iii) no written notice from a Federal, state, or local governmental
agency or private party has been received by any Loan Party alleging that any
Loan Party is or may be liable or responsible for costs associated with a
response to or cleanup of a Release of any Hazardous Material into the
environment at, to or from the Project or any damages caused thereby, (iv) no
Loan Party has received any notice that such Loan Party is subject to Federal,
state or local inquiry or investigation evaluating whether any removal or
remedial action is needed to respond to the Release of any Hazardous Materials
into the environment at, to or from the Project, (v) except as set forth in the
Environmental Audit, no Loan Party has any Knowledge of any past ownership or
use of the Project, after all appropriate inquiry consistent with good
commercial and customary practice in an effort to minimize liability which takes
into account the “innocent landowner” provision set forth at 42 U.S.C.
§9601(35), that resulted in a Release of Hazardous Materials onto the Project,
(vi) all permits, licenses and approvals necessary for operating the Facility
have been obtained and are in good standing, and (vii) no environmental health
or safety condition exists at the Project or any other property owned by any
Loan Party which could have a Material Adverse Effect.

 



-37-

 

 

9.17         Project. The Project and the contemplated use thereof by the
Borrowers and their agents, assignees, employees, lessees, sublessees,
licensees, tenants and subtenants are in material compliance with all
Requirements of Law (including, without limitation, all zoning and land use laws
and Environmental Laws) and Insurance Requirements. There is no action, suit or
proceeding (including any proceeding in condemnation or eminent domain or under
any Environmental Law) pending or, to the best of each Borrower’s knowledge,
threatened in writing with respect to any Borrower, or the Project which
adversely affects the title to, or the use, operation or value of, the Project.
References in the Survey, a Facility Lease and certain other miscellaneous
documents to a Property with a street address of “160 Green Avenue, Woodbury,
New Jersey” refer to the same Property also known as “124 Green Avenue,
Woodbury, New Jersey.”

 

9.18         Utilities, etc. All utilities required to adequately service the
Project for its intended use are available pursuant to adequate permits
(including any that may be required under applicable Environmental Laws). The
Project has available all material services of public facilities and other
utilities necessary for use and operation of the Facility for its intended
purpose including, without limitation, adequate water and electricity. All
utilities serving the Project or proposed to serve the Project are located in,
and vehicular access to the Project is provided by, public rights-of-way and
easements abutting the Property. The Borrowers have obtained (or will obtain
prior to the Closing Date) all appropriate Governmental Action, and have and
will keep in full force and effect, all material operating permits necessary to
allow for the Facility to be operated in accordance with their intended use.

 

9.19         [Intentionally Omitted].

 

9.20         Insurance. The Borrowers have obtained insurance coverage covering
the Project which meets the requirements of Section 10.2, and such coverage is
in full force and effect on the date hereof.

 

9.21         Flood Hazard Areas. Except as otherwise identified on the
applicable survey, plat or map delivered pursuant to Section 12.1.15, no portion
of the Property will be located within an area identified as a special flood
hazardous area by the Federal Emergency Management Agency.

 

9.22         Solvency. Each Loan Party is Solvent.

 

9.23         Filings. As of the Closing Date, all filings necessary or desirable
to perfect the security interest of the Agent in and to the Project and the
other Collateral as against creditors of and purchasers from the Borrowers will
have been made.

 

9.24         Casualty; Eminent Domain. The Project has not incurred any
undisclosed Casualty or Condemnations since the date of the Property Condition
Report delivered pursuant to Section 12.1.19.

 



-38-

 

 

SECTION 10. COVENANTS.

 

Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are Finally Paid, the
Borrowers agree that, unless at any time the Required Lenders shall otherwise
expressly consent in writing:

 

10.1         Existence, Etc. Each Borrower will preserve and keep in full force
and effect, and will cause each of its Subsidiaries (if any) to preserve and
keep in full force and effect, its corporate or limited liability company
existence, as the case may be, and all licenses and permits necessary to the
proper conduct of its business where the failure to do so could reasonably be
expected to have a Material Adverse Effect. Each Borrower will, and will cause
each of its Subsidiaries (if any) to, obtain, maintain and preserve and take all
necessary action to timely renew, all permits, licenses, authorizations,
approvals, entitlements and accreditations which are (i) necessary in the proper
conduct of its business, or (ii) to the extent material, useful in the proper
conduct of its business.

 

10.2         Insurance. The Borrowers will maintain insurance coverage by
financially sound and reputable insurers and in such forms and amounts and
against such risks as are reasonably required by the Agent and in any event
consistent with the insurance coverage maintained by the Borrowers and their
Affiliates who own or operate similar properties and in any event on such terms
and amounts that are no less favorable than insurance maintained by the
Borrowers and their Affiliates with respect to similar properties that they own
or operate. The Agent shall be named as an additional insured and mortgagee/loss
payee with respect to property, casualty and business interruption insurance.
The Borrowers will maintain flood hazard insurance acceptable to the Agent in
its sole discretion with respect to any portion of the Project identified on the
survey, plat or map delivered pursuant to Section 12.1.15 as being within an
area identified as a special flood hazardous area by the Federal Emergency
Management Agency.

 

10.3         Taxes, Claims for Labor and Materials; Compliance with Laws. Each
Borrower will (i) promptly pay and discharge, and will cause each of its
Subsidiaries promptly to pay and discharge, all lawful taxes, assessments and
governmental charges or levies imposed upon it or such Subsidiary (if any),
respectively, or upon or in respect of all or any part of its property or
business or of such Subsidiary (if any), all trade accounts payable in
accordance with usual and customary business terms, and all claims for work,
labor or materials, which if unpaid might become a Lien upon any of its property
or such Subsidiary (if any); provided it or such Subsidiary (if any) shall not
be required to pay any such tax, assessment, charge, levy, account payable or
claim if (1) the validity, applicability or amount thereof is being contested in
good faith by appropriate actions or proceedings which will prevent the
forfeiture or sale of any property of it or such Subsidiary (if any) or any
material interference with the use thereof by it or such Subsidiary, and (2) it
or such Subsidiary shall set aside on its books, reserves deemed by it to be
adequate with respect thereto; and (ii) promptly comply, and will cause each of
its Subsidiaries (if any) to promptly comply, in all material respects, with all
Requirements of Law (including all Environmental Laws).

 



-39-

 

 

Without limiting the above, each Borrower will (a) ensure, and cause each other
Loan Party to ensure, that no person who owns a controlling interest in or
otherwise controls a Loan Party is or shall be (i) listed on the Specially
Designated Nationals and Blocked Person List maintained by the Office of Foreign
Assets Control (“OFAC”), Department of the Treasury, and/or any other similar
lists maintained by OFAC pursuant to any authorizing statute, Executive Order or
regulation or (ii) a person designated under Section 1(b), (c) or (d) of
Executive Order No. 13224 (September 23, 2001), any related enabling legislation
or any other similar Executive Orders, and (b) comply, and cause each other Loan
Party to comply, with all applicable Bank Secrecy Act (“BSA”) and anti-money
laundering laws and regulations.

 

10.4         Nature of Business. No Borrower nor any of its Subsidiaries (if
any) will engage in any business if, as a result, the general nature of the
business, taken on a consolidated basis, which would then be engaged in by such
Borrower and its Subsidiaries (if any) would be materially changed from the
general nature of the business engaged in by such Borrower and its Subsidiaries
(if any) on the date hereof.

 

10.5         Visitation Rights. Each Borrower will, and will cause each of its
Subsidiaries (if any) to, permit the Agent and the Lenders and representatives
of the Agent or any Lender at any time (and so long as no Event of Default has
occurred and is continuing, with reasonable prior notice) and from time to time
during normal business hours, at the expense of such Borrower (but such right to
be exercised not more frequently than one (1) time every twelve (12) months
unless an Event of Default shall have occurred), to examine and make copies of
and abstracts from its records and books of account, to visit and inspect its
properties, to verify leases, notes, accounts receivable, deposit accounts and
its other assets, to conduct audits, physical counts, valuations, appraisals, or
examinations, and to discuss its affairs, finances and accounts with any of its
directors, officers, managerial employees, independent accountants or any of its
other representatives.

 

10.6         Financial Information. The Borrowers shall each provide the
following information and statements to the Agent and each Lender:

 

(a)  [Intentionally Omitted].

 

(b)  Quarterly Statements – as soon as available, and in any event, within
forty-five (45) days after the end of each quarterly fiscal period in each
fiscal year of the Borrowers (other than the last quarterly fiscal period of
each such fiscal year), copies of:

 

(i)          balance sheets of the following Persons as at the end of such
quarter:

 

A.           each Borrower;

 

B.           Operator and Service Provider, and

 

C.           Guarantor;

 



-40-

 

 

(ii)         consolidated statements of income of the following Persons, and,
with respect to the Guarantor only, changes in shareholders’ or members’ equity,
as applicable, and cash flows of the following Persons for such quarter and (in
the case of the second and third quarters) for the portion of the fiscal year
ending with such quarter, setting forth in each case in comparative form the
figures for the corresponding periods in the previous fiscal year, all in
reasonable detail, prepared in accordance with GAAP applicable to quarterly
financial statements generally, and certified by a Responsible Officer as fairly
presenting, in all material respects, the financial position of the companies
being reported on and their results of operations and cash flows, subject to
changes resulting from year-end adjustments:

 

A.           each Borrower;

 

B.           Operator and Service Provider; and

 

C.           Guarantor;

 

(iii)        utilization reports (including number of bed days available and
actual patient days incurred for such quarterly fiscal period), quarterly census
information for the Facility as of the end of such quarterly fiscal period in
sufficient detail to show patient-mix, occupancy, payor mix and per diems
(private pay, Medicare, Medicaid and other), setting forth in each case in
comparative form the figures for the corresponding periods in the previous
fiscal year.

 

(c)  Annual Statements – as soon as available, and in any event, within one
hundred twenty (120) days after the end of each fiscal year of the Borrowers,
copies of,

 

(i)          consolidated balance sheets of the following Persons as at the end
of such year:

 

A.           each Borrower;

 

B.           Operator and Service Provider; and

 

C.           Guarantor;

 

(ii)         consolidated statements of income of the following Persons, and,
with respect to the Guarantor only, changes in shareholders’ or members’ equity,
as applicable, and cash flows, for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail, prepared in accordance with GAAP, and (with respect to the Guarantor
only) accompanied by an opinion thereon of independent certified public
accountants of recognized national standing, which opinion shall state that such
financial statements present fairly, in all material respects, the financial
position of the companies being reported upon and their results of operations
and cash flows and have been prepared in conformity with GAAP, and that the
examination of such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards, and that
such audit provides a reasonable basis for such opinion in the circumstances:

 



-41-

 

 

A.           each Borrower;

 

B.           Operator and Service Provider; and

 

C.           Guarantor; and

 

(iii)        utilization reports (including number of bed days available and
actual patient days incurred for such annual period), annual census information
for the Facility as of the end of such annual period in sufficient detail to
show patient-mix, occupancy, payor mix and per diems (private pay, Medicare,
Medicaid and other), setting forth in each case in comparative form the figures
for the corresponding periods in the previous fiscal year.

 

(d)  Tax Returns - as soon as available, and in any event within thirty (30)
days after filing, the annual federal income tax return (for each tax year) of
each Borrower (to the extent they are not consolidated with the Guarantor’s tax
returns) and each Guarantor;

 

(e)  SEC and Other Reports - promptly upon their becoming available, one copy
(if any) of (i) each financial statement, report, notice or proxy statement sent
by any Borrower or Guarantor to public securities holders generally, and
(ii) each regular or periodic report, each registration statement that shall
have become effective (without exhibits except as expressly requested by such
holder), and each final prospectus and all amendments thereto filed by any
Borrower or Guarantor with the SEC, all of which shall be considered delivered
to Lender once posted to the Guarantor’s website at
http://www.sentiohealthcareproperties.com/sentio-healthcare-investor/secFilings.php
;

 

(f)  Notice of Default or Event of Default - promptly, and in any event within
three (3) Business Days after a Responsible Officer becoming aware of the
existence of any Unmatured Event of Default or Event of Default, a written
notice specifying the nature and period of existence thereof and what action the
Borrowers are taking or propose to take with respect thereto;

 

(g)  [Intentionally Omitted];

 

(h) Surveys – upon request, copies of all New Jersey Department of Health and
Senior Services surveys with respect to the Facility, including follow-up
revisits, plans of corrective actions and letters indicating that the Facility
is in substantial compliance with the requirements of the New Jersey Department
of Health and Senior Services;

 

(i)  [Intentionally Omitted];

 

(j)  Schedule of Real Estate - as soon as available, and in any event, within
one hundred twenty (120) days after the end of each fiscal year of the
Borrowers, a schedule detailing all real estate operated, owned and/or leased by
Guarantor and substantially in the form of Exhibit H attached hereto; and

 



-42-

 

 

(k) Requested Information - with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Loan Parties or relating to the ability of the Loan
Parties to perform their obligations under the Loan Documents as from time to
time may be reasonably requested by any such Person.

 

10.7         Responsible Officer’s Certificate. As soon as available, and in any
event, within forty-five (45) days after the end of each quarterly fiscal period
in each fiscal year of the Borrowers (including the last quarterly fiscal period
of each such fiscal year), the Borrowers shall deliver to the Agent and each
Lender a certificate of a Responsible Officer of the Borrowers setting forth:

 

(a)          Covenant Compliance - the information (including detailed
calculations) required in order to establish whether the Borrowers were in
compliance with the requirements of Section 10.8 hereof during such quarterly
fiscal period (including with respect to such Section, where applicable, the
calculations of the maximum or minimum amount, ratio or percentage, as the case
may be, permissible under the terms of such Section, and the calculation of the
amount, ratio or percentage then in existence) presented in substantially the
form of Exhibit G attached hereto;

 

(b)          Event of Default - a statement that such Responsible Officer has
reviewed the relevant terms of the Loan Documents and has made a review of the
transactions and conditions of the Borrowers and their Subsidiaries (if any), as
the case may be, from the beginning of such quarterly fiscal period to the date
of the certificate and that such review shall not have disclosed the existence
during such period of any condition or event that constitutes an Unmatured Event
of Default or an Event of Default or, if any such condition or event existed or
exists, specifying the nature and period of existence thereof and what action
the Borrowers shall have taken or propose to take with respect thereto; and

 

(c)          Restricted Payments - a statement setting forth all Restricted
Payments made by the Borrowers during such quarterly fiscal period, including
the information (including detailed calculations) required in order to establish
whether the Borrowers were in compliance with the Payment Conditions at the time
such Restricted Payments were made.

 

10.8         Financial Covenants.

 

(a)          Occupancy. Commencing with the calendar quarter ending March 31,
2014, the Borrowers shall maintain a quarterly average occupancy level of the
Available Units at the Facility for each fiscal quarter at not less than the
percentage amounts set forth below for such Computation Period:

 



-43-

 

 

Computation Period With Fiscal
Quarter Ending  Minimum Percentage of
Available Units Occupied  March 31, 2014   75% June 30, 2014   75% September 30,
2014   80% December 31, 2014   80% March 31, 2015 and each fiscal quarter
thereafter   85%

 

(b)          Debt Service Coverage Ratio. Commencing with the calendar quarter
ending March 31, 2014, the Borrowers will not permit its Debt Service Coverage
Ratio for any Computation Period to be less than the amounts set forth below for
each such Computation Period:

 

Computation Period With Fiscal

Quarter Ending

 

Minimum Debt Service

Coverage Ratio

March 31, 2014   1.20 to 1:00 June 30, 2014   1.25 to 1.00 September 30, 2014  
1.30 to 1.00 December 31, 2014   1.35 to 1.00 March 31, 2015   1.40 to 1.00 June
30, 2015 and each fiscal quarter thereafter   1.45 to 1.00

 

10.9         Borrower Merger, etc. No Borrower shall consolidate with or merge
with or into any corporation or other business entity or convey, transfer or
lease substantially all of its assets in a single transaction or series of
transactions to any Person.

 

10.10         Liens. No Borrower shall, nor shall such Borrower permit any of
its Subsidiaries (if any) to, create, incur, assume or suffer to exist any Lien
on any of its assets, including the Project, other than Permitted Liens. No
Borrower shall, nor shall such Borrower permit any of its Subsidiaries (if any)
to, permit the filing of any financing statement naming such Borrower or any
Subsidiary as debtor, except for financing statements filed with respect to the
Permitted Liens.

 



-44-

 

 

10.11         Indebtedness. No Borrower shall, nor shall such Borrower permit
any of its Subsidiaries (if any) to, incur, create, assume, become or be liable
in any manner with respect to, or permit to exist, any obligations, payables or
Indebtedness, except for any of the following: (a) the Obligations; (b) Capital
Leases and purchase money Indebtedness (including Capital Leases and purchase
money Indebtedness listed on Schedule 10.11) not to exceed $100,000 in the
aggregate at any time outstanding; (c) trade obligations and normal accruals in
the ordinary course of business not yet due and payable, or with respect to
which such Borrower or such Subsidiary is contesting in good faith the amount or
validity thereof by appropriate proceedings, and then only to the extent that
Borrower or such Subsidiary (if any) has set aside on its books adequate
reserves therefor, if appropriate under GAAP; and (d) Indebtedness incurred in
connection with Hedging Agreements permitted by Section 4.5. Except as otherwise
expressly permitted by this Agreement, no Borrower shall, nor shall such
Borrower permit any of its Subsidiaries (if any) to, pay any obligations or
Indebtedness before the same is due, except for the early payment of trade
obligations in the ordinary course of business.

 

10.12         Loans and Investments. No Borrower shall, nor shall such Borrower
permit any of its Subsidiaries (if any)to (a) purchase or acquire, or make any
commitment therefor, any capital stock, equity interest, or any obligations or
other securities of, or any interest in, any Person, including the establishment
or creation of a Subsidiary or enter into any joint ventures, or (b) make or
commit to make any Acquisitions, or any other acquisition of all or
substantially all of the assets of another Person, or of any business or
division of any Person, including, by way of merger, consolidation or other
combination, or (c) make or commit to make any advance, loan, extension of
credit or capital contribution to or any other investment in, any Person
including any Affiliate of such Borrower or any Subsidiary (the items described
in clauses (a), (b) and (c) are referred to as “Investments”), except for:
(i) Investments in Cash and Cash Equivalents; and (ii) Hedging Agreements
permitted by Section 4.5.

 

10.13         Transactions with Affiliates. No Borrower shall, and shall not
suffer or permit any of its Subsidiaries (if any) to, enter into any transaction
with, or pay any compensation or other amounts to, any Affiliate of such
Borrower or any Affiliate of any of its Subsidiaries (if any), except (a) as
specifically described on Schedule 10.13, (b) for transactions and payments
expressly permitted by Section 10.21, and (c) for transactions in the ordinary
course of business of the Borrowers which are at arms’ length and for fair
value. The term “Affiliate” as used in this Section 10.13 shall have the meaning
given in Section 1.1 and also shall include any officer, manager, member,
partner, director or stockholder of (i) any Borrower or (ii) any Affiliate of
any Subsidiary of any Borrower.

 

10.14         Use of Proceeds; Margin Stock. Borrowers shall not and shall not
suffer or permit any of their Subsidiaries (if any) or Affiliates to use any
portion of the Loan proceeds, directly or indirectly, to purchase or carry
Margin Stock or repay or otherwise refinance Indebtedness of the Borrowers or
any of their Subsidiaries (if any) or others incurred to purchase or carry
Margin Stock, or otherwise in any manner which is in contravention of any
Requirement of Law or in violation of this Agreement.

 



-45-

 

 

10.15         Contingent Obligations. No Borrower shall, and shall not suffer or
permit any of its Subsidiaries (if any) to, create, incur, assume or suffer to
exist any Contingent Obligations except in respect of the Obligations and
except: (a) endorsements for collection or deposit in the ordinary course of
business; (b) Hedging Agreements permitted pursuant to Section 10.11(d); (c)
Contingent Obligations incurred in the ordinary course of business with respect
to surety and appeal bonds, performance bonds and other similar obligations; and
(d) guaranties in favor of the Agent for the benefit of the Agent and the
Lenders.

 

10.16         Compliance with ERISA. No Borrower shall, and shall not suffer or
permit any ERISA Affiliate to, (a) cause or permit to exist any ERISA Event or
any other event or condition, which could reasonably be expected to have a
Material Adverse Effect; or (b) permit any Pension Plan to have vested Unfunded
Benefit Liabilities (using the actuarial assumptions utilized by the PBGC upon
termination of the Pension Plan), all determined as of the most recent valuation
date for each such Pension Plan.

 

10.17         Restricted Payments. No Borrower shall, and shall not suffer or
permit any of its Subsidiaries (if any) to, (a) declare or make any dividend
payment or other distribution of assets, properties, cash, rights, obligations
or securities on account of any units of any class of its Equity Interests, (b)
purchase, redeem or otherwise acquire for value any units of its Equity
Interests or any rights or options to acquire such units, interests or
securities now or hereafter outstanding, or (c) otherwise make any Restricted
Payment; provided that any Borrower may make any payment or take any action
listed above so long as at the time such payment is made or such action is
taken, the Payment Conditions are satisfied.

 

10.18         Change in Structure. No Borrower shall and shall not permit any of
its Subsidiaries (if any) to (a) amend any of its organizational documents, or
(b) except for the KKR Transaction (to the extent the same does not constitute a
Change of Control) make any changes in its equity capital structure (including
in the terms of its outstanding Equity Interests).

 

10.19         Related Documents. No Borrower shall, and shall not permit any of
its Subsidiaries (if any), to, without the prior written consent of the Required
Lenders, (a) enter into or consent to any modification or alteration of any
Related Document or otherwise amend, modify, cancel or supplement in any respect
any provisions of any Related Document or any document related thereto in any
material respect, or (b) fail to comply with its obligations and liabilities
under any Related Document.

 

10.20         Environmental. No Borrower shall, and shall not permit any of its
Subsidiaries (if any) to, fail to conduct its business so as to comply in all
material respects with all Environmental Laws as the same may be amended from
time to time; provided, however, that nothing contained in this Section 10.20
shall prevent such Borrower or such Subsidiary from contesting, in good faith by
appropriate legal proceedings, any such law, regulation, interpretation thereof
or application thereof, provided, further, that no Borrower nor any of its
Subsidiaries shall fail to comply with the order of any court or other
Governmental Authority of applicable jurisdiction relating to such laws unless
such Borrower or such Subsidiary shall currently be prosecuting an appeal or
proceedings for review and shall have secured a stay of enforcement or execution
or other arrangement postponing enforcement or execution pending such appeal or
proceedings for review.

 



-46-

 

 

10.21         Management and Consulting Arrangements. No Borrower shall, and
shall not suffer or permit any of its Subsidiaries (if any) to, (a) enter into
any management or consulting arrangement with respect to the Facility, other
than the Management Agreement, the Service Contract or the TRS Service Contract
(as in effect on the date hereof), or (b) at any time pay or accrue any
management, consulting or similar fees with respect to the Facility, except
that, (i) so long as at the time of such payment, the Payment Conditions are
satisfied, and (ii) only to the extent expressly permitted by the Management Fee
Subordination Agreement, each Owner may pay the Manager a management fee when
due and payable pursuant to the terms of the Management Agreement (as in effect
on the date hereof) and that certain Pooling Agreement among Four, Operator and
Manager (the “Pooling Agreement”), in an aggregate amount not in excess of 5%
(exclusive of incentive fees provided for in the Management Agreement and the
Pooling Agreement) of the Gross Revenues from the operations of the Facility
from the most recently ended prior calendar month.

 

10.22         Compliance With Laws. Each Borrower shall, and cause each of its
Subsidiaries (if any) to comply with all applicable requirements (including
applicable laws) of any Governmental Authority having jurisdiction over any
Borrower or any of such Borrower’s Subsidiaries unless such Borrower (or, as the
case may be, Subsidiary) is contesting such requirements in a manner similar to
that set forth in Section 10.20 above relating to Environmental Laws.

 

10.23         Payment and Performance of Obligations. Each Borrower will, and
will cause its Subsidiaries (if any) to, pay and discharge at or before
maturity, all of its material obligations and liabilities, (i) will maintain in
accordance with GAAP, appropriate reserves for the accrual of all of its
obligations and liabilities and (ii) will not breach or permit to exist any
default under, the terms of any lease, commitment, contract, instrument or
obligation to which it is a party, or by which its properties or assets are
bound.

 

10.24         Capital Expenditures. The Borrowers will take all appropriate
steps and actions to address the deferred maintenance and “immediate repair”
items as outlined in the Property Condition Report delivered pursuant to Section
12.1.19 in the normal course of each Borrower’s business but in no event later
than one hundred twenty (120) days after the Closing Date.

 

10.25         Leasing Restrictions. The Borrowers shall not (i) enter into any
additional operating leases other than (a) the leases listed on Schedule 10.25
and the Facility Lease Agreement, (b) residency leases with residents of the
Project and (c) other leases for ancillary service providers such as barbers and
physical rehabilitation service providers (including office space for such
physical rehabilitation service providers and also including the potential
future rehabilitation center proposed to be located on the ground floor), or
(ii) materially modify, materially amend or terminate any operating lease listed
on Schedule 10.25.

 

10.26         Books and Records. Each Borrower will, and will cause each
Subsidiary (if any) to, keep adequate records and books of account, with
complete entries made to permit the preparation of financial statements in
accordance with GAAP.

 

10.27         Maintenance of Properties. Each Borrower will, and will cause each
of its Subsidiaries (if any) to, maintain and preserve all of its properties
which are necessary or useful in the proper conduct of its business in good
working order and condition, ordinary wear and tear excepted, and comply, in all
material respects, at all times with the provisions of all leases to which it is
a party as lessee or under which it occupies property, so as to prevent any loss
or forfeiture thereof or thereunder.

 



-47-

 

 

10.28         Fiscal Year. Each Borrower will cause the fiscal year of such
Borrower and each of its Subsidiaries (if any) to end on December 31st of each
calendar year.

 

10.29         Sale of Assets. The Borrowers will not, and will not permit any
Subsidiary (if any) to, make any Dispositions except (a) as my be otherwise
permitted in Sections 10.11, 10.12, 10.13, 10.17 and 10.21, (b) a Borrower may
dispose of equipment that is either broken, worn out or obsolete in the ordinary
course of business provided that any such Borrower replaces such equipment with
new equipment of at least comparable value and utility, or (c) a Borrower may
dispose of equipment (for fair market value) that is no longer necessary (in the
good faith business judgment of a Responsible Officer of Borrower) for the
operation of the Facility.

 

10.30         Facility Lease Agreement. The Borrowers will comply with the
covenants contained in (a) the Facility Lease Agreement, (b) the Facility Lease
Subordination Agreement, (c) the Management Fee Subordination Agreement, and (d)
the Service Contract Subordination Agreement.

 

10.31         Bank Accounts. Borrowers shall establish (within thirty (30) days
of the Closing Date) and maintain all of their banking accounts with KeyBank
National Association.

 

10.32         Post Closing Lien Searches. Without limiting Borrower’s
obligations under Section 16.5 hereof, Borrowers agree, within ten (10) days of
Agent’s written demand, to reimburse Agent for all expenses (not to exceed
$1,000 in any twelve (12) month period) incurred by Agent in periodically (up to
two (2) times per year) verifying Borrowers’ performance of its obligations
under the Loan Documents and the security and priority of the Mortgage,
including without limitation expenses incurred by Agent for title searches,
title updates and endorsements, tax and judgment lien searches, litigation
searches, and UCC searches.

 

SECTION 11. CASUALTIES AND CONDEMNATION.

 

11.1         Agent’s Election to Apply Proceeds on Indebtedness. (a) Subject to
the provisions of Section 11.1(b) below, Agent may elect to collect, retain and
apply upon the indebtedness of Borrowers under this Agreement or any of the
other Loan Documents all proceeds of insurance or condemnation (individually and
collectively referred to as “Proceeds”) after deduction of all expenses of
collection and settlement, including attorneys’ and adjusters’ fees and charges.
Any proceeds remaining after repayment of the indebtedness under the Loan
Documents shall be paid by Agent to the Borrowers.

 

(b)          Notwithstanding anything in Section 11.1(a) to the contrary, in the
event of any casualty to the Facility or any condemnation of part of the
Project, Agent agrees to make available the Proceeds to restoration and repair
(the “Restoration”) of the Facility if (i) no Event of Default exists, (ii) all
Proceeds are deposited with Agent, (iii) in Agent’s reasonable judgment, the
amount of Proceeds available for restoration of the Facility (together with any
sums or other security acceptable to Agent deposited with Agent by Borrowers for
such purpose) is sufficient to pay the full and complete costs of such
restoration, (iv)  if the cost of restoration exceeds ten percent (10%) of the
amount of the Loan, in Agent’s sole determination after completion of
Restoration the amount of the Loan will not exceed seventy-five percent (75%) of
the fair market value of the Project, (v) in Agent’s reasonable determination,
the Project can be restored to an architecturally and economically viable
project in compliance with Applicable Laws, (vi) each Guarantor reaffirms its
Guaranty in writing, and (vii) in Agent’s reasonable determination, such
Restoration is likely to be completed not later than three (3) months prior to
the Maturity Date.

 



-48-

 

 

11.2         Borrowers’ Obligation to Rebuild and Use of Proceeds Therefor. In
case Agent does not elect to apply or does not have the right to apply the
Proceeds to the Obligations, as provided in Section 11.1 above, the relevant
Borrower shall:

 

(a)          Proceed with diligence to make settlement with insurers or the
appropriate Governmental Authorities and cause the Proceeds to be deposited with
Agent;

 

(b)          In the event of any delay in making settlement with insurers or the
appropriate Governmental Authorities or effecting collection of the Proceeds,
deposit with Agent the full amount required to complete Restoration as
aforesaid;

 

(c)          In the event the Proceeds are insufficient to assure the Agent that
the Restoration can be completed, promptly deposit with Agent any additional
amount necessary to pay for such Restoration;

 

(d)          Promptly proceed with the Restoration of the Facility, including
the repair of all damage resulting from such fire, condemnation or other cause
and restoration to its former condition; and

 

(e)          Promptly provide to Agent such showings, certificate, lien waivers,
permits and similar documentation as Agent shall reasonably request.

 

SECTION 12. EFFECTIVENESS; CONDITIONS OF LENDING, ETC.

 

The obligation of each Lender to make its Loan is subject to the following
conditions precedent:

 

12.1         Closing Date. The obligation of the Lenders to make the Loan is
subject to the conditions precedent that the Agent shall have received all of
the following, each duly executed and dated the Closing Date (or such earlier
date as shall be satisfactory to the Agent), in form and substance satisfactory
to the Agent (and the date on which all such conditions precedent have been
satisfied or waived in writing by the Agent and the Lenders is called the
“Closing Date”):

 

12.1.1. Notes. A Note for each Lender.

 

12.1.2. Authorization Documents. For each Loan Party, such Person’s (a) articles
of organization, certified by the appropriate governmental authority; (b) good
standing certificates in its state of formation, the state where the Projects
are located and in each other state requested by the Agent; (c) operating
agreement (or similar governing document); (d) resolutions of its members
approving and authorizing such Person’s execution, delivery and performance of
the Loan Documents to which it is party and the transactions contemplated
thereby; and (e) signature and incumbency certificates of its officers executing
any of the Loan Documents (it being understood that the Agent and each Lender
may conclusively rely on each such certificate until formally advised by a like
certificate of any changes therein), all certified by its secretary or an
assistant secretary (or similar officer) as being in full force and effect
without modification.

 



-49-

 

 

12.1.3. Consents, Permits, etc. Certified copies of all documents evidencing any
necessary limited liability company action, consents and governmental approvals
(if any) required for the execution, delivery and performance by the Loan
Parties of the documents referred to in this Section 12 and copies of all
permits, licenses and approvals necessary for the acquisition, ownership and
operation of the Project by the Borrowers.

 

12.1.4. Letter of Direction. A letter of direction containing funds flow
information with respect to the proceeds of the Loan on the Closing Date.

 

12.1.5. Loan Documents. Counterparts of each Guaranty, the Mortgage, each
Security Agreement, the Assignment of Leases and Rents and each other Collateral
Document, each executed by the appropriate Loan Party.

 

12.1.6. Opinions of Counsel. Opinions of counsel for each Loan Party, including
local counsel, satisfactory to the Agent.

 

12.1.7. Insurance. Evidence of the existence of insurance required to be
maintained pursuant to Section 10.2, together with evidence that the Agent has
been named as a lender’s loss payee and the Agent has been named as an
additional insured on all related insurance policies, as appropriate.

 

12.1.8. Payment of Fees. Evidence of payment by the Borrowers of all accrued and
unpaid fees, costs and expenses to the extent then due and payable on the
Closing Date, including, without limitation, costs associated with the Property
Condition Report, closing, documenting and underwriting the transaction, due
diligence, title premiums, surveys, the Appraisal and recording the Mortgage,
the fixture filing and the Financing Statements, together with all Attorney
Costs of the Agent to the extent invoiced prior to the Closing Date, plus such
additional amounts of Attorney Costs as shall constitute the Agent’s reasonable
estimate of Attorney Costs incurred or to be incurred by the Agent through the
closing proceedings (provided that such estimate shall not thereafter preclude
final settling of accounts between the Borrowers and the Agent).

 

12.1.9. Search Results; Lien Terminations. Certified copies of Uniform
Commercial Code search reports dated a date reasonably near to the Closing Date,
listing all effective financing statements which name any Loan Party (under
their present names and any previous names) as debtors, together with (a) copies
of such financing statements, (b) Lien releases in respect of Liens in favor of
Column Financial, Inc. or its subsidiaries, and (c) such other Uniform
Commercial Code termination statements as the Agent may reasonably request.

 

12.1.10. Appraisal. On or prior to the Closing Date, the Agent shall have
received an Appraisal of the Project, which shall be reasonably acceptable to
the Agent.

 



-50-

 

 

12.1.11. Title Insurance. On or prior to the Closing Date, the Borrowers shall
have delivered to the Agent a commitment to deliver an ALTA Lenders title
insurance policy covering the Projects in favor of the Agent, such policy to be
in the amount not less than the Committed Amount and to be reasonably
satisfactory to the Agent with such customary endorsements and affirmative
assurances issued by the title company as a routine matter (the “Title Policy”).

 

12.1.12. Environmental Audit; Health Surveys. At least ten (10) Business Days
prior to the Closing Date, the Agent shall have received (a) an Environmental
Audit for the Property addressed to the Agent and each Lender or accompanied by
a letter allowing such Persons to rely thereon, and (b) copies of the most
recent New Jersey Department of Health and Senior Services surveys, including
follow-up revisits, plans of corrective actions and letters indicating that the
Project is in substantial compliance with the requirements of the New Jersey
Department of Health and Senior Services, each in form and substance reasonably
satisfactory to the Agent.

 

12.1.13. Filings, Registrations and Recordings. The Agent shall have received
each document (including Financing Statements, fixture filings and the Mortgage)
required by the Collateral Documents or under law or reasonably requested by the
Agent to be filed, registered or recorded in order to create in favor of the
Agent, for the benefit of the Lenders, a perfected Lien on the collateral
described therein, prior to any other Liens (subject only to Permitted Liens),
which shall be in proper form for filing, registration or recording.

 

12.1.14. Closing Certificate. If the Closing Date occurs after the date of this
Agreement, a certificate executed by an officer of each Borrower (on behalf of
such Borrower) certifying the matters set forth in Section 12.1.25 as of the
Closing Date.

 

12.1.15. Survey. At least five (5) Business Days prior to the Closing Date,
Borrowers shall have delivered to the Agent an ALTA/ACSM survey of the Project
reasonably acceptable to the Agent and caused any exceptions to the related
title insurance delivered on the Closing Date pursuant to Section 12.1.11 with
respect to the non-delivery of such survey on the Closing Date to be removed.

 

12.1.16. Notice of Borrowing. The Agent shall have received a fully completed
Notice of Borrowing, duly executed by the Borrowers.

 

12.1.17. Related Documents. The Agent shall have received a copy of each of the
SPA, the Management Agreement, the Service Contract, the Pooling Agreement and
the Facility Lease Agreement, each certified as true, correct and complete by
the Borrowers and Guarantor.

 

12.1.18. Management Fee Subordination Agreement. The Agent shall have received
the (a) Management Fee Subordination Agreement, duly executed by the Borrowers
and the Manager and (b) Service Contract Subordination Agreement, duly executed
by the Borrowers and Four.

 

12.1.19. Property Condition Report. The Agent shall have received a property
condition report (the “Property Condition Report”) from a third party consultant
with respect to the Project, which report shall be in form and substance
acceptable to the Agent.

 



-51-

 

 

12.1.20. Flood Hazard. The Agent shall have received evidence that the Project
is not located in an area designated by the Secretary of Housing and Urban
Development as a special flood zone area, or flood hazard insurance acceptable
to Agent in its sole discretion.

 

12.1.21. Financial Information; Projections. The Loan Parties shall have
provided to the Agent and the Lenders each Borrower’s historical income
statements, balance sheets and cash flow statements for the one (1) year period
preceding the Closing Date and projections regarding the same for fiscal years
2013 and 2014.

 

12.1.22. PILOT Program Tax Benefit. The Loan Parties shall have provided to the
Agent and the Lenders evidence that (a) the current real property taxes owing in
year one of the Loan under the PILOT Program Tax Benefit (“PPTB”) do not exceed
by $324,717 for the Borrowers, and (b) the term of the tax relief provided in
the PPTB continues until December 31, 2037.

 

12.1.23. [Intentionally Omitted].

 

12.1.24. [Intentionally Omitted].

 

12.1.25. Account Control Agreements. The Borrowers shall deliver to the Agent
(a) evidence that all of their bank accounts have been moved to Key, (b)
evidence that all of their bank accounts located at institutions other than Key
have been closed and (c) to the extent required by Agent, a fully executed
Account Control Agreement, each of which shall be in form and substance
acceptable to the Agent.

 

12.1.26. Other. Such other documents as the Agent may reasonably request.

 

12.1.27. Compliance with Warranties, No Default, etc. Both before and after
giving effect to the borrowing the following statements shall be true and
correct (and the Borrowers hereby certify that such statements are true and
correct):

 

(a)  the representations and warranties of each Loan Party set forth in this
Agreement and the other Loan Documents shall be true and correct in all material
respects with the same effect as if then made (except to the extent stated to
relate to a specific earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date);

 

(b)  no Unmatured Event of Default or Event of Default shall have then occurred
and be continuing; and

 

(c)  no material adverse change in the financial condition, business or
prospects of any Loan Party shall have occurred since December 31, 2012.

 



-52-

 

 

SECTION 13. [Intentionally Omitted].

 

SECTION 14. EVENTS OF DEFAULT AND THEIR EFFECT.

 

14.1         Events of Default. Each of the following shall constitute an Event
of Default under this Agreement:

 

14.1.1. Non-Payment of the Loans, etc. (a) Default in the payment when due of
the principal of any Loan; or (b) default and continuance thereof for three (3)
Business Days in the payment when due of any interest, fee or other amount
payable by the Borrowers hereunder or under any other Loan Document.

 

14.1.2. Bankruptcy, Insolvency, etc. Any Loan Party becomes insolvent or
generally fails to pay, or admits in writing its inability or refusal to pay,
debts as they become due; or any Loan Party applies for, consents to, or
acquiesces in the appointment of a trustee, receiver or other custodian for such
Loan Party or any property thereof, or makes a general assignment for the
benefit of creditors; or, in the absence of such application, consent or
acquiescence, a trustee, receiver or other custodian is appointed for any Loan
Party or for a substantial part of the property of any thereof and is not
discharged within sixty (60) days; or any bankruptcy, reorganization, debt
arrangement, or other case or proceeding under any bankruptcy or insolvency law,
or any dissolution or liquidation proceeding, is commenced in respect of any
Loan Party, and if such case or proceeding is not commenced by such Loan Party,
it is consented to or acquiesced in by such Loan Party, or remains for sixty
(60) days undismissed; or any Loan Party takes any action to authorize, or in
furtherance of, any of the foregoing.

 

14.1.3. Non-Compliance with Loan Documents. (a) Failure by any Loan Party to
comply with or to perform any covenant set forth in Section 10.1, 10.2, 10.8,
10.9, 10.10, 10.11, 10.12, 10.14. 10.17 or 10.18 of this Agreement; or
(b) failure by any Loan Party to comply with or to perform any other provision
of this Agreement or any other Loan Document (and not constituting an Event of
Default under any other provision of this Section 14) and continuance of such
failure described in this clause (b) for thirty (30) days.

 

14.1.4. Representation and Warranties. Any representation or warranty made by
any Loan Party herein or any other Loan Document is breached or is false or
misleading in any material respect, or any schedule, certificate, financial
statement, report, notice or other writing (other than projections and budgets)
furnished by any Loan Party to the Lenders in connection herewith is false or
misleading in any material respect on the date as of which the facts therein set
forth are stated or certified.

 

14.1.5. Judgments. Final judgments which (exclusive of amounts covered by valid
and collectible insurance other than self insurance in respect thereof by a
Person that has acknowledged its obligation to make such payment) exceed an
aggregate of $150,000 shall be rendered against any Loan Party and shall not
have been paid, discharged or vacated or had execution thereof stayed pending
appeal within sixty (60) days after entry or filing of such judgments.

 

14.1.6. Invalidity of Loan Documents, etc. Any Loan Document shall cease to be
in full force and effect; or any Loan Party (or any Person by, through or on
behalf of any Loan Party) shall contest in any manner the validity, binding
nature or enforceability of any Loan Document.

 



-53-

 

 

14.1.7. Indebtedness. If any Loan Party shall fail to pay any debt in excess of
$500,000 owed by such Loan Party or any Loan Party is in default under any
agreement in excess of $500,000 with the Agent, any Lender or any other Person
and such failure or default continues after any applicable grace period
specified in the instrument or agreement relating thereto.

 

14.1.8. Material Adverse Effect. If a Material Adverse Effect (including,
without limitation, the termination of any Medicare or Medicaid certification
for the Facility or the imposition of any material ban, limit, delay or
moratorium on further admissions to the Facility).

 

14.1.9. Related Documents. (i) The occurrence of any other event or circumstance
denominated as an Event of Default in this Agreement, or (ii) any breach,
default, event of default, “Default”, or “Event of Default” (in each case beyond
any notice of cure periods applicable thereto) shall occur under any other Loan
Document or any Person shall, or shall attempt to, terminate, discontinue or
revoke any of its obligations thereunder.

 

14.1.10. Change of Control. A Change of Control shall occur.

 

14.1.11. ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC; (ii) any Unfunded Pension Liability exists with
respect to any Pension Plan; or (iii) any Loan Party or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan.

 

14.1.12. Licenses and Permits. Any license or permit required by any
Governmental Authority with respect to the ownership or operation of the Project
is revoked or is not renewed; provided, however, that with respect to licenses
or permits that the revocation or non-renewal thereof does not prevent, prohibit
or otherwise materially interfere with the use or operation of the Projects, the
same shall not constitute an Event of Default unless such revocation or
non-renewal continues for a period of thirty (30) or more days.

 

14.1.13. Guarantor. (i) A default by Guarantor under the Guaranty, or (ii)
Guarantor shall, or shall attempt to, terminate or revoke Guarantor’s
obligations under the Guaranty.

 

14.1.14. Management Agreements. If the Management Agreement expires (and the
same is not replaced by a new Management Agreement complying with the terms
hereof) prior to the Maturity Date.

 

14.2         Effect of Event of Default. Upon the occurrence of any Event of
Default, Agent may, and at the request of the Required Lenders shall, pursue any
one or more of the following remedies concurrently or successively, it being the
intent hereof that none of such remedies shall be to the exclusion of any other:

 



-54-

 

 

(a)          Take possession of the Project and do anything which is necessary
or appropriate in its sole judgment to fulfill the obligations of Borrowers
under this Agreement and the other Loan Documents, including either the right to
avail itself of and procure performance of existing contracts or let any
contracts with the same contractors or others. Without restricting the
generality of the foregoing and for the purposes aforesaid, Borrowers hereby
appoint and constitute Agent as their lawful attorney-in-fact with full power of
substitution in the Project; to retain or employ new general contractors,
subcontractors, architects, engineers and inspectors as shall be required for
said purposes; to pay, settle or compromise all existing bills and claims, which
may be liens or security interests, or to avoid such bills and claims becoming
liens against the Project; to execute all applications and certificates in the
name of Borrowers prosecute and defend all actions or proceedings in connection
with the Project; to execute instruments of release and satisfaction; and to do
any and every act which the Borrowers might do in its own behalf; it being
understood and agreed that this power of attorney shall be a power coupled with
an interest and cannot be revoked;

 

(b) Declare the Loan and all other Obligations to be immediately due and
payable;

 

(c)          Use and apply any monies or letters of credit deposited by
Borrowers with Agent, regardless of the purposes for which the same was
deposited, to cure any such default or to apply on account of any indebtedness
under this Agreement which is due and owing to Lenders;

 

(d)          Exercise or pursue any other remedy or cause of action permitted
under this Agreement or any other Loan Documents, or conferred upon Agent or
Lenders by operation of law.

 

Notwithstanding the foregoing, if any Event of Default described in Section
14.1.2 shall occur in respect of any Loan Party, the Loan and all other
Obligations hereunder shall become immediately due and payable without
presentment, demand, protest or notice of any kind.

 

The Agent shall promptly advise the Borrowers of any such declaration, but
failure to do so shall not impair the effect of such declaration.

 

Notwithstanding any other provisions of this Agreement, after the Loan (with
accrued interest thereon) and all other Obligations hereunder and under the Loan
Documents shall have become due and payable, all amounts collected or received
by the Agent or any Lender on account of amounts outstanding under any of the
Loan Documents or in respect of the Collateral shall be paid over or delivered
as follows:

 

First, to the payment of all fees, costs, expenses and indemnities of the Agent
(in its capacity as such), including Attorney Costs, and any other Obligations
owing to the Agent (in its capacity as such) in respect of sums advanced by the
Agent (in its capacity as such) to preserve the Collateral or to preserve its
security interest in the Collateral, until paid in full;

 



-55-

 

 

Second, to the payment of fees, costs, expenses and indemnities (including
Attorney Costs) of the Lenders, pro rata, until paid in full;

 

Third, to the payment of all of the Obligations (other than Bank Product
Obligations and Hedging Obligations) consisting of accrued and unpaid interest
owing to any Lender, pro rata, until paid in full;

 

Fourth, to the payment of all of the Obligations (other than Bank Product
Obligations and Hedging Obligations) consisting of principal owing to any
Lender, pro rata, until paid in full;

 

Fifth, to the payment of all Bank Product Obligations and Hedging Obligations
owing to any Lender or its Affiliates, pro rata, until paid in full;

 

Sixth, to the payment of all other Obligations owing to each Lender, pro rata,
until paid in full; and

 

Seventh, to the payment of any remaining proceeds, if any, to whomever may be
lawfully entitled to receive such amounts, including, without limitation,
Borrowers.

 

SECTION 15. The Agent.

 

15.1         Appointment and Authorization. Each Lender hereby irrevocably
(subject to Section 14.10) appoints, designates and authorizes the Agent to take
such action on its behalf under the provisions of this Agreement and each other
Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document, the Agent shall not have any duty or
responsibility except those expressly set forth herein, nor shall the Agent have
or be deemed to have any fiduciary relationship with any Lender or participant,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Agent. Without limiting the generality of the
foregoing sentence, the use of the term “agent” herein and in other Loan
Documents with reference to the Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

 

15.2         [Intentionally Omitted].

 

15.3         Delegation of Duties. The Agent may execute any of its duties under
this Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. The
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct.

 



-56-

 

 

15.4         Exculpation of Agent. None of the Agent nor any of its directors,
officers, employees or agents shall (a) be liable for any action taken or
omitted to be taken by any of them under or in connection with this Agreement or
any other Loan Document or the transactions contemplated hereby (except to the
extent resulting from its own gross negligence or willful misconduct in
connection with its duties expressly set forth herein as determined by a final,
non-appealable judgment by a court of competent jurisdiction), or (b) be
responsible in any manner to any Lender or Participant for any recital,
statement, representation or warranty made by any Loan Party or Affiliate of the
Loan Parties, or any officer thereof, contained in this Agreement or in any
other Loan Document, or in any certificate, report, statement or other document
referred to or provided for in, or received by the Agent under or in connection
with, this Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document (or the creation, perfection or priority of any Lien or security
interest therein), or for any failure of the Borrowers or any other party to any
Loan Document to perform their Obligations hereunder or thereunder. The Agent
shall not be under any obligation to any Lender to ascertain or to inquire as to
the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of the Loan Parties or any of their Subsidiaries or
Affiliates.

 

15.5         Reliance by Agent. The Agent shall be entitled to rely, and shall
be fully protected in relying, upon any writing, communication, signature,
resolution, representation, notice, consent, certificate, electronic mail
message, affidavit, letter, telegram, facsimile, telex or telephone message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to any Loan
Party), independent accountants and other experts selected by the Agent. The
Agent shall be fully justified in failing or refusing to take any action under
this Agreement or any other Loan Document unless it shall first receive such
advice or concurrence of the Required Lenders (or all of the Lenders or any
affected Lender if such action is required to be consented to by all of Lenders
or any affected Lender pursuant to the terms of Section 16.1) as it deems
appropriate and, if it so requests, confirmation from the Lenders of their
obligation to indemnify the Agent against any and all liability and expense
which may be incurred by it by reason of taking or continuing to take any such
action. The Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders and such request
and any action taken or failure to act pursuant thereto shall be binding upon
each Lender. For purposes of determining compliance with the conditions
specified in Section 12, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Agent shall have received
written notice from such Lender prior to the proposed Closing Date specifying
its objection thereto.

 

15.6         Notice of Default. The Agent shall not be deemed to have knowledge
or notice of the occurrence of any Event of Default or Unmatured Event of
Default except with respect to defaults in the payment of principal, interest
and fees required to be paid to the Agent for the account of the Lenders, unless
the Agent shall have received written notice from a Lender or any Borrower
referring to this Agreement, describing such Event of Default or Unmatured Event
of Default and stating that such notice is a “notice of default”. The Agent will
notify the Lenders of its receipt of any such notice. The Agent shall take such
action with respect to such Event of Default or Unmatured Event of Default as
may be requested by the Required Lenders in accordance with Section 14; provided
that unless and until the Agent has received any such request, the Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Event of Default or Unmatured Event of Default as
it shall deem advisable or in the best interest of the Lenders so long as it is
not in conflict with any express provision of this Agreement or any other Loan
Document.

 

-57-

 

 

15.7         Credit Decision. Each Lender acknowledges that the Agent has not
made any representation or warranty to it, and that no act by the Agent
hereafter taken, including any consent and acceptance of any assignment or
review of the affairs of the Loan Parties, shall be deemed to constitute any
representation or warranty by the Agent to any Lender as to any matter,
including whether the Agent has disclosed material information in its
possession. Each Lender represents to the Agent that it has, independently and
without reliance upon the Agent and based on such documents and information as
it has deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties, and made its own decision to enter into
this Agreement and to extend credit to the Borrowers hereunder. Each Lender also
represents that it will, independently and without reliance upon the Agent and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrowers. Except for notices, reports and other
documents expressly herein required to be furnished to the Lenders by the Agent,
the Agent shall not have any duty or responsibility to provide any Lender with
any credit or other information concerning the business, prospects, operations,
property, financial or other condition or creditworthiness of the Borrowers
which may come into the possession of the Agent.

 

15.8         Indemnification. Whether or not the transactions contemplated
hereby are consummated, each Lender shall indemnify upon demand the Agent and
its directors, officers, employees and agents (to the extent not reimbursed by
or on behalf of the Borrowers and without limiting the obligation of the
Borrowers to do so), according to its applicable Pro Rata Share, from and
against any and all Indemnified Liabilities (as hereinafter defined); provided
that no Lender shall be liable for any payment to any such Person of any portion
of the Indemnified Liabilities to the extent determined by a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from the applicable Person’s own gross negligence or willful misconduct. No
action taken in accordance with the directions of the Required Lenders (or all
of the Lenders or any affected Lender if such action is required to be consented
to by all of Lenders or any affected Lender pursuant to the terms of Section
16.1) shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section. Without limitation of the foregoing, each Lender shall
reimburse the Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs and Taxes) incurred by the
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Agent is not
reimbursed for such expenses by or on behalf of the Borrowers. The undertaking
in this Section shall survive repayment of the Loans, cancellation of the Notes,
any foreclosure under, or modification, release or discharge of, any or all of
the Collateral Documents, termination of this Agreement and the resignation or
replacement of the Agent.

 



-58-

 

 

15.9         Agent in Individual Capacity. Key and its Affiliates may make loans
to, issue letters of credit for the account of, accept deposits from, acquire
equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with the Loan Parties and
their Affiliates as though Key were not the Agent hereunder and without notice
to or consent of any Lender. Each Lender acknowledges that, pursuant to such
activities, Key or its Affiliates may receive information regarding the Loan
Parties or their Affiliates (including information that may be subject to
confidentiality obligations in favor of such Persons) and acknowledge that the
Agent shall be under no obligation to provide such information to them. With
respect to their Loans (if any), Key and its Affiliates shall have the same
rights and powers under this Agreement as any other Lender and may exercise the
same as though Key were not the Agent, and the terms “Lender” and “Lenders”
include Key and its Affiliates, to the extent applicable, in their individual
capacities.

 

15.10         Successor Agent. The Agent may resign as Agent upon thirty (30)
days’ notice to the Lenders. If the Agent resigns under this Agreement, the
Required Lenders shall, with (so long as no Event of Default exists) the consent
of the Borrowers (which shall not be unreasonably withheld or delayed), appoint
from among the Lenders a successor agent for the Lenders. If no successor agent
is appointed prior to the effective date of the resignation of the Agent, the
Agent may appoint, after consulting with the Lenders and the Borrowers, a
successor agent from among the Lenders. Upon the acceptance of its appointment
as successor agent hereunder, such successor agent shall succeed to all the
rights, powers and duties of the retiring Agent and the term “Agent” shall mean
such successor agent, and the retiring Agent’s appointment, powers and duties as
Agent shall be terminated. After any retiring Agent’s resignation hereunder as
Agent, the provisions of this Section 15 and Section 16.5 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was Agent
under this Agreement. If no successor agent has accepted appointment as Agent by
the date which is thirty (30) days following a retiring Agent’s notice of
resignation, the retiring Agent’s resignation shall nevertheless thereupon
become effective and the Lenders shall perform all of the duties of the Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.

 

15.11         Collateral Matters. The Lenders irrevocably authorize the Agent,
at its option and in its discretion, to release any Lien granted to or held by
the Agent under any Collateral Document (i) upon termination of the Commitments
and payment in full of all Loans and all other obligations of the Borrowers
hereunder; (ii) constituting property sold or to be sold or disposed of as part
of or in connection with any disposition permitted hereunder; or (iii) subject
to Section 16.1, if approved, authorized or ratified in writing by the Required
Lenders. Upon request by the Agent at any time, the Lenders will confirm in
writing the Agent’s authority to release particular types or items of Collateral
pursuant to this Section 15.11.

 



-59-

 

 

15.12         Agent May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to any Loan Party,
the Agent (irrespective of whether the principal of any Loan shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether the Agent shall have made any demand on the Borrowers) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Agent and their respective agents and counsel and all
other amounts due the Lenders and the Agent under Sections 5, 15.5 and 15.17)
allowed in such judicial proceedings; and

 

(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Agent and, in the event that the Agent
shall consent to the making of such payments directly to the Lenders, to pay to
the Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agent and its agents and counsel, and any
other amounts due the Agent under Sections 5, 15.5 and 15.17.

 

Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Agent to vote in respect of the
claim of any Lender in any such proceeding.

 

15.13         Other Agents; Arrangers and Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “co-agent,” “book manager,” “lead
manager,” “arranger,” “lead arranger” or “co-arranger”, if any, shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than, in the case of such Lenders, those applicable to all Lenders as
such. Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.

 



-60-

 

 

SECTION 16. GENERAL.

 

16.1         Waiver; Amendments. No delay on the part of the Agent or any Lender
in the exercise of any right, power or remedy shall operate as a waiver thereof,
nor shall any single or partial exercise by any of them of any right, power or
remedy preclude other or further exercise thereof, or the exercise of any other
right, power or remedy. No amendment, modification or waiver of, or consent with
respect to, any provision of this Agreement or the other Loan Documents shall in
any event be effective unless the same shall be in writing and acknowledged by
and consented to in writing by the Required Lenders, and then any such
amendment, modification, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. No amendment,
modification, waiver or consent shall (a) extend or increase the Commitment of
any Lender without the written consent of such Lender, (b) extend the date
scheduled for payment of any principal (excluding mandatory prepayments) of or
interest on the Loans or any fees payable hereunder without the written consent
of each Lender directly affected thereby, (c) reduce the principal amount of the
Loan, the rate of interest thereon or any fees payable hereunder, without the
consent of each Lender directly affected thereby (other than the waiver of the
3% increase in interest rate due to the occurrence of an Event of Default); or
(d) release any party from its obligations under any Guaranty or the Collateral
Documents or all or any substantial part of the Collateral granted under the
Collateral Documents, change the definition of “Required Lenders”, any provision
of this Section 15.1 or reduce the aggregate Pro Rata Share required to effect
an amendment, modification, waiver or consent, without, in each case, the
written consent of all Lenders. No provision of Section 15 or other provision of
this Agreement affecting the Agent in its capacity as such shall be amended,
modified or waived without the consent of the Agent.

 

16.2         Confirmations. The Borrowers and each holder of a Note agree from
time to time, upon written request received by it from the other, to confirm to
the other in writing (with a copy of each such confirmation to the Agent) the
aggregate unpaid principal amount of the Loans then outstanding under such Note.

 

16.3         Notices. Except as otherwise provided in Section 4.1, all notices
hereunder shall be in writing and shall be sent to the applicable party at its
address shown on Annex B or at such other address as such party may, by written
notice received by the other parties, have designated as its address for such
purpose. Notices sent by mail shall be deemed to have been given three (3)
Business Days after the date when sent by registered or certified mail, postage
prepaid; and notices sent by hand delivery or overnight courier service shall be
deemed to have been given when received. For purposes of Section 4.1, the Agent
shall be entitled to rely on telephonic instructions from any person that the
Agent in good faith believes is an authorized officer or employee of the
Borrowers, and the Borrowers agree to hold the Agent and each other Lender
harmless from any loss, cost or expense resulting from any such reliance.

 

16.4         Computations. Where the character or amount of any asset or
liability or item of income or expense is required to be determined, or any
consolidation or other accounting computation is required to be made, for the
purpose of this Agreement, such determination or calculation shall, to the
extent applicable and except as otherwise specified in this Agreement, be made
in accordance with GAAP, consistently applied; provided that if the Borrowers
notify the Agent that the Borrowers wish to amend any covenant in Section 10 (or
any related definition) to eliminate or to take into account the effect of any
change in GAAP on the operation of such covenant (or if the Agent notifies the
Borrowers that the Required Lenders wish to amend Section 10 (or any related
definition) for such purpose), then the Borrowers’ compliance with such covenant
shall be determined on the basis of GAAP in effect immediately before the
relevant change in GAAP became effective, until either such notice is withdrawn
or such covenant (or related definition) is amended in a manner satisfactory to
the Borrowers and the Required Lenders.

 



-61-

 

 

16.5         Costs and Expenses. The Borrowers agree to pay on demand all
reasonable out-of-pocket costs and expenses of the Agent (including Attorney
Costs) in connection with the preparation, execution, syndication, delivery and
administration (including perfection and protection of any Collateral and the
costs of Intralinks or SyndTrak (or similar service), if applicable) of this
Agreement, the other Loan Documents and all other documents provided for herein
or delivered or to be delivered hereunder or in connection herewith (including
any amendment, supplement or waiver to any Loan Document), and also including,
without limiting the generality of the foregoing, all recording, filing and
registration fees and charges, mortgage or documentary taxes, environmental
assessment costs, all insurance premiums, title insurance premiums and other
charges of the title insurer, printing and photocopying expenses, survey fees
and charges, cost of certified copies of instruments, costs and chargers of any
escrowee for administering disbursements, costs of the Property Condition
Report, all fees and disbursements of any consultant, all appraisal fees,
insurance consultant’s fees, environmental consultant’s fees, and costs, travel
related expenses and all costs and expenses incurred by Agent in connection with
the determination of whether or not Borrowers have performed the obligations
undertaken by Borrowers hereunder, whether or not the transactions contemplated
hereby or thereby shall be consummated, and all reasonable out-of-pocket costs
and expenses (including Attorney Costs) incurred by the Agent and each Lender
after an Event of Default in connection with the collection of the Obligations
or the enforcement of this Agreement the other Loan Documents or any such other
documents or during any workout, restructuring or negotiations in respect
thereof. In addition, the Borrowers agree to pay and to save the Agent and the
Lenders harmless from all liability for, any fees of the Borrowers’ auditors in
connection with any reasonable exercise by the Agent and the Lenders of their
rights pursuant to Section 10.5. All Obligations provided for in this Section
16.5 shall survive repayment of the Loans, cancellation of the Notes and
termination of this Agreement.

 

16.6         Assignments; Participations.

 

16.6.1. Assignments.

 

(a)  Any Lender may at any time assign to one or more Persons (any such Person,
an “Assignee”) all or any portion of such Lender’s Loans, with the prior written
consent of the Agent and, so long as no Event of Default exists, the Borrowers
(which consents shall not be unreasonably withheld or delayed and shall not be
required for an assignment by a Lender to another Lender or an Affiliate of a
Lender). Except as the Agent and the Borrowers may otherwise agree, any such
assignment (i) shall be in a minimum aggregate amount equal to $500,000 or, if
less, the remaining Loans held by the assigning Lender, (ii) shall be a pro rata
assignment of the assigning Lender’s Loans to each Borrower, and (iii) if such
assignment is a partial assignment of a Lender’s Loans, shall not cause there to
be more than two (2) unaffiliated Lenders holding such Loans. Borrowers and the
Agent shall be entitled to continue to deal solely and directly with a Lender in
connection with the interests so assigned to an Assignee until the Agent shall
have received and accepted an effective assignment agreement in substantially
the form of Exhibit B hereto (an “Assignment Agreement”) executed, delivered and
fully completed by the applicable parties thereto and a processing fee of
$3,500. No assignment may be made to any Person if at the time of such
assignment Borrowers would be obligated to pay any greater amount under Section
7.6 or 8 to the Assignee than Borrowers are then obligated to pay to the
assigning Lender under such Sections (and if any assignment is made in violation
of the foregoing, the Borrowers will not be required to pay such greater
amounts). Any attempted assignment not made in accordance with this Section
16.6.1 shall be treated as the sale of a participation under Section 16.6.2.
Borrowers shall be deemed to have granted their consent to any assignment
requiring their consent hereunder unless the Borrowers have expressly objected
to such assignment within five (5) Business Days after notice thereof.

 

-62-

 

 

(b)  From and after the date on which the conditions described above have been
met, (i) such Assignee shall be deemed automatically to have become a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to such Assignee pursuant to such Assignment Agreement, shall have the
rights and obligations of a Lender hereunder and (ii) the assigning Lender, to
the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment Agreement, shall be released from its rights (other
than its indemnification rights) and obligations hereunder. Upon the request of
the Assignee (and, as applicable, the assigning Lender) pursuant to an effective
Assignment Agreement, each Borrowers shall execute and deliver to the Agent for
delivery to the Assignee (and, as applicable, the assigning Lender) a Note in
the principal amount of the Assignee’s Loans to such Borrower (and Notes in the
principal amount of the Pro Rata Share of the principal amount of the Loans
retained by the assigning Lender). Each such Note shall be dated the effective
date of such assignment. Upon receipt by the assigning Lender of such Note, the
assigning Lender shall return to the Borrowers any prior Notes held by it.

 

(c)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

16.6.2. Participations. Any Lender may at any time sell to one or more Persons
participating interests in its Loans or other interests hereunder (any such
Person, a “Participant”); provided that in no event shall there be more than two
(2) unaffiliated Participants in such Loans at any time. In the event of a sale
by a Lender of a participating interest to a Participant, (a) such Lender’s
obligations hereunder shall remain unchanged for all purposes, (b) the Borrowers
and the Agent shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations hereunder, (c) all amounts
payable by the Borrowers shall be determined as if such Lender had not sold such
participation and shall be paid directly to such Lender and (d) for purposes of
monitoring the number of Participants hereunder such Lender shall promptly
notify the Agent of such sale. No Participant shall have any direct or indirect
voting rights hereunder except with respect to any event described in Section
16.1 expressly requiring the unanimous vote of all Lenders or, as applicable,
all affected Lenders. Each Lender agrees to incorporate the requirements of the
preceding sentence into each participation agreement which such Lender enters
into with any Participant. The Borrowers agree that if amounts outstanding under
this Agreement are due and payable (as a result of acceleration or otherwise),
each Participant shall be deemed to have the right of set-off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement; provided that such right of set-off shall be
subject to the obligation of each Participant to share with the Lenders, and the
Lenders agree to share with each Participant, as provided in Section 7.6. The
Borrowers also agree that each Participant shall be entitled to the benefits of
Section 7.6 or 8 as if it were a Lender (provided that on the date of the
participation no Participant shall be entitled to any greater compensation
pursuant to Section 7.6 or 8 than would have been paid to the participating
Lender on such date if no participation had been sold and that each Participant
complies with Section 7.6(d) as if it were an Assignee).

 

-63-

 

 

16.7         Register. The Agent shall maintain a copy of each Assignment
Agreement delivered and accepted by it and register (the “Register”) for the
recordation of names and addresses of the Lenders and the Commitment of each
Lender from time to time and whether such Lender is an original Lender or an
Assignee. No assignment shall be effective unless and until the Assignment
Agreement is accepted and registered in the Register. All records of transfer of
a Lender’s interest in the Register shall be conclusive, absent manifest error,
as to the ownership of the interests in the Loans. The Agent shall not incur any
liability of any kind with respect to any Lender with respect to the maintenance
of the Register.

 

16.8         GOVERNING LAW. THIS AGREEMENT AND EACH NOTE SHALL BE A CONTRACT
MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE
TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD
TO CONFLICT OF LAWS PRINCIPLES EXCEPT TITLE 14 OF ARTICLE 5 OF THE NEW YORK
GENERAL OBLIGATIONS LAW, OTHER THAN WITH RESPECT TO PROPERTY-SPECIFIC MATTERS
SUCH AS, BY WAY OF EXAMPLE AND NOT LIMITATION, ZONING AND OTHER LOCAL LAWS,
WHICH SHALL BE GOVERNED BY LAWS OF THE STATE.

 

16.9         Severability. Whenever possible each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement. All obligations of the
Borrowers and rights of the Agent and the Lenders expressed herein or in any
other Loan Document shall be in addition to and not in limitation of those
provided by applicable law.

 

16.10         Nature of Remedies. All Obligations of the Borrowers and rights of
the Agent and the Lenders expressed herein or in any other Loan Document shall
be in addition to and not in limitation of those provided by applicable law. No
failure to exercise and no delay in exercising, on the part of the Agent or any
Lender, any right, remedy, power or privilege hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.

 



-64-

 

 

16.11         Entire Agreement. This Agreement, together with the other Loan
Documents, embodies the entire agreement and understanding among the parties
hereto and supersedes all prior or contemporaneous agreements and understandings
of such Persons, verbal or written, relating to the subject matter hereof and
thereof and any prior arrangements made with respect to the payment by the
Borrowers of (or any indemnification for) any fees, costs or expenses payable to
or incurred (or to be incurred) by or on behalf of the Agent or the Lenders.

 

16.12         Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts and
each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Agreement. Receipt
of an executed signature page to this Agreement by facsimile or other electronic
transmission shall constitute effective delivery thereof. Electronic records of
executed Loan Documents maintained by the Lenders shall deemed to be originals.

 

16.13         Successors and Assigns. This Agreement shall be binding upon the
Borrowers, the Agent and the Lenders and their respective successors and
assigns, and shall inure to the benefit of the Borrowers, the Lenders and the
Agent and the successors and assigns of the Lenders and the Agent. No other
Person shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any of
the other Loan Documents. No Borrower may assign or transfer any of its rights
or Obligations under this Agreement without the prior written consent of the
Agent and each Lender.

 

16.14         Captions. Section captions used in this Agreement are for
convenience only and shall not affect the construction of this Agreement.

 

16.15         Patriot Act Notification. As required by federal law and Key’s
policies and practices, Key may need to collect certain customer identification
information and documentation in connection with opening or maintaining
accounts, or establishing or continuing to provide services. Borrowers hereby
agree to cooperate with Key and promptly supply all such requested information
upon Key’s request.

 

16.16         INDEMNIFICATION BY THE BORROWERS. IN CONSIDERATION OF THE
EXECUTION AND DELIVERY OF THIS AGREEMENT BY THE AGENT AND THE LENDERS AND THE
AGREEMENT TO EXTEND THE COMMITMENTS PROVIDED HEREUNDER, BORROWERS HEREBY AGREE
TO INDEMNIFY, EXONERATE AND HOLD THE AGENT, EACH LENDER AND EACH OF THE
OFFICERS, DIRECTORS, EMPLOYEES, AFFILIATES AND AGENTS OF THE AGENT AND EACH
LENDER (EACH A “LENDER PARTY”) FREE AND HARMLESS FROM AND AGAINST ANY AND ALL
ACTIONS, CAUSES OF ACTION, SUITS, LOSSES, LIABILITIES, DAMAGES AND EXPENSES,
INCLUDING ATTORNEY COSTS (COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”), INCURRED
BY THE LENDER PARTIES OR ANY OF THEM AS A RESULT OF, OR ARISING OUT OF, OR
RELATING TO (A) THE USE, HANDLING, RELEASE, EMISSION, DISCHARGE, TRANSPORTATION,
STORAGE, TREATMENT OR DISPOSAL OF ANY HAZARDOUS MATERIAL AT ANY PROPERTY OWNED
OR LEASED BY ANY LOAN PARTY, (B) ANY VIOLATION OF ANY ENVIRONMENTAL LAWS WITH
RESPECT TO CONDITIONS AT ANY PROPERTY OWNED OR LEASED BY ANY LOAN PARTY OR THE
OPERATIONS CONDUCTED THEREON, (C) THE INVESTIGATION, CLEANUP OR REMEDIATION OF
OFFSITE LOCATIONS AT WHICH ANY LOAN PARTY OR THEIR RESPECTIVE PREDECESSORS ARE
ALLEGED TO HAVE DIRECTLY OR INDIRECTLY DISPOSED OF HAZARDOUS MATERIALS OR
(D) THE EXECUTION, DELIVERY, PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT BY ANY OF THE LENDER PARTIES, EXCEPT FOR ANY SUCH
INDEMNIFIED LIABILITIES ARISING ON ACCOUNT OF THE APPLICABLE LENDER PARTY’S
GROSS NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT AS DETERMINED BY A FINAL,
NONAPPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION. IF AND TO THE
EXTENT THAT THE FOREGOING UNDERTAKING MAY BE UNENFORCEABLE FOR ANY REASON, THE
BORROWERS HEREBY AGREE TO MAKE THE MAXIMUM CONTRIBUTION TO THE PAYMENT AND
SATISFACTION OF EACH OF THE INDEMNIFIED LIABILITIES WHICH IS PERMISSIBLE UNDER
APPLICABLE LAW. ALL OBLIGATIONS PROVIDED FOR IN THIS SECTION 16.16 SHALL SURVIVE
REPAYMENT OF THE LOANS, CANCELLATION OF THE NOTES, ANY FORECLOSURE UNDER, OR ANY
MODIFICATION, RELEASE OR DISCHARGE OF, ANY OR ALL OF THE COLLATERAL DOCUMENTS
AND TERMINATION OF THIS AGREEMENT.

 

-65-

 

 

16.17         Nonliability of Lenders. The relationship between the Borrowers on
the one hand and the Agent and the Lenders on the other hand shall be solely
that of borrower and lender. Neither the Agent nor the Lender has any fiduciary
relationship with or duty to any Loan Party arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Loan Parties, on the one hand, and the Agent and the Lender, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor.
Neither the Agent nor any Lender undertakes any responsibility to any Loan Party
to review or inform any Loan Party of any matter in connection with any phase of
any Loan Party’s business or operations. The Borrowers agree, on behalf of
themselves and each other Loan Party, that neither the Agent nor any Lender
shall have liability to any Loan Party (whether sounding in tort, contract or
otherwise) for losses suffered by any Loan Party in connection with, arising out
of, or in any way related to the transactions contemplated and the relationship
established by the Loan Documents, or any act, omission or event occurring in
connection therewith, unless it is determined in a final non-appealable judgment
by a court of competent jurisdiction that such losses resulted from the gross
negligence, bad faith or willful misconduct of the party from which recovery is
sought. NO LENDER PARTY SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY
OTHERS OF ANY INFORMATION OR OTHER MATERIALS OBTAINED THROUGH INTRALINKS OR
OTHER SIMILAR INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS
AGREEMENT, NOR SHALL ANY LENDER PARTY HAVE ANY LIABILITY WITH RESPECT TO, AND
BORROWERS ON BEHALF OF ITSELF AND EACH OTHER LOAN PARTY, HEREBY WAIVES, RELEASES
AND AGREES NOT TO SUE FOR ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ARISING OUT OF ITS
ACTIVITIES IN CONNECTION HEREWITH OR THEREWITH (WHETHER BEFORE OR AFTER THE
CLOSING DATE). Each Borrower acknowledges that it has been advised by counsel in
the negotiation, execution and delivery of this Agreement and the other Loan
Documents to which it is a party. No joint venture is created hereby or by the
other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lender or among the Loan Parties and the Lenders.

 

-66-

 

 

16.18         FORUM SELECTION AND CONSENT TO JURISDICTION. TO THE GREATEST
EXTENT PERMITTED BY LAW, EACH BORROWER HEREBY WAIVES ANY AND ALL RIGHTS TO
REQUIRE MARSHALLING OF ASSETS BY LENDER. WITH RESPECT TO ANY SUIT, ACTION OR
PROCEEDINGS RELATING TO THIS AGREEMENT (EACH, A “PROCEEDING”), EACH BORROWER
IRREVOCABLY (A) SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE OF NEW YORK
AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,
AND (B) WAIVES ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME TO THE LAYING OF
VENUE OF ANY PROCEEDING BROUGHT IN ANY SUCH COURT, WAIVES ANY CLAIM THAT ANY
PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM AND FURTHER WAIVES THE
RIGHT TO OBJECT, WITH RESPECT TO SUCH PROCEEDING, THAT SUCH COURT DOES NOT HAVE
JURISDICTION OVER SUCH PARTY. NOTHING IN THIS AGREEMENT SHALL PRECLUDE LENDER
FROM BRINGING A PROCEEDING IN ANY OTHER JURISDICTION NOR WILL THE BRINGING OF A
PROCEEDING IN ANY ONE OR MORE JURISDICTIONS PRECLUDE THE BRINGING OF A
PROCEEDING IN ANY OTHER JURISDICTION. EACH BORROWER FURTHER AGREES AND CONSENTS
THAT, IN ADDITION TO ANY METHODS OF SERVICE OF PROCESS PROVIDED FOR UNDER
APPLICABLE LAW, ALL SERVICE OF PROCESS IN ANY PROCEEDING IN ANY COURT REFERRED
TO ABOVE MAY BE MADE BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED,
DIRECTED TO SUCH BORROWER AT THE ADDRESS INDICATED BELOW, AND SERVICE SO MADE
SHALL BE COMPLETE UPON RECEIPT; EXCEPT THAT IF SUCH BORROWER SHALL REFUSE TO
ACCEPT DELIVERY, SERVICE SHALL BE DEEMED COMPLETE FIVE (5) DAYS AFTER THE SAME
SHALL HAVE BEEN SO MAILED.

 

16.19         WAIVER OF JURY TRIAL. EACH BORROWER, THE AGENT AND EACH LENDER
HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE, ANY OTHER LOAN
DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH
MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING
FROM ANY LENDING RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING,
AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND
NOT BEFORE A JURY.

 

16.20         Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
the Notes, or of any other Loan Document, nor consent to any departure by any
Borrower therefrom, shall in any event be effective unless the same shall be in
a writing signed by the party against whom enforcement is sought, and then such
waiver or consent shall be effective only in the specific instance, and for the
purpose, for which given. Except as otherwise expressly provided herein, no
notice to, or demand on any Borrower, shall entitle any Borrower to any other or
future notice or demand in the same, similar or other circumstances.

 

[signature pages follow]

 

-67-

 

 

The parties hereto have caused this Agreement to be duly executed and delivered
by their duly authorized officers as of the date first set forth above.

 

  Woodbury Mews III Urban Renewal, LLC       Woodbury Mews IV Urban Renewal, LLC
      By /s/ John Mark Ramsey     John Mark Ramsey     Its Authorized Signatory

 

S-1

 

 

  KeyBank National Association,   as Lender and Agent       By: /s/ Amy
Maclearie   Title: AVP - Closer

 

S-2

 

 

ANNEX A

 

LENDERS AND PRO RATA SHARES

 

Lender  Commitment   Pro Rata Shares  KeyBank National Association 
$25,000,000    100% TOTAL LOAN  $25,000,000    100%

 

A-1

 

 

ANNEX B

 

ADDRESSES FOR NOTICES

 

Borrowers

 

c/o Sentio Healthcare Properties, Inc.

189 South Orange Avenue

Suite 1700

Orlando, Florida 32801

Attention: Sharon C. Kaiser

Telephone: 407.999.2437

Facsimile: 407.999.5210

 

With a copy to:

 

Foley & Lardner LLP

111 North Orange Avenue

Suite 1800

Orlando, Florida 32801

Attention: Michael A. Okaty

Telephone: 407.244.3229

Facsimile: 407.648.1743

 

Lender and Agent

 

KeyBank National Association, as Agent and a Lender

Real Estate Capital - Healthcare
Mailcode OH-01-51-0311
4910 Tiedeman Road, 3rd Floor
Brooklyn, Ohio 44144
Attention: Amy L. MacLearie
Telephone: (216) 813-6935
Facsimile: (216) 813-6383



 

 

With a copy to:

 

Schiff Hardin LLP

233 South Wacker Drive

Suite 6600

Chicago, Illinois 60606

Attention: Sean T. Maloney

Telephone: (312) 258-5505

Facsimile: (312) 258-5700



 

 

B-1

 

 

SCHEDULE 9.1

 

SUBSIDIARIES

 

See Attached

 

 

 

 

SCHEDULE 9.2(ii)

 

CONFLICTS

 

Section 5.4 of the Securities Purchase Agreement by and between Sentio
Healthcare Properties, Inc., Sentio Healthcare Properties OP, L.P., (the “Sentio
Parties”) and Sentinel RE Investment Holdings LP provides as follows:

 

Other Agreements and Other Financings. The Sentio Parties will not enter into,
announce or recommend any agreement, plan, arrangement or transaction the terms
of which would restrict, materially delay or conflict with the ability or right
of the Sentio Parties or any of their Subsidiaries to perform its obligations
under this Agreement or the Related Documents, including, without limitation,
the obligation of the Sentio Parties to deliver Securities to the Investor in
respect of Put Exercise Notices that may be delivered from time to time pursuant
to this Agreement.

 

Due to the Change of Control provisions set forth in this Agreement and the
requirement to obtain Agent and Lender consent in the event of a Change of
Control, failure to timely obtain consent could delay or conflict with the
Sentio Parties’ ability to perform under the Securities Purchase Agreement in
violation of Section 5.4.

 

 

 

 

SCHEDULE 9.4

 

FINANCIAL STATEMENTS

 

See Attached.

 

 

 

 

Schedule 9.6

 

PERMITS/LICENSES

 

1.As of October 21, 2013, the Operator will not possess that certain license
necessary to operate the Facility as an Assisted Living Residence issued by the
New Jersey Department of Health, Division of Health Facilities Evaluation and
Licensing (“Licensing Agency”). However, Operator has received confirmation from
the Licensing Agency that the license will be granted upon delivery of proof
that the purchase of the Facilities has closed.

 

2.Operator does not possess a Medicaid Provider ID for the Facility, as the
Provider ID cannot be provided until the Assisted Living Residence License has
been issued by the Licensing Agency.

 



 

 

 

SCHEDULE 10.11

 

PMSI/CAPITAL LEASES

 

None

 

 

 

 

SCHEDULE 10.13

 

AFFILIATE TRANSACTIONS

 

1.That certain Services Agreement between Woodbury Mews IV Urban Renewal, LLC
and WM IV TRS, LLC

 

2.That certain Lease between Woodbury Mews III Urban Renewal, LLC and WM III
TRS, LLC

 



 

 

 

SCHEDULE 10.25

 

OPERATING LEASES

 

None

 

 

 

 

EXHIBIT A

 

FORM OF

 

TERM LOAN NOTE

 

R- ________ __, 20__ $  

 

 

Each of the undersigned, for value received, promises to pay to the order of
______________ (the “Lender”) at the principal office of KeyBank National
Association in Cleveland, Ohio the aggregate unpaid amount of all Loans made to
the undersigned by the Lender pursuant to the Loan Agreement referred to below
(as shown in the records of the Lender), such principal amount to be payable on
the dates set forth in the Loan Agreement.

 

Each of the undersigned, further promises to pay interest on the unpaid
principal amount of each Loan from the date of such Loan until such Loan is paid
in full, payable at the rate(s) and at the time(s) set forth in the Loan
Agreement. Payments of both principal and interest are to be made in lawful
money of the United States of America.

 

This Note evidences indebtedness incurred under, and is subject to the terms and
provisions of, the Loan Agreement, dated as of October 21, 2013 (as amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”; terms not otherwise defined herein are used herein as defined in the
Loan Agreement), among the undersigned and the Lender, to which Loan Agreement
reference is hereby made for a statement of the terms and provisions under which
this Note may or must be paid prior to its due date or its due date accelerated.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

A-1

 

 

This Note is made under and governed by the laws of the State of New York
applicable to contracts made and to be performed entirely within such State,
without regard to conflict of laws principles except Title 14 of Article 5 of
the New York General Obligations Law.

 

  Woodbury Mews III Urban Renewal, LLC       Woodbury Mews IV Urban Renewal, LLC
      By       John Mark Ramsey     Its Authorized Signatory

 

A-2

 

 

EXHIBIT B

 

Form of Assignment and Assumption Agreement

 

This Assignment and Assumption Agreement (this “Assignment Agreement”) between
____________ (the “Assignor”) and ____________ (the “Assignee”) is dated as of
____________, 201___. The parties hereto agree as follows:

 

1.          PRELIMINARY STATEMENT. The Assignor is a party to a Term Loan
Agreement (which, as it may be amended, modified renewed or extended from time
to time is herein called the “Loan Agreement”) described in Item 1 of Schedule 1
attached hereto (“Schedule 1”). Capitalized terms used herein and not otherwise
defined herein shall have the meanings attributed to them in the Loan Agreement.

 

2.          ASSIGNMENT AND ASSUMPTION. The Assignor hereby sells and assigns to
the Assignee, and the Assignee hereby purchases and assumes from the Assignor,
the percentage interest, specified in Item 3 of Schedule 1, in and to the
Assignor’s rights and obligations under the Loan Agreement and all other Loan
Documents. Schedule 1 also sets forth: (a) the respective Pro Rata Shares of the
Assignor and the Assignee after giving effect hereto, and (b) the principal
amount of the Notes to be issued to the Assignor and the Assignee, respectively,
after giving effect hereto.

 

3.          EFFECTIVE DATE. The effective date of this Assignment Agreement (the
“Effective Date”) shall be the later of the date specified in Item 6 of Schedule
1 or two Business Days (or such shorter period agreed to by the Agent) after a
Notice of Assignment substantially in the form of Annex I attached hereto has
been delivered to the Agent. In no event will the Effective Date occur if the
payments required to be made by the Assignee to the Assignor on the Effective
Date under Sections 4 and 5 hereof are not made on the proposed Effective Date.
As of the Effective Date, (i) the Assignee shall have the rights and obligations
of a Lender under the Loan Documents with respect to the rights and obligations
assigned to the Assignee hereunder and (ii) the Assignor shall relinquish its
rights and be released from its corresponding obligations under the Loan
Documents with respect to the rights and obligations assigned to the Assignee
hereunder.

 

4.          PAYMENTS OBLIGATIONS. On and after the Effective Date, the Assignee
shall be entitled to receive from the Agent all payments of principal, interest
and fees with respect to the interest assigned hereby. The Assignee shall
advance funds directly to the Agent with respect to all Loans and reimbursement
payments made on or after the Effective Date with respect to the interest
assigned hereby. [In consideration for the sale and assignment of the Loans
hereunder, (i) the Assignee shall pay the Assignor, on the Effective Date, an
amount equal to the principal amount of the portion of all Loans assigned to the
Assignee hereunder.]* In the event that either party hereto receives any payment
to which the other party hereto is entitled under this Assignment Agreement,
then the party receiving such amount shall promptly remit it to the other party
hereto.

 



 



*     Each Assignor may insert its standard payment provisions in lieu of the
payment terms included in this Exhibit.

 

B-1

 

 

[5.          FEES PAYABLE BY THE ASSIGNEE.** The Assignee shall pay to the
Assignor a fee on each day on which a payment of interest or commitment fees is
made under the Loan Agreement with respect to the amounts assigned to the
Assignee hereunder (other than a payment of interest or commitment fees for the
period prior to the Effective Date which the Assignee is obligated to deliver to
the Assignor pursuant to Section 4 hereof). The amount of such fee shall be the
difference between (i) the interest or commitment fee, as applicable, paid with
respect to the amounts assigned to the Assignee hereunder and (ii) the interest
or commitment fee, as applicable, which would have been paid with respect to the
amounts assigned to the Assignee hereunder if each interest rate was ____ of 1%
less than the interest rate paid by the Borrowers or if the commitment fee was
____ of 1% less than the commitment fee paid by the Borrowers, as applicable.]

 

6.          REPRESENTATIONS OF THE ASSIGNOR; LIMITATIONS ON THE ASSIGNOR’S
LIABILITY. The Assignor represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim. It is understood and agreed
that the assignment and assumption hereunder are made without recourse to the
Assignor and that the Assignor makes no other representation or warranty of any
kind to the Assignee. Neither the Assignor nor any of its officers, directors,
employees, agents or attorneys shall be responsible for (i) the due execution,
legality, validity, enforceability, genuineness, sufficiency, value or
collectibility of any Loan Document, including without limitation, documents
granting the Agent a security interest in assets of the Loan Parties, (ii) any
representation, warranty or statement made in or in connection with any of the
Loan Documents, (iii) the financial condition or creditworthiness of any Loan
Party, (iv) the performance of or compliance with any of the terms or provisions
of any of the Loan Documents, (v) inspecting any of the properties, books or
records of the Loan Parties, (vi) the validity, enforceability, perfection,
priority, condition, value or sufficiency of any collateral securing or
purporting to secure the Obligations or (vii) any mistake, error of judgment, or
action taken or omitted to be taken in connection with any of the Loans, the
Letters of Credit or any of the Loan Documents.

 



 



**Section 5 is optional and may be inserted if mutually acceptable to the
Assignor and the Assignee with the blanks filled in accordingly.

 





B-2

 

 

7.          REPRESENTATIONS OF THE ASSIGNEE. The Assignee (i) confirms that it
has received a copy of the Loan Agreement, together with copies of the financial
statements requested by the Assignee and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement, (ii) agrees that it will, independently and
without reliance upon the Agent, the Assignor or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, (iii) appoints and authorizes the Agent to take such action
as agent on its behalf and to exercise such powers under the Loan Documents as
are delegated to the Agent by the terms thereof, together with such powers as
are reasonably incidental thereto, (iv) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender, (v) agrees that
its payment instructions and notice instructions are as set forth in the
attachment to Schedule 1, [and (vi) attaches the forms prescribed by the
Internal Revenue Service of the United States certifying that the Assignee is
entitled to receive payments under the Loan Documents without deduction or
withholding of any United States federal income taxes].***

 

8.          INDEMNITY. The Assignee agrees to indemnify and hold the Assignor
harmless against any and all losses, costs and expenses (including, without
limitation, reasonable attorneys’ fees) and liabilities incurred by the Assignor
in connection with or arising in any manner from the Assignee’s non-performance
of the obligations assumed under this Assignment Agreement.

 

9.          SUBSEQUENT ASSIGNMENTS. After the Effective Date, the Assignee shall
have the right subject to and pursuant to Section 16.6.1 of the Loan Agreement
to assign the rights which are assigned to the Assignee hereunder to any entity
or person, provided that (i) any such subsequent assignment does not violate any
of the terms and conditions of any of the Loan Documents or any law, rule,
regulation, order, writ, judgment, injunction or decree and that any consent
required under the terms of the Loan Documents has been obtained and (ii) unless
the prior written consent of the Assignor is obtained, the Assignee is not
thereby released from its obligations to the Assignor hereunder, if any remain
unsatisfied, including, without limitation, its obligations under Sections 4,
[5] and 8 hereof.

 

10.         ENTIRE AGREEMENT. This Assignment Agreement and the attached Notice
of Assignment embody the entire agreement and understanding between the parties
hereto and supersede all prior agreements and understandings between the parties
hereto relating to the subject matter hereof.

 

11.         GOVERNING LAW. THIS ASSIGNMENT AGREEMENT SHALL BE A CONTRACT MADE
UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES EXCEPT TITLE 14 OF ARTICLE 5 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.

 



 





***To be inserted if the Assignee is not incorporated under the laws of the
United States, or a state thereof.

 



B-3

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
by their duly authorized officers as of the date first above written.

 

  [NAME OF ASSIGNOR]       By:           Title:         [NAME OF ASSIGNEE]      
By:           Title:          

 



B-4

 

 

SCHEDULE 1

 

to Assignment and Assumption Agreement

 

1.          Description and Date of Term Loan Agreement: Loan Agreement dated as
of October 21, 2013

 

2.          Date of Assignment and Assumption Agreement: ____________, 201___

 

3.          Percentage Interest Purchased

 

      by Assignee hereunder                              _____%

 

4.          Pro Rata Shares (after giving

 

effect hereto)

 

a.           Assignor’s Pro Rata Share                _____%

 

b.           Assignee’s Pro Rata Share                _____%

 

5.          Principal Amount of Note to be issued to Assignor
                $_________

 

(i.e., Assignee’s Commitment)

 

6.          Proposed Effective Date: ____________

 

Accepted and Agreed:

 

[NAME OF ASSIGNOR]   [NAME OF ASSIGNEE]       By:     By:             Title:    
Title:  

 



B-5

 

 

Attachment to SCHEDULE 1 to ASSIGNMENT AGREEMENT

 

B-6

 

 

EXHIBIT C

 

FORM OF

 

NOTICE OF BORROWING

 

To:KeyBank National Association, as Agent

 

Please refer to the Loan Agreement dated as of October 21, 2013 (as amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”) among (a) Woodbury Mews III Urban Renewal, LLC, a Delaware limited
liability company (“Three”), (b) Woodbury Mews IV Urban Renewal, LLC, a Delaware
limited liability company (“Four” and collectively with Three, the “Borrowers”
and individually, a “Borrower”); (c) the several financial institutions from
time to time party to this Agreement, as Lenders (the “Lenders”); and (d)
KeyBank National Association, as a Lender (in such capacity, “Key”), and as
Agent (in such capacity, the “Agent”). Terms used but not otherwise defined
herein are used herein as defined in the Loan Agreement.

 

Each of the undersigned hereby gives irrevocable notice, pursuant to Section 2.2
of the Loan Agreement, of a request hereby for a borrowing as follows:

 

(i)          The requested borrowing date for the proposed borrowing (which is a
Business Day) is _____________ ___, 2013.

 

(ii)         The aggregate amount of the proposed borrowing is $______________.

 

(iii)        The type of Loans comprising the proposed borrowing are [Base Rate]
[LIBOR] Loans.

 

The undersigned hereby certifies that on the date hereof and on the date of
borrowing set forth above, and immediately after giving effect to the borrowing
requested hereby: (i) there exists and there shall exist no Unmatured Event of
Default or Event of Default under the Loan Agreement; and (ii) each of the
representations and warranties contained in the Loan Agreement and the other
Loan Documents is true and correct as of the date hereof, except to the extent
that such representation or warranty expressly relates to another date and
except for changes therein expressly permitted or expressly contemplated by the
Loan Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

The undersigned has caused this Notice of Borrowing to be executed and delivered
by its officer thereunto duly authorized on ________ __, 2013.

 

  Woodbury Mews III Urban Renewal, LLC       Woodbury Mews IV Urban Renewal, LLC
      By       John Mark Ramsey     Its Authorized Signatory

 

C-2

 

 

EXHIBIT D

 

FORM OF NOTICE OF CONVERSION

 

To:KeyBank National Association, as Agent

 

Please refer to the Loan Agreement dated as of October 21, 2013 (as amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”) among (a) Woodbury Mews III Urban Renewal, LLC, a Delaware limited
liability company (“Three”), (b) Woodbury Mews IV Urban Renewal, LLC, a Delaware
limited liability company (“Four” and collectively with Three, the “Borrowers”
and individually, a “Borrower”), (c) the several financial institutions from
time to time party to this Agreement, as Lenders (the “Lenders”); and (d)
KeyBank National Association, as a Lender (in such capacity, “Key”), and as
Agent (in such capacity, the “Agent”). Terms used but not otherwise defined
herein are used herein as defined in the Loan Agreement.

 

The undersigned hereby gives irrevocable notice, pursuant to Section 4.1 of the
Loan Agreement, of its request to on [INSERT DATE] convert the aggregate
outstanding principal amount of the Loan, bearing interest at the [LIBOR] [Base]
Rate, into a [LIBOR Loan(s)] [Base Rate Loan(s)].

 

Each of the undersigned hereby represents and warrants that all of the
conditions contained in Section 12.1.25 of the Loan Agreement have been
satisfied on and as of the date hereof, and will continue to be satisfied on and
as of the date of the conversion requested hereby, before and after giving
effect thereto.

 

[Remainder of Page Left Intentionally Blank]

 

 

 

 

Each of the undersigned has caused this Notice of Conversion to be executed and
delivered by its officer thereunto duly authorized on ___________, ______.

 

  Woodbury Mews III Urban Renewal, LLC       Woodbury Mews IV Urban Renewal, LLC
      By       John Mark Ramsey     Its Authorized Signatory

 

D-2

 

 

EXHIBIT E

 

Account Control Agreement

 

This Account Control Agreement, dated as of __________, 201__ (this
“Agreement”), among KeyBank National Association, a national banking
association, as Agent (the “Agent”) for the Lenders (as defined below);
[___________________], a ____________ limited liability company (the “Pledgor”);
and [___________________], a _____________ (the “Depositary Bank”).

 

Witnesseth:

 

Whereas, Depositary Bank has established an account, number ________________, in
the name of the Pledgor (together with any other account or accounts to which
sums contained therein are transferred, the “Account”);

 

Whereas, pursuant to that certain Security Agreement dated as of the date hereof
(the “Security Agreement”), between the Pledgor and the Agent, the Pledgor has
granted the Agent a security interest in the Account;

 

Whereas, it is a condition to the financing of the Project (as defined in the
Loan Agreement) contemplated by that certain Loan Agreement dated as of October
21, 2013 (as amended, restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”) by and among the Agent, the Pledgor, the other
Borrowers party thereto and the lenders from time to time party thereto (the
“Lenders”) that the Agent obtain and continue to maintain a perfected first
priority security interest in the Account; capitalized terms used in this
Agreement which are defined in the Loan Agreement and not otherwise defined
herein shall have the meanings given to them in the Loan Agreement;

 

Whereas, the Agent and the Depositary Bank are entering into this Agreement to
perfect the security interest of the Agent in the Account;

 

Now, Therefore, the parties hereto hereby agree as follows:

 

Section 1.          The Account. The Depositary Bank hereby represents and
warrants to the Agent and the Pledgor that (a) in the ordinary course of its
business, the Depositary Bank maintains cash accounts for others, (b) the
Account has been established in the name of the Pledgor as recited above and
(c) except for the claims and interest of the Agent and the Pledgor in the
Account (subject to any claim in favor of the Depositary Bank permitted under
Section 2), the Depositary Bank does not know of any claim to or interest in the
Account. All parties agree that the Account is a “deposit account” within the
meaning of Article 9 of the Uniform Commercial Code of the State of New York
(the “UCC”) and that all property held by the Depositary Bank in the Account
will be treated as financial assets under the UCC.

 

 

 

 

Section 2.          Priority of Lien. The Depositary Bank hereby acknowledges
the security interest granted to the Agent by the Pledgor. The Depositary Bank
hereby confirms that the Account is a cash account and that it will not advance
any margin or other credit to the Pledgor nor hypothecate any securities carried
in the Account except in connection with the settlement of trading activity
permitted to be conducted by the Pledgor hereunder. The Depositary Bank hereby
subordinates all liens, encumbrances, claims and rights of setoff it may have,
now or in the future, against the Account or any property carried in the Account
or any free credit balance in the Account other than in connection with
activities in which the Pledgor is permitted to engage hereunder, including the
payment of the Depositary Bank’s customary fees, commissions and other charges
pursuant to its agreement with the Pledgor and for payment or delivery of
financial assets purchased or sold for or from the Account. The Depositary Bank
will not agree with any third party that the Depositary Bank will comply with
entitlement orders concerning the Account originated by such third party without
the prior written consent of the Agent and the Pledgor.

 

Section 3.          Control. The Depositary Bank will comply with entitlement
orders originated by the Agent concerning the Account without further consent by
the Pledgor. In furtherance of the foregoing, the Depositary Bank will comply
with all orders from the Agent directing the Depositary Bank to hold, transfer
or dispose of all amounts and other financial assets in the Account as the Agent
may from time to time specify, in each case, without obtaining the consent from
the Pledgor. During any period when no Unmatured Event of Default or Event of
Default has occurred and is continuing, the Depositary Bank may, to the extent
permitted by Section 4 below, distribute to the Pledgor principal amounts and
interest accrued at the rate set forth in such Section 4 on property in the
Account. Upon the occurrence and during the continuation of an Unmatured Event
of Default or a Event of Default, the Depositary Bank will cease distributing
interest on property in the Account. The Depositary Bank shall be entitled to
rely on any notice from the Agent regarding the occurrence and continuance of an
Unmatured Event of Default or Event of Default.

 

Section 4.          Limited Withdrawals. After the Depositary Bank has received
notice of an Unmatured Event of Default or an Event of Default from the Agent,
the Depositary Bank shall not comply with any entitlement order from the Pledgor
requiring a free delivery of any financial assets from the Account nor deliver
any such financial assets to the Pledgor nor pay any free credit balance or
other amount owing from the Depositary Bank to the Pledgor with respect to the
Account (each such delivery or payment being herein referred to as a
“withdrawal”) but shall instead only comply with the instructions of the Agent.

 

Section 5.          Statements, Confirmations and Notices of Adverse Claims. The
Depositary Bank will send copies of all statements and confirmations concerning
the Account to each of the Pledgor and the Agent at the address set forth in
Section 15 of this Agreement. Upon receipt of written notice of any lien,
encumbrance or adverse claim against the Account or in any financial asset
carried therein, the Depositary Bank will make reasonable efforts promptly to
notify the Agent and the Pledgor thereof.

 

Section 6.          Limited Responsibility of the Depositary Bank. Except for
permitting a withdrawal in violation of Section 3 or 4 above or advancing margin
or other credit to the Pledgor in violation of Section 2 above, the Depositary
Bank shall have no responsibility or liability to the Agent. The Depositary Bank
shall have no responsibility or liability to the Agent with respect to the value
of the Account or any asset held therein. This Agreement does not create any
obligation or duty of the Depositary Bank other than those expressly set forth
herein.

 

E-2

 

 

Section 7.          Indemnification of the Depositary Bank. The Pledgor, by its
acknowledgement hereof, agrees to indemnify and hold harmless the Depositary
Bank, its directors, officers, agents and employees against any and all claims,
causes of action, liabilities, lawsuits, demands and damages, including, without
limitation, any and all court costs and reasonable attorney’s fees, in any way
related to or arising out of or in connection with this Agreement or any action
taken or not taken pursuant hereto, except to the extent resulting from the
Depositary Bank’s gross negligence or willful misconduct.

 

Section 8.          Customer Agreement. In the event of a conflict between this
Agreement and any other agreement between the Depositary Bank and the Pledgor,
the terms of this Agreement will prevail.

 

Section 9.          Termination. Unless earlier terminated by the Depositary
Bank pursuant to this Section, this Agreement shall continue in effect until the
Agent has notified the Depositary Bank in writing that this Agreement, or its
security interest in the Account, is terminated. Upon receipt of such notice the
obligations of the Depositary Bank under Sections 2, 3, 4 and 5 above with
respect to the operation and maintenance of the Account after the receipt of
such notice shall terminate, the Agent shall have no further right to originate
entitlement orders concerning the Account. The Depositary Bank reserves the
right, unilaterally, to terminate this Agreement, such termination to be
effective 30 business days after written notice thereof is given to the Pledgor
and the Agent.

 

Section 10.         Complete Agreement. This Agreement and the instructions and
notices required or permitted to be executed and delivered hereunder set forth
the entire agreement of the parties with respect to the subject matter hereof,
and, subject to Section 8 above, supersede any prior agreement and
contemporaneous oral agreements of the parties concerning its subject matter.

 

Section 11.         Amendments. No amendment, modification or (except as
otherwise specified in Section 9 above) termination of this Agreement, nor any
assignment of any rights hereunder (except to the extent contemplated under
Section 13 below), shall be binding on any party hereto unless it is in writing
and is signed by each of the parties hereto, and any attempt to so amend,
modify, terminate or assign except pursuant to such a writing shall be null and
void. No waiver of any rights hereunder shall be binding on any party hereto
unless such waiver is in writing and signed by the party against whom
enforcement is sought.

 

Section 12.         Severability. If any term or provision set forth in this
Agreement shall be invalid or unenforceable, the remainder of this Agreement,
other than those provisions held invalid or unenforceable, shall be construed in
all respects as if such invalid or unenforceable term or provision were omitted.

 

E-3

 

 

Section 13.         Successors. The terms of this Agreement shall be binding
upon, and shall inure to the benefit of, the parties hereto and their respective
corporate successors or heirs and personal representatives. This Agreement may
be assigned by the Agent to any successor of the Agent under the Security
Agreement; provided that written notice thereof is given by the Agent to the
Depositary Bank. This Agreement may not be assigned by the Pledgor to any entity
without the prior written consent of the Agent, in its sole and absolute
discretion. Any permitted assignee of the Pledgor will concurrently with such
assignment affirm in writing that the assignment is subject to the terms of this
Agreement.

 

Section 14.         Notices. Except as otherwise expressly provided herein, any
notice, order, instruction, request or other communication required or permitted
to be given under this Agreement shall be in writing and deemed to have been
properly given when delivered in person, or when sent by telecopy or other
electronic means and electronic confirmation of error-free receipt is received
or upon receipt of notice sent by certified or registered United States mail,
return receipt requested, postage prepaid, addressed to the party at the address
set forth below. Any party may change its address for notices in the manner set
forth above. Notices hereunder shall be addressed:

 

to the Depositary Bank at:

 

_______________________

_______________________

_______________________

Attention: _____________

 

Telephone: _____________

Facsimile: _____________

 

to the Pledgor at:

 

______________________
______________________
______________________
Attention: _____________
Telephone: _____________
Facsimile: _____________

 

to the Agent at:

 

KeyBank National Association, as Agent
Mailcode OH-01-51-0311
4910 Tiedeman Road, 3rd Floor
Brooklyn, Ohio 44144
Attention:      Amy L. MacLearie
Telephone:    (216) 813-6935
Facsimile:       (216) 813-6943

 

Section 15.         Counterparts. This Agreement may be executed in any number
of counterparts, all of which shall constitute one and the same instrument, and
any party hereto may execute this Agreement by signing and delivering one or
more counterparts.

 

E-4

 

 

Section 16.         Choice of Law. Regardless of any provision in any other
agreement relating to the Account, the parties hereto agree that, subject to
Section 8 of this Agreement, the establishment and maintenance of the Account,
and all interests, duties and obligations with respect to the Account, shall be
governed by the internal laws of the State of New York applicable to contracts
made and to be performed entirety within such state, without regard to conflict
of laws principles except Title 14 of Article 5 of the New York General
Obligations Law. Without limiting the foregoing, the Pledgor, the Depositary
Bank and the Agent agree that New York is the Depositary Bank’s jurisdiction for
purposes of Section 9-304(b)(1) of the Uniform Commercial Code with respect to
the Account.

 

[Signature page follows]

 

E-5

 

 

Accepted and agreed to as of the date first above written.

 

  [Name of Pledgor]           By:       Name:       Title:            
[Depository Bank]           By:       Printed Name:        Title:            
KeyBank National Association, as Agent           By:               Its Vice
President

 

E-6

 

 

EXHIBIT F

 

Legal Description of the Property

 

ALL THAT CERTAIN TRACT, PARCEL AND LOT OF LAND LYING AND BEING SITUATE IN THE
CITY OF WOODBURY, COUNTY OF GLOUCESTER, STATE OF NEW JERSEY, BEING MORE
PARTICULARLY DESCRIBED AS FOLLOWS:

 

PARCEL ONE (Woodbury Mews III Urban Renewal, LLC):

 

COMMENCING AT A POINT IN THE SOUTHWESTERLY PROLONGATION OF THE EXISTING EASTERLY
RIGHT OF WAY LINE OF GREEN AVENUE (41 FEET WIDE, 26 FEET FROM CENTERLINE) WHERE
THE SAME IS INTERSECTED BY THE NORTHWESTERLY PROLONGATION OF THE EXISTING
NORTHERLY RIGHT OF WAY LINE OF EAST BARBER AVENUE, ALSO KNOWN AS COUNTY ROAD
#663 (57 FEET WIDE, 32 FEET FROM CENTERLINE) AS SHOWN ON A CERTAIN MAP ENTITLED
"WOODBURY MEWS FINAL MAJOR SUBDIVISION PLAN, LOTS 1, 2, 3, 4, 5 AND 6, BLOCK
142, EXISTING LOTS 1, 2, 3, 4, 5, 5.01, 6 AND 6.02, BLOCK 142, CITY OF WOODBURY,
GLOUCESTER COUNTY, NEW JERSEY", AS PREPARED BY MAITRE ASSOCIATES, P.C. AND DATED
JULY 21, 1999, RUNNING; THENCE

 

A.ALONG THE AFORESAID SOUTHWESTERLY PROLONGATION OF THE EXISTING EASTERLY RIGHT
OF WAY LINE OF GREEN AVENUE, IN THE REVERSE DIRECTION, NORTH 17 DEGREES 56
MINUTES 40 SECONDS EAST, PASSING THROUGH A CONCRETE MONUMENT AT 30.99 FEET AND
THROUGH ANOTHER CONCRETE MONUMENT AT 187.44 FEET, A TOTAL OF 219.85 FEET TO A
POINT WHERE THE SAME IS INTERSECTED BY THE DIVISION LINE BETWEEN LOT 2 ON THE
NORTH AND LOT 1 ON THE SOUTH IN BLOCK 142 AND THE POINT OF BEGINNING FOR THIS
DESCRIPTION; THENCE

 

1.ALONG THE AFORESAID EXISTING EASTERLY RIGHT OF WAY LINE OF GREEN AVENUE, NORTH
17 DEGREES 56 MINUTES 40 SECONDS EAST 294.99 FEET TO A POINT WHERE THE SAME IS
INTERSECTED BY THE DIVISION LINE BETWEEN LOT 2 ON THE SOUTH AND LOT 3 ON THE
NORTH IN BLOCK 142; THENCE

 

2.ALONG SAID DIVISION LINE BETWEEN LOTS 2 AND 3 IN BLOCK 142, SOUTH 72 DEGREES
04 MINUTES 32 SECONDS EAST 273.48 FEET TO A POINT WHERE THE SAME IS INTERSECTED
BY THE DIVISION LINE BETWEEN LOT 2 ON THE WEST AND LOT 6 ON THE EAST IN BLOCK
142; THENCE

 



 

 

 

3.ALONG SAID DIVISION LINE BETWEEN LOTS 2 AND 6, BLOCK 142, SOUTH 17 DEGREES 55
MINUTES 28 SECONDS WEST, 295.30 FEET TO A POINT WHERE THE SAME IS INTERSECTED BY
THE DIVISION LINE BETWEEN LOT 2 ON THE NORTH AND LOT 1 ON THE SOUTH IN BLOCK
142; THENCE

 

4.ALONG SAID DIVISION LINE BETWEEN LOTS 2 AND 1, BLOCK 142, NORTH 72 DEGREES 00
MINUTES 38 SECONDS WEST, 273.58 FEET TO THE POINT OR PLACE OF BEGINNING.

 

BEING KNOWN AS LOT 2, BLOCK 142, AS SHOWN ON A CERTAIN MAP ENTITLED "WOODBURY
MEWS FINAL MAJOR SUBDIVISION PLAN, LOTS 1, 2, 3, 4, 5 AND 6, BLOCK 142, EXISTING
LOTS 1, 2, 3, 4, 5, 5.01, 6 AND 6.02, BLOCK 142, CITY OF WOODBURY, GLOUCESTER
COUNTY, NEW JERSEY" FILED IN THE GLOUCESTER COUNTY CLERK'S OFFICE ON MAY 18,
2001, AS MAP NO. 3210.

.

PARCEL TWO (Woodbury Mews IV Urban Renewal, LLC):

 

COMMENCING AT A POINT IN THE SOUTHWESTERLY PROLONGATION OF THE EXISTING EASTERLY
RIGHT OF WAY LINE OF GREEN AVENUE (41 FEET WIDE, 26 FEET FROM CENTERLINE) WHERE
THE SAME IS INTERSECTED BY THE NORTHWESTERLY PROLONGATION OF THE EXISTING
NORTHERLY

RIGHT OF WAY LINE OF EAST BARBER AVENUE, ALSO KNOWN AS COUNTY ROUTE # 663 (57
FEET WIDE, 32 FEET FROM THE CENTERLINE) AS SHOWN ON A CERTAIN MAP ENTITLED
"WOODBURY MEWS FINAL MAJOR SUBDIVISION PLAN, LOTS 1, 2, 3, 4, 5 AND 6, BLOCK
142, EXISTING LOTS 1, 2, 3, 4, 5, 5.01, 6 AND 6.02 BLOCK 142, CITY OF WOODBURY,
GLOUCESTER COUNTY, N.J."

AS PREPARED BY MAITRA ASSOCIATES, P.C. AND DATED JULY 21, 1999, RUNNING THENCE

 

A.ALONG THE AFORESAID SOUTHWESTERLY PROLONGATION OF THE EXISTING EASTERLY RIGHT
OF WAY LINE OF GREEN AVENUE, IN THE REVERSE DIRECTION, NORTH 17 DEGREES 56
MINUTES 40 SECONDS EAST, PASSING THROUGH A CONCRETE MONUMENT AT 30.99 FEET AND
THROUGH ANOTHER CONCRETE MONUMENT AT 187.44 FEET, A TOTAL OF 514.84 FEET TO A
POINT WHERE THE SAME IS INTERSECTED BY THE DIVISION LINE BETWEEN LOT 3 ON THE
NORTH AND LOT 2 ON THE SOUTH, IN BLOCK 142, ANDTHE POINT OF BEGINNING FOR THIS
DESCRIPTION THENCE

 

1.ALONG THE AFORESAID EXISTING EASTERLY RIGHT OF WAY LINE OF GREEN AVENUE, NORTH
17 DEGREES 56 MINUTES 40 SECONDS EAST, 88.10 FEET TO AN ANGLE POINT IN THE SAME;
THENCE

 

F-2

 

 

2.STILL ALONG THE SAME, NORTH 20 DEGREES 30 MINUTES 39 SECONDS EAST, 203.35 FEET
TO A POINT WHERE THE SAME IS INTERSECTED BY THE DIVISION LINE BETWEEN LOT 3 ON
THE SOUTH AND LOT 4 ON THE NORTH IN BLOCK 142; THENCE

 

3.ALONG SAID DIVISION LINE BETWEEN LOTS 3 AND 4 IN BLOCK 142, SOUTH 69 DEGREES
35 MINUTES 02 SECONDS EAST, 232.29 FEET TO AN NGLE POINT IN THE SAME; THENCE

 

4.STILL ALONG THE SAME, SOUTH 26 DEGREES 24 MINUTES 46 SECONDS EAST, 35.44 FEET
TO AN ANGLE POINT IN THE SAME; THENCE

 

5.STILL ALONG THE SAME, SOUTH 68 DEGREES 52 MINUTES 12 SECONDS EAST, 98.96 FEET
TO A POINT WHERE THE SAME IS INTERSECTED BY THE DIVISION LINE BETWEEN LOT 3 ON
THE WEST AND LOT 6 ON THE EAST IN BLOCK 142; THENCE

 

6.ALONG SAID DIVISION LINE BETWEEN LOT 3 AND 6 IN BLOCK 142, SOUTH, 21 DEGREES
11 MINUTES 00 SECONDS WEST, 162.55 FEET TO AN ANGLE POINT AND CONCRETE MONUMENT;
THENCE

 

7.STILL ALONG THE SAME, SOUTH 17 DEGREES 36 MINUTES 20 SECONDS WEST, 87.98 FEET
TO A POINT WHERE THE SAME IS INTERSECTED BY THE DIVISION LINE BETWEEN LOT 3 ON
THE NORTH AND LOT 6 ON THE SOUTH IN BLOCK 142; THENCE

 

8.ALONG SAID DIVISION LINE BETWEEN LOTS 3 AND 6 AND THEN LOTS 3 AND 2 IN BLOCK
142, NORTH 72 DEGREES 04 MINUTES 32 SECONDS WEST, 356.10 FEET TO THE POINT OR
PLACE OF BEGINNING.

 

BEING KNOWN AND DESIGNATED AS LOT 3 IN BLOCK 142, AS SHOWN ON A CERTAIN FILED
MAP ENTITLED "WOODBURY MEWS FINAL MAJOR SUBDIVISION PLAN, LOTS 1, 2, 3, 4, 5 AND
6 AND 6.02 BLOCK 142, CITY OF WOODBURY, GLOUCESTER COUNTY, N.J.", PREPARED BY
MAITRA

ASSOCIATES, P.C., DATED JULY 21, 1999 DULY FILED IN THE OFFICE OF THE
CLERK/REGISTER OF GLOUCESTER COUNTY, ON MAY 18, 2001 AS MAP NO. 3210.

 

TOGETHER WITH ACCESS EASEMENT SET FORTH IN DEED BOOK 4843 PAGE 287.

 

THE FOREGOING DESCRIPTION BEING IN ACCORDANCE WITH A SURVEY PREPARED BY MILLMAN
SURVEYING, INC., DATED FEBRUARY 16, 2010.

 

F-3

 

 

EXHIBIT G

 

COMPLIANCE CERTIFICATE

 

[Date]

 

KeyBank National Association, as Agent
c/o KeyBank Real Estate Capital
4200 West Cypress Street
Suite 490
Tampa, Florida 33607

 

Ladies and Gentlemen:

 

The undersigned, (a) Woodbury Mews III Urban Renewal, LLC, a Delaware limited
liability company (“Three”), (b) Woodbury Mews IV Urban Renewal, LLC, a Delaware
limited liability company (“Four” and collectively with Three, the “Borrowers”
and individually, a “Borrower”), each hereby deliver this Compliance Certificate
pursuant to Section 10.7 of the Loan Agreement dated as of October 21, 2013 (as
amended, modified or supplemented from time to time, the “Loan Agreement”) among
the Borrowers, the lenders from time to time party thereto (the “Lenders”) and
KeyBank National Association, as agent for the Lenders (“Agent”). Terms used but
not otherwise defined herein are used herein as defined in the Loan Agreement.

 

I.           Covenant Compliance. Each Borrower hereby certifies and warrants to
the Agent and the Lenders that the following is a true and complete computation
of the following ratios and/or financial restrictions contained in the Section
10.8 of the Loan Agreement (each of the line items to be computed in accordance
with the provisions more particularly set forth in Section 10.8 of the Loan
Agreement):

 

A.           Section 10.8(a) (Occupancy) – Average occupancy of Available Units
at the Facility for the fiscal quarter ending           __________ __, 201__.

 

1.          Average Occupancy:                 ___%

 

2.          Minimum Required:

 



 

 

  

Computation Period With Fiscal

Quarter Ending

 

Minimum Required

Percentage of Available

Units Occupied

  March 31, 2014   75% June 30, 2014   75% September 30, 2014   80% December 31,
2014   80% March 31, 2015 and each fiscal quarter thereafter   85%

 

B.           Section 10.8(b) (Debt Service Coverage Ratio) – Actual Debt Service
Coverage Ratio for the fiscal quarter ending __________ __, 201__.

 



1. Net income before taxes $________             Plus: Interest expense
$________             Plus: Depreciation $________             Plus:
Amortization $________             Plus: Rental expense $________            
Plus: Management fees $________             Less: 5% X ____ [Gross Revenues]
$________             Less: $350 X ___ [Available Units] $________            
Equals:   $________

 



2. Borrower A’s and its Subsidiaries’ principal payments due on  its long-term
indebtedness $________         Plus: Borrowers’ interest expense          
(including any payments in           connection with any Hedging          
Agreement or Hedging Obligation) $________

 

 

G-2

 

 

  Equals:   $________         3. Ratio of 1 to 2   ____ to 1.00         4.
Minimum Required    

 



Computation Period With Fiscal
Quarter Ending   Minimum Debt Service
Coverage Ratio March 31, 2014   1.20 to 1:00 June 30, 2014   1.25 to 1.00
September 30, 2014   1.30 to 1.00 December 31, 2014   1.35 to 1.00 March 31,
2015   1.40 to 1.00 June 30, 2015 and each fiscal quarter thereafter   1.45 to
1.00

  

II.          Event of Default. On behalf of each Borrower, I hereby certify to
the Agent and the Lenders that I have reviewed the relevant terms of the Loan
Documents and have made a review of the transactions and conditions of the
Borrowers and their Subsidiaries, as the case may be, from the beginning of the
[fiscal quarter ending on [________ ___, _____] [fiscal year ending on _______
___, _____]1 through the date hereof [and such review has not disclosed the
existence during such period of any condition or event that constitutes an
Unmatured Event of Default or an Event of Default] [and such review has
disclosed the existence during such period of the following [condition] [and
event] that constitute[s] [an Unmatured Event of Default][an Event of Default].2

 

III.         Restricted Payments. Each Borrower hereby certifies and warrants to
the Agent and the Lenders that set forth below is a description3 of all
Restricted Payments made by the Borrowers pursuant to Section 10.17 of the Loan
Agreement during the [fiscal quarter ending on [________ ___, _____] [fiscal
year ending on _______ ___, _____]4 and that the Borrowers were in compliance
with the Payment conditions at the time of each Restricted Payment was made.

 



 





1 Insert the period the Compliance Certificate covers.

 

2 If an Unmatured Event of Default or an Event of Default exists specify in the
space below item II the nature and period of the existence of such Unmatured
Event of Default or Event of Default and what action the Borrowers shall have
taken or propose to take with respect thereto.

 

3 Must include all information (including detailed calculations) required to
establish whether the Borrowers were in compliance with the payment conditions
set forth in Section 10.17 of the Loan Agreement at the time such Restricted
Payments were made.

 

4 Insert the period the Compliance Certificate covers.

 



G-3

 

 

IV.          Surveys. Each Borrower hereby certifies and warrants to the Agent
and the Lenders that set forth below is a description of all New Jersey
Department of Health and Senior Services surveys with respect to the Facility,
including follow-up revisits, plans of corrective actions and letters received
by any Borrower during the period of the [fiscal quarter ending on [________
___, _____] [fiscal year ending on _______ ___, _____]5:

 



 



5 Insert the period the Compliance Certificate covers.



 

G-4

 

 

IN WITNESS WHEREOF, each Borrower has caused this Compliance Certificate to be
executed and delivered by its duly authorized officer on _________, ____.

 

  Woodbury Mews III Urban Renewal, LLC       Woodbury Mews IV Urban Renewal, LLC
      By       John Mark Ramsey     Its Authorized Signatory

 

G-5

 

 

Exhibit H

 

Real Estate Schedule

 

Name Address City State                                                

 



 

